

 
Exhibit 10.22
ENERNOC, INC.
2014 LONG-TERM INCENTIVE PLAN
ADOPTED BY THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS:
APRIL 8, 2014
APPROVED BY THE STOCKHOLDERS: MAY 29, 2014
AMENDED AND RESTATED BY THE COMPENSATION COMMITTEE OF THE BOARD OF
DIRECTORS: APRIL 7, 2015
[APPROVED BY THE STOCKHOLDERS: MAY 27, 2015]
1.
GENERAL.

(a) Successor to and Continuation of Prior Plan. The Plan is intended as the
successor to and continuation of the EnerNOC, Inc. Amended and Restated 2007
Employee, Director and Consultant Stock Plan (the “Prior Plan”). Following the
Effective Date, no additional awards may be granted under the Prior Plan. Any
unallocated shares remaining available for grant under the Prior Plan as of
12:01 a.m. Eastern time on the Effective Date (the “Prior Plan Available
Reserve”) will cease to be available under the Prior Plan at such time and will
be added to the Share Reserve (as further described in Section 3(a)) and be then
immediately available for grant and issuance pursuant to Stock Awards granted
under this Plan. In addition, from and after 12:01 a.m. Eastern time on the
Effective Date, all outstanding awards granted under the Prior Plan or the
EnerNOC, Inc. Amended and Restated 2003 Stock Option and Incentive Plan (the
“2003 Plan”) will remain subject to the terms of the Prior Plan or the 2003
Plan, as applicable; provided, however, that any shares of Common Stock subject
to outstanding awards granted under the Prior Plan or the 2003 Plan that
(i) expire or otherwise terminate without all of the shares covered by such
award having been issued, (ii) are settled in cash, (iii) are forfeited back to
or repurchased by the Company because of the failure to meet a contingency or
condition required for the vesting of such shares, (iv) are reacquired or
withheld (or not issued) by the Company to satisfy the exercise or purchase
price of an award (including any shares that are not delivered because such
award is exercised through a reduction of shares subject to such award (i.e.,
“net exercised”)), or (v) are reacquired or withheld (or not issued) by the
Company to satisfy a tax withholding obligation in connection with an award
(collectively, the “Returning Shares”) will immediately be added to the Share
Reserve (as further described in Section 3(a)) as and when such shares become
Returning Shares and become available for issuance pursuant to Awards granted
hereunder. All Awards granted on or after 12:01 a.m. Eastern time on the
Effective Date will be subject to the terms of this Plan.
(b) Eligible Award Recipients. Employees, Directors and Consultants are eligible
to receive Awards.
(c) Available Awards. The Plan provides for the grant of the following types of
Awards: (i) Incentive Stock Options; (ii) Nonstatutory Stock Options;
(iii) Stock Appreciation Rights; (iv) Restricted Stock Awards; (v) Restricted
Stock Unit Awards; (vi) Performance Stock Awards; (vii) Performance Cash Awards;
and (viii) Other Stock Awards.
(d) Purpose. The Plan, through the granting of Awards, is intended to help the
Company secure and retain the services of eligible award recipients, provide
incentives for such persons to exert maximum efforts for the success of the
Company and any Affiliate and provide a means by which the eligible recipients
may benefit from increases in value of the Common Stock.
2.
ADMINISTRATION.

(a) Administration by Board. The Board will administer the Plan. The Board may
delegate administration of the Plan to a Committee or Committees, as provided in
Section 2(c).
 
(b) Powers of Board. The Board will have the power, subject to, and within the
limitations of, the express provisions of the Plan:
(i)
To determine: (A) who will be granted Awards; (B) when and how each Award will
be granted; (C) what type of Award will be granted; (D) the provisions of each
Award (which need not be identical), including when a person will be permitted
to exercise or otherwise receive cash or Common Stock under the Award; (E) the
number of shares of Common Stock subject to, or the cash value of, an Award; and
(F) the Fair Market Value applicable to a Stock Award.

(ii)
To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for administration of the Plan
and Awards. The Board, in the exercise of these powers, may correct any defect,
omission or inconsistency in the Plan or in any Award Agreement, in a manner and
to the extent it will deem necessary or expedient to make the Plan or Award
fully effective.

(iii)
To settle all controversies regarding the Plan and Awards granted under it.




--------------------------------------------------------------------------------



(iv)
To accelerate, in whole or in part, the time at which an Award may be exercised
or vest (or at which cash or shares of Common Stock may be issued).

(v)
To suspend or terminate the Plan at any time. Except as otherwise provided in
the Plan (including Section 2(b)(viii) below) or an Award Agreement, suspension
or termination of the Plan will not impair a Participant’s rights under his or
her then-outstanding Award without his or her written consent.

(vi)
To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, by adopting amendments relating to Incentive
Stock Options and certain nonqualified deferred compensation under Section 409A
of the Code and/or to make the Plan or Awards granted under the Plan compliant
with the requirements for Incentive Stock Options or exempt from or compliant
with the requirements for nonqualified deferred compensation under Section 409A
of the Code, subject to the limitations, if any, of applicable law. However, if
required by applicable law or listing requirements, and except as provided in
Section 9(a) relating to Capitalization Adjustments, the Company will seek
stockholder approval of any amendment of the Plan that (A) materially increases
the number of shares of Common Stock available for issuance under the Plan,
(B) materially expands the class of individuals eligible to receive Awards under
the Plan, (C) materially increases the benefits accruing to Participants under
the Plan, (D) materially reduces the price at which shares of Common Stock may
be issued or purchased under the Plan, (E) materially extends the term of the
Plan, or (F) materially expands the types of Awards available for issuance under
the Plan. Except as otherwise provided in the Plan (including Section 2(b)(viii)
below) or an Award Agreement, no amendment of the Plan will impair a
Participant’s rights under an outstanding Award without the Participant’s
written consent.

(vii)
To submit any amendment to the Plan for stockholder approval, including, but not
limited to, amendments to the Plan intended to satisfy the requirements of
(A) Section 162(m) of the Code regarding the exclusion of performance-based
compensation from the limit on corporate deductibility of compensation paid to
Covered Employees, (B) Section 422 of the Code regarding incentive stock options
or (C) Rule 16b-3.

(viii)
To approve forms of Award Agreements for use under the Plan and to amend the
terms of any one or more Awards, including, but not limited to, amendments to
provide terms more favorable to the Participant than previously provided in the
Award Agreement, subject to any specified limits in the Plan that are not
subject to Board discretion; provided, however, that a Participant’s rights
under any Award will not be impaired by any such amendment unless (A) the
Company requests the consent of the affected Participant, and (B) such
Participant consents in writing.

Notwithstanding the foregoing or anything in the Plan to the contrary, (1) a
Participant’s rights will not be deemed to have been impaired by any amendment
of an Award or the Plan, or by any suspension or termination of the Plan, if the
Board, in its sole discretion, determines that the amendment, suspension or
termination, taken as a whole, does not materially impair the Participant’s
rights, and (2) subject to the limitations of applicable law, if any, the Board
may amend the terms of any Award or the Plan, or may suspend or terminate the
Plan, without the affected Participant’s consent (A) to maintain the qualified
status of the Award as an Incentive Stock Option under Section 422 of the Code;
(B) to change the terms of an Incentive Stock Option, if such change results in
impairment of the Award solely because it impairs the qualified status of the
Award as an Incentive Stock Option under Section 422 of the Code; (C) to clarify
the manner of exemption from, or to bring the Award into compliance with,
Section 409A of the Code; or (D) to comply with other applicable laws or listing
requirements.
(ix)
Generally, to exercise such powers and to perform such acts as the Board deems
necessary or expedient to promote the best interests of the Company and that are
not in conflict with the provisions of the Plan or Awards.

(x)
To adopt such procedures and sub-plans as are necessary or appropriate to permit
participation in the Plan by Employees, Directors or Consultants who are foreign
nationals or employed outside the United States (provided that Board approval
will not be necessary for immaterial modifications to the Plan or any Award
Agreement that are required for compliance with the laws of the relevant foreign
jurisdiction).

(c) Delegation to Committee.
(i)
General. The Board may delegate some or all of the administration of the Plan to
a Committee or Committees. If administration of the Plan is delegated to a
Committee, the Committee will have, in connection with the administration of the
Plan, the powers theretofore possessed by the Board that have been delegated to
the Committee, including the power to delegate to a subcommittee of the
Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board will thereafter be to the
Committee or subcommittee, as applicable). Any delegation of administrative
powers will be reflected in resolutions, not inconsistent with the provisions of
the Plan, adopted from time to time by the Board or Committee (as applicable).
The Committee may, at any time, abolish the subcommittee and/or revest in the
Committee any powers delegated to the subcommittee. The Board may retain the
authority to concurrently administer the Plan with the Committee and may, at any
time, revest in the Board some or all of the powers previously delegated.




--------------------------------------------------------------------------------



(ii)
Section 162(m) and Rule 16b-3 Compliance. The Committee may consist solely of
two (2) or more Outside Directors, in accordance with Section 162(m) of the
Code, or solely of two (2) or more Non-Employee Directors, in accordance with
Rule 16b-3.

(d) Delegation to an Officer. The Board may delegate to one (1) or more Officers
the authority to do one or both of the following: (i) designate Employees who
are not Officers to be recipients of Options and SARs (and, to the extent
permitted by applicable law, other Stock Awards) and, to the extent permitted by
applicable law, the terms of such Awards; and (ii) determine the number of
shares of Common Stock to be subject to such Stock Awards granted to such
Employees; provided, however, that the Board resolutions regarding such
delegation will specify the total number of shares of Common Stock that may be
subject to the Stock Awards granted by such Officer and that such Officer may
not grant a Stock Award to himself or herself. Any such Stock Awards will be
granted on the form of Award Agreement most recently approved for use by the
Committee or the Board, unless otherwise provided in the resolutions approving
the delegation authority. The Board may not delegate authority to an Officer who
is acting solely in the capacity of an Officer (and not also as a Director) to
determine the Fair Market Value pursuant to Section 13(w)(iii).
(e) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith will not be subject to review by
any person and will be final, binding and conclusive on all persons.
(f) Cancellation and Re-Grant of Stock Awards. Neither the Board nor any
Committee will have the authority to (i) reduce the exercise, purchase or strike
price of any outstanding Option or SAR under the Plan, or (ii) cancel any
outstanding Option or SAR that has an exercise price or strike price greater
than the then-current Fair Market Value of the Common Stock in exchange for cash
or other Stock Awards under the Plan, unless the stockholders of the Company
have approved such an action within twelve (12) months prior to such an event.
3.
SHARES SUBJECT TO THE PLAN.

(a) Share Reserve.
(i)
Subject to Section 9(a) relating to Capitalization Adjustments, the aggregate
number of shares of Common Stock that may be issued pursuant to Stock Awards
from and after the Effective Date will not exceed the sum of (A) 1,941,517
shares (which is the number of shares subject to the Prior Plan Available
Reserve), (B) an additional 1,700,000 shares and (C) the Returning Shares, if
any, which become available for grant under this Plan from time to time (such
aggregate number of shares described in (A), (B) and (C) above, the “Share
Reserve”).

(ii)
For clarity, the Share Reserve in this Section 3(a) is a limitation on the
number of shares of Common Stock that may be issued pursuant to the Plan.
Accordingly, this Section 3(a) does not limit the granting of Stock Awards
except as provided in Section 7(a). Shares may be issued in connection with a
merger or acquisition as permitted by NASDAQ Listing Rule 5635(c) or, if
applicable, NYSE Listed Company Manual Section 303A.08, AMEX Company Guide
Section 711 or other applicable rule, and such issuance will not reduce the
number of shares available for issuance under the Plan.

(b) Reversion of Shares to the Share Reserve. If (i) any shares of Common Stock
subject to a Stock Award are not issued because such Stock Award or any portion
thereof expires or otherwise terminates without all of the shares covered by
such Stock Award having been issued, (ii) any shares of Common Stock subject to
a Stock Award are not issued because such Stock Award or any portion thereof is
settled in cash (i.e., the Participant receives cash rather than stock),
(iii) any shares of Common Stock issued pursuant to a Stock Award are forfeited
back to or repurchased by the Company because of the failure to meet a
contingency or condition required for the vesting of such shares, (iv) any
shares of Common Stock are reacquired or withheld (or not issued) by the Company
to satisfy the exercise or purchase price of a Stock Award (including any shares
of Common Stock subject to a Stock Award that are not delivered to a Participant
because such Stock Award is exercised through a reduction of shares subject to
such Stock Award (i.e., “net exercised”)), or (v) any shares of Common Stock are
reacquired or withheld (or not issued) by the Company to satisfy a tax
withholding obligation in connection with a Stock Award, such shares will again
become available for issuance under the Plan.
(c) Incentive Stock Option Limit. Subject to the Share Reserve and Section 9(a)
relating to Capitalization Adjustments, the aggregate maximum number of shares
of Common Stock that may be issued pursuant to the exercise of Incentive Stock
Options will be ten million (10,000,000) shares.
(d) Section 162(m) Limitations. Subject to the Share Reserve and Section 9(a)
relating to Capitalization Adjustments, at such time as the Company may be
subject to the applicable provisions of Section 162(m) of the Code, the
following limitations will apply.
(i)
A maximum of one million (1,000,000) shares of Common Stock subject to Options,
SARs and Other Stock Awards whose value is determined by reference to an
increase over an exercise or strike price of at least one hundred percent (100%)
of the Fair Market Value on the date any such Stock Award is granted may be
granted to any one Participant during any one fiscal year. Notwithstanding the
foregoing, if any additional Options, SARs or Other




--------------------------------------------------------------------------------



Stock Awards whose value is determined by reference to an increase over an
exercise or strike price of at least one hundred percent (100%) of the Fair
Market Value on the date the Stock Award is granted are granted to any
Participant during any fiscal year, compensation attributable to the exercise of
such additional Stock Awards will not satisfy the requirements to be considered
“qualified performance-based compensation” under Section 162(m) of the Code
unless such additional Stock Award is approved by the Company’s stockholders.
 
(ii)
A maximum of one million (1,000,000) shares of Common Stock subject to
Performance Stock Awards may be granted to any one Participant during any one
fiscal year (whether the grant, vesting or exercise is contingent upon the
attainment during the Performance Period of the Performance Goals).

(iii)
A maximum of ten million dollars ($10,000,000) subject to Performance Cash
Awards may be granted to any one Participant during any one fiscal year.

(e) Source of Shares. The stock issuable under the Plan will be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.
4.
ELIGIBILITY.

(a) Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in Sections 424(e)
and 424(f) of the Code). Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants; provided, however, that Stock
Awards may not be granted to Employees, Directors and Consultants who are
providing Continuous Service only to any “parent” of the Company, as such term
is defined in Rule 405, unless (i) the stock underlying such Stock Awards is
treated as “service recipient stock” under Section 409A of the Code (for
example, because the Stock Awards are granted pursuant to a corporate
transaction such as a spin off transaction) or (ii) the Company, in consultation
with its legal counsel, has determined that such Stock Awards are otherwise
exempt from or alternatively comply with the distribution requirements of
Section 409A of the Code.
(b) Ten Percent Stockholders. A Ten Percent Stockholder will not be granted an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value on the date of grant and the
Option is not exercisable after the expiration of five (5) years from the date
of grant.
5.
PROVISIONS RELATING TO OPTIONS AND STOCK APPRECIATION RIGHTS.

Each Option or SAR will be in such form and will contain such terms and
conditions as the Board deems appropriate. All Options will be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on exercise of each type of
Option. If an Option is not specifically designated as an Incentive Stock
Option, or if an Option is designated as an Incentive Stock Option but some
portion or all of the Option fails to qualify as an Incentive Stock Option under
the applicable rules, then the Option (or portion thereof) will be a
Nonstatutory Stock Option. The provisions of separate Options or SARs need not
be identical; provided, however, that each Award Agreement will conform to
(through incorporation of provisions hereof by reference in the applicable Award
Agreement or otherwise) the substance of each of the following provisions:
(a) Term. Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, no Option or SAR will be exercisable after the expiration of ten
(10) years from the date of its grant or such shorter period specified in the
Award Agreement.
(b) Exercise Price. Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, the exercise or strike price of each Option or SAR will be
not less than one hundred percent (100%) of the Fair Market Value of the Common
Stock subject to the Option or SAR on the date the Award is granted.
Notwithstanding the foregoing, an Option or SAR may be granted with an exercise
or strike price lower than one hundred percent (100%) of the Fair Market Value
of the Common Stock subject to the Award if such Award is granted pursuant to an
assumption of or substitution for another option or stock appreciation right
pursuant to a Corporate Transaction and in a manner consistent with the
provisions of Section 409A of the Code and, if applicable, Section 424(a) of the
Code. Each SAR will be denominated in shares of Common Stock equivalents.
 
(c) Purchase Price for Options. The purchase price of Common Stock acquired
pursuant to the exercise of an Option may be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board will have the
authority to grant Options that do not permit all of the following methods of
payment (or that otherwise restrict the ability to use certain methods) and to
grant Options that require the consent of the Company to use a particular method
of payment. The permitted methods of payment are as follows:
(i)
by cash, check, bank draft or money order payable to the Company;

(ii)
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of the stock subject to the Option,
results in either the receipt of cash (or check) by the Company or the receipt
of irrevocable instructions to pay the aggregate exercise price to the Company
from the sales proceeds;




--------------------------------------------------------------------------------



(iii)
by delivery to the Company (either by actual delivery or attestation) of shares
of Common Stock that have been held for more than six (6) months (or such longer
or shorter period of time, if any, required to the extent necessary to avoid the
treatment of the Option as a variable award for financial accounting purposes);

(iv)
if an Option is a Nonstatutory Stock Option, by a “net exercise” arrangement
pursuant to which the Company will reduce the number of shares of Common Stock
issuable upon exercise by the largest whole number of shares with a Fair Market
Value that does not exceed the aggregate exercise price; provided, however, that
the Company will accept a cash or other payment from the Participant to the
extent of any remaining balance of the aggregate exercise price not satisfied by
such reduction in the number of whole shares to be issued. Shares of Common
Stock will no longer be subject to an Option and will not be exercisable
thereafter to the extent that (A) shares issuable upon exercise are used to pay
the exercise price pursuant to the “net exercise,” (B) shares are delivered to
the Participant as a result of such exercise, and (C) shares are withheld to
satisfy tax withholding obligations; or

(v)
in any other form of legal consideration that may be acceptable to the Board and
specified in the applicable Award Agreement.

(d) Exercise and Payment of a SAR. To exercise any outstanding SAR, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Award Agreement evidencing such SAR. The appreciation
distribution payable on the exercise of a SAR will be not greater than an amount
equal to the excess of (A) the aggregate Fair Market Value (on the date of the
exercise of the SAR) of a number of shares of Common Stock equal to the number
of Common Stock equivalents in which the Participant is vested under such SAR,
and with respect to which the Participant is exercising the SAR on such date,
over (B) the aggregate strike price of the number of Common Stock equivalents
with respect to which the Participant is exercising the SAR on such date. The
appreciation distribution may be paid in Common Stock, in cash, in any
combination of the two or in any other form of consideration, as determined by
the Board and contained in the Award Agreement evidencing such SAR.
(e) Transferability of Options and SARs. The Board may, in its sole discretion,
impose such limitations on the transferability of Options and SARs as the Board
will determine. In the absence of such a determination by the Board to the
contrary, the following restrictions on the transferability of Options and SARs
will apply:
(i)
Restrictions on Transfer. An Option or SAR will not be transferable except by
will or by the laws of descent and distribution (and pursuant to Sections
5(e)(ii) and 5(e)(iii) below), and will be exercisable during the lifetime of
the Participant only by the Participant. The Board may permit transfer of the
Option or SAR in a manner that is not prohibited by applicable tax and
securities laws. Except as explicitly provided in the Plan, neither an Option
nor a SAR may be transferred for consideration.

 
(ii)
Domestic Relations Orders. Subject to the approval of the Board or a duly
authorized Officer, an Option or SAR may be transferred pursuant to the terms of
a domestic relations order, official marital settlement agreement or other
divorce or separation instrument as permitted by Treasury Regulations
Section 1.421-1(b)(2). If an Option is an Incentive Stock Option, such Option
may be deemed to be a Nonstatutory Stock Option as a result of such transfer.

(iii)
Beneficiary Designation. Subject to the approval of the Board or a duly
authorized Officer, a Participant may, by delivering written notice to the
Company, in a form approved by the Company (or the designated broker), designate
a third party who, upon the death of the Participant, will thereafter be
entitled to exercise the Participant’s Option or SAR and receive the Common
Stock or other consideration resulting from such exercise. In the absence of
such a designation, upon the death of the Participant, the executor or
administrator of the Participant’s estate will be entitled to exercise the
Participant’s Option or SAR and receive the Common Stock or other consideration
resulting from such exercise. However, the Company may prohibit designation of a
beneficiary at any time, including due to any conclusion by the Company that
such designation would be inconsistent with the provisions of applicable laws.

(f) Vesting.
(i)
General. The total number of shares of Common Stock subject to an Option or SAR
may vest and become exercisable in periodic installments that may or may not be
equal. The Option or SAR may be subject to such other terms and conditions on
the time or times when it may or may not be exercised (which may be based on the
satisfaction of Performance Goals or other criteria) as the Board may deem
appropriate. The vesting provisions of individual Options or SARs may vary. The
provisions of this Section 5(f) are subject to any Option or SAR provisions
governing the minimum number of shares of Common Stock as to which an Option or
SAR may be exercised.




--------------------------------------------------------------------------------



(ii)
Disability or Death. Except as otherwise provided in the applicable Award
Agreement or other written agreement between a Participant and the Company or an
Affiliate, if a Participant’s Continuous Service terminates as a result of the
Participant’s Disability or death, then effective as of the date of such
termination of Continuous Service, the Participant’s Option or SAR will be
credited with additional vesting to the extent of a pro rata portion through the
date of such termination of Continuous Service, of any additional vesting rights
that would have accrued on the next vesting date had the Participant not
incurred such termination of Continuous Service. Any such proration will be
based upon the number of days accrued in the current vesting period prior to the
date of such termination of Continuous Service.

(g) Termination of Continuous Service. Except as otherwise provided in the
applicable Award Agreement or other written agreement between a Participant and
the Company or an Affiliate and subject to Section 5(k), if a Participant’s
Continuous Service terminates (other than upon the Participant’s Disability or
death and other than for Cause), the Participant may exercise his or her Option
or SAR (to the extent that the Participant was entitled to exercise such Option
or SAR as of the date of termination of Continuous Service), but only within
such period of time ending on the earlier of (i) the date three (3) months
following such termination of Continuous Service (or such longer or shorter
period specified in the Award Agreement), and (ii) the expiration of the term of
the Option or SAR as set forth in the Award Agreement. If, after such
termination of Continuous Service, the Participant does not exercise his or her
Option or SAR (as applicable) within the applicable time frame, the Option or
SAR (as applicable) will terminate.
(h) Extension of Termination Date. Except as otherwise provided in the
applicable Award Agreement or other written agreement between a Participant and
the Company or an Affiliate and subject to Section 5(k), if the exercise of an
Option or SAR following the termination of a Participant’s Continuous Service
(other than upon the Participant’s Disability or death and other than for Cause)
would be prohibited at any time solely because the issuance of shares of Common
Stock would violate the registration requirements under the Securities Act, then
the Option or SAR will terminate on the earlier of (i) the expiration of a total
period of time (that need not be consecutive) equal to the applicable
post-termination exercise period after the termination of the Participant’s
Continuous Service during which the exercise of the Option or SAR would not be
in violation of such registration requirements, or (ii) the expiration of the
term of the Option or SAR as set forth in the applicable Award Agreement. In
addition, except as otherwise provided in the applicable Award Agreement or
other written agreement between a Participant and the Company or an Affiliate
and subject to Section 5(k), if the sale of any shares of Common Stock received
upon exercise of an Option or SAR following the termination of a Participant’s
Continuous Service (other than for Cause) would violate the Company’s insider
trading policy, then the Option or SAR will terminate on the earlier of (i) the
expiration of a period of time (that need not be consecutive) equal to the
applicable post-termination exercise period after the termination of the
Participant’s Continuous Service during which the sale of the Common Stock
received upon exercise of the Option or SAR would not be in violation of the
Company’s insider trading policy, or (ii) the expiration of the term of the
Option or SAR as set forth in the applicable Award Agreement.
(i) Disability of Participant. Except as otherwise provided in the applicable
Award Agreement or other written agreement between a Participant and the Company
or an Affiliate and subject to Section 5(k), if (i) a Participant’s Continuous
Service terminates as a result of the Participant’s Disability, or (ii) a
Participant incurs a Disability within three (3) months following his or her
termination of Continuous Service (for a reason other than Disability or Cause),
the Participant may exercise his or her Option or SAR (to the extent that the
Participant was entitled to exercise such Option or SAR as of the date of
termination of Continuous Service, taking into account the effect, if any, of
Section 5(f)(ii) in the event the Participant’s Continuous Service terminates as
a result of the Participant’s Disability), but only within such period of time
ending on the earlier of (i) the date twelve (12) months following such
termination of Continuous Service (or such longer or shorter period specified in
the Award Agreement), and (ii) the expiration of the term of the Option or SAR
as set forth in the Award Agreement. If, after such termination of Continuous
Service or Disability, the Participant does not exercise his or her Option or
SAR (as applicable) within the applicable time frame, the Option or SAR (as
applicable) will terminate.
(j) Death of Participant. Except as otherwise provided in the applicable Award
Agreement or other written agreement between a Participant and the Company or an
Affiliate and subject to Section 5(k), if (i) a Participant’s Continuous Service
terminates as a result of the Participant’s death, or (ii) a Participant dies
within three (3) months following his or her termination of Continuous Service
(for a reason other than Disability, death or Cause), then the Participant’s
Option or SAR may be exercised (to the extent that the Participant was entitled
to exercise such Option or SAR as of the date of termination of Continuous
Service, taking into account the effect, if any, of Section 5(f)(ii) in the
event the Participant’s Continuous Service terminates as a result of the
Participant’s death) by the Participant’s estate, by a person who acquired the
right to exercise the Option or SAR by bequest or inheritance, or by a person
designated to exercise the Option or SAR upon the Participant’s death, but only
within such period of time ending on the earlier of (i) the date eighteen
(18) months following such termination of Continuous Service (or such longer or
shorter period specified in the Award Agreement), and (ii) the expiration of the
term of such Option or SAR as set forth in the Award Agreement. If, after such
termination of Continuous Service or death, the Option or SAR (as applicable) is
not exercised within the applicable time frame, the Option or SAR (as
applicable) will terminate.



--------------------------------------------------------------------------------



(k) Termination for Cause or Subsequent Determination of Cause. Except as
explicitly provided otherwise in the applicable Award Agreement or other
individual written agreement between a Participant and the Company or an
Affiliate, if a Participant is notified that (i) his or her Continuous Service
is terminated for Cause, or (ii) the Board has determined, subsequent to the
Participant’s termination of Continuous Service (for a reason other than Cause),
that either prior or subsequent to such termination of Continuous Service, the
Participant engaged in conduct which would constitute Cause, then any Option or
SAR held by the Participant as of the time of such notice will immediately be
forfeited upon such notice, and the Participant will be prohibited from
exercising such Option or SAR from and after the time of such notice.
 
(l) Non-Exempt Employees. If an Option or SAR is granted to an Employee who is a
non-exempt employee for purposes of the Fair Labor Standards Act of 1938, as
amended, the Option or SAR will not be first exercisable for any shares of
Common Stock until at least six (6) months following the date of grant of the
Option or SAR (although the Award may vest prior to such date). Consistent with
the provisions of the Worker Economic Opportunity Act, (i) if such non-exempt
employee dies or suffers a Disability, (ii) upon a Corporate Transaction in
which such Option or SAR is not assumed, continued, or substituted, (iii) upon a
Change in Control, or (iv) upon the Participant’s retirement (as such term may
be defined in the Participant’s Award Agreement, in another written agreement
between the Participant and the Company or an Affiliate, or, if no such
definition, in accordance with the Company’s then current employment policies
and guidelines), the vested portion of any Options and SARs may be exercised
earlier than six (6) months following the date of grant. The foregoing provision
is intended to operate so that any income derived by a non-exempt employee in
connection with the exercise or vesting of an Option or SAR will be exempt from
his or her regular rate of pay. To the extent permitted and/or required for
compliance with the Worker Economic Opportunity Act to ensure that any income
derived by a non-exempt employee in connection with the exercise, vesting or
issuance of any shares under any other Stock Award will be exempt from the
employee’s regular rate of pay, the provisions of this Section 5(l) will apply
to all Stock Awards and are hereby incorporated by reference into such Stock
Award Agreements.
6.
PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS AND SARS.

(a) Restricted Stock Awards. Each Restricted Stock Award Agreement will be in
such form and will contain such terms and conditions as the Board deems
appropriate. To the extent consistent with the Company’s bylaws, at the Board’s
election, shares of Common Stock underlying a Restricted Stock Award may be
(i) held in book entry form subject to the Company’s instructions until any
restrictions relating to the Restricted Stock Award lapse, or (ii) evidenced by
a certificate, which certificate will be held in such form and manner as
determined by the Board. The terms and conditions of Restricted Stock Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Award Agreements need not be identical. Each
Restricted Stock Award Agreement will conform to (through incorporation of the
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:
(i)
Consideration. A Restricted Stock Award may be awarded in consideration for
(A) cash, check, bank draft or money order payable to the Company, (B) past
services to the Company or an Affiliate, or (C) any other form of legal
consideration (including future services) that may be acceptable to the Board,
in its sole discretion, and permissible under applicable law.

(ii)
Vesting.

(1)
General. Shares of Common Stock awarded under a Restricted Stock Award Agreement
may be subject to forfeiture to or repurchase by the Company in accordance with
a vesting schedule to be determined by the Board.

(2)
Disability or Death. Except as otherwise provided in the Restricted Stock Award
Agreement or other written agreement between a Participant and the Company or an
Affiliate, if a Participant’s Continuous Service terminates as a result of the
Participant’s Disability or death, then effective as of the date of such
termination of Continuous Service, any forfeiture conditions or repurchase
rights held by the Company with respect to the Participant’s Restricted Stock
Award will lapse to the extent of a pro rata portion of the shares of Common
Stock subject to such Restricted Stock Award through the date of such
termination of Continuous Service as would have lapsed had the Participant not
incurred such termination of Continuous Service. Any such proration will be
based upon the number of days accrued prior to the date of such termination of
Continuous Service.

(iii)
Termination of Continuous Service. Subject to Section 6(a)(ii)(2), if a
Participant’s Continuous Service terminates, the Company may receive through a
forfeiture condition or a repurchase right any or all of the shares of Common
Stock held by the Participant as of the date of such termination under the terms
of the Restricted Stock Award Agreement.

 
(iv)
Termination for Cause or Subsequent Determination of Cause. Except as explicitly
provided otherwise in the applicable Restricted Stock Award Agreement or other
individual written agreement between a Participant and the Company or an
Affiliate, if a Participant is notified that (i) his or her Continuous Service
is terminated for Cause, or (ii) the Board has determined, subsequent to the
Participant’s termination of Continuous Service (for a reason other




--------------------------------------------------------------------------------



than Cause), that either prior or subsequent to such termination of Continuous
Service, the Participant engaged in conduct which would constitute Cause, then
any shares of Common Stock held by the Participant under a Restricted Stock
Award that is subject to forfeiture to or repurchase by the Company as of the
time of such notice will immediately be forfeited upon such notice.
(v)
Transferability. Rights to acquire shares of Common Stock under a Restricted
Stock Award Agreement will be transferable by the Participant only upon such
terms and conditions as are set forth in the Restricted Stock Award Agreement,
as the Board will determine in its sole discretion, so long as the shares of
Common Stock awarded under the Restricted Stock Award Agreement remain subject
to the terms of the Restricted Stock Award Agreement.

(vi)
Dividends. A Restricted Stock Award Agreement may provide that any dividends
paid on shares of Common Stock awarded under the Restricted Stock Award
Agreement will be subject to the same vesting and forfeiture restrictions as
apply to the shares subject to the Restricted Stock Award to which they relate.

(b) Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement
will be in such form and will contain such terms and conditions as the Board
deems appropriate. The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical. Each
Restricted Stock Unit Award Agreement will conform to (through incorporation of
the provisions hereof by reference in the Agreement or otherwise) the substance
of each of the following provisions:
(i)
Consideration. At the time of grant of a Restricted Stock Unit Award, the Board
will determine the consideration, if any, to be paid by the Participant upon
delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law.

(ii)
Vesting.

(1)
General. At the time of the grant of a Restricted Stock Unit Award, the Board
may impose such restrictions on or conditions to the vesting of the Restricted
Stock Unit Award as it, in its sole discretion, deems appropriate

(2)
Disability or Death. Except as otherwise provided in the Restricted Stock Unit
Award Agreement or other written agreement between a Participant and the Company
or an Affiliate, if a Participant’s Continuous Service terminates as a result of
the Participant’s Disability or death, then effective as of the date of such
termination of Continuous Service, the Participant’s Restricted Stock Unit Award
will be credited with additional vesting to the extent of a pro rata portion of
the shares of Common Stock subject to such Restricted Stock Unit Award through
the date of such termination of Continuous Service as would have been credited
had the Participant not incurred such termination of Continuous Service. Any
such proration will be based upon the number of days accrued prior to the date
of such termination of Continuous Service.

(iii)
Payment. A Restricted Stock Unit Award may be settled by the delivery of shares
of Common Stock, their cash equivalent, any combination thereof or in any other
form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.

 
(iv)
Additional Restrictions. At the time of the grant of a Restricted Stock Unit
Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.

(v)
Termination of Continuous Service. Subject to Section 6(b)(ii)(2), if a
Participant’s Continuous Service terminates, any portion of a Restricted Stock
Unit Award held by the Participant that has not vested as of the date of such
termination may be forfeited upon such termination.

(vi)
Termination for Cause or Subsequent Determination of Cause. Except as explicitly
provided otherwise in the applicable Restricted Stock Unit Award Agreement or
other individual written agreement between a Participant and the Company or an
Affiliate, if a Participant is notified that (i) his or her Continuous Service
is terminated for Cause, or (ii) the Board has determined, subsequent to the
Participant’s termination of Continuous Service (for a reason other than Cause),
that either prior or subsequent to such termination of Continuous Service, the
Participant engaged in conduct which would constitute Cause, then any portion of
a Restricted Stock Unit Award held by the Participant that has not vested as of
the time of such notice will immediately be forfeited upon such notice.

(vii)
Dividend Equivalents. Dividend equivalents may be credited in respect of shares
of Common Stock covered by a Restricted Stock Unit Award, as determined by the
Board and contained in the Restricted Stock Unit Award Agreement. At the sole
discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Board. Any




--------------------------------------------------------------------------------



additional shares covered by the Restricted Stock Unit Award credited by reason
of such dividend equivalents will be subject to all of the same terms and
conditions of the underlying Restricted Stock Unit Award Agreement to which they
relate.
(c) Performance Awards.
(i)
Performance Stock Awards. A Performance Stock Award is a Stock Award (covering a
number of shares not in excess of that set forth in Section 3(d)(ii)) that is
payable (including that may be granted, vest or be exercised) contingent upon
the attainment during a Performance Period of certain Performance Goals. A
Performance Stock Award may, but need not, require the Participant’s completion
of a specified period of Continuous Service. The length of any Performance
Period, the Performance Goals to be achieved during the Performance Period, and
the measure of whether and to what degree such Performance Goals have been
attained will be conclusively determined by the Committee (or, to the extent
that an Award is not intended to qualify as “performance-based compensation”
under Section 162(m) of the Code, the Board or the Committee), in its sole
discretion. In addition, to the extent permitted by applicable law and the
applicable Award Agreement, the Board may determine that cash may be used in
payment of Performance Stock Awards.

(ii)
Performance Cash Awards. A Performance Cash Award is a cash award (for a dollar
value not in excess of that set forth in Section 3(d)(iii)) that is payable
contingent upon the attainment during a Performance Period of certain
Performance Goals. A Performance Cash Award may, but need not, require the
Participant’s completion of a specified period of Continuous Service. The length
of any Performance Period, the Performance Goals to be achieved during the
Performance Period, and the measure of whether and to what degree such
Performance Goals have been attained will be conclusively determined by the
Committee (or, to the extent that an Award is not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Board or
the Committee), in its sole discretion. The Board may specify the form of
payment of Performance Cash Awards, which may be cash or other property, or may
provide for a Participant to have the option for his or her Performance Cash
Award, or such portion thereof as the Board may specify, to be paid in whole or
in part in cash or other property.

 
(iii)
Committee and Board Discretion. The Committee (or, to the extent that an Award
is not intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, the Board or the Committee) retains the discretion
to define the manner of calculating the Performance Criteria it selects to use
for a Performance Period.

(iv)
Section 162(m) Compliance. With respect to any Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, unless
otherwise permitted under Section 162(m) of the Code, the Committee will
establish the Performance Goals applicable to, and the formula for calculating
the amount payable under, the Award no later than the earlier of (A) the date
ninety (90) days after the commencement of the applicable Performance Period,
and (B) the date on which twenty-five percent (25%) of the Performance Period
has elapsed, and in any event at a time when the achievement of the applicable
Performance Goals remains substantially uncertain. Prior to the payment of any
compensation under an Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee will certify the
extent to which any Performance Goals and any other material terms under such
Award have been satisfied (other than in cases where the Performance Goals
relate solely to the increase in the value of the Common Stock). With respect to
any Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, the Committee may reduce or eliminate the
compensation or economic benefit due upon the attainment of the applicable
Performance Goals on the basis of any considerations as the Committee, in its
sole discretion, may determine.

(d) Other Stock Awards. Other forms of Stock Awards valued in whole or in part
by reference to, or otherwise based on, Common Stock, including the appreciation
in value thereof (e.g., options or stock appreciation rights with an exercise
price or strike price less than one hundred percent (100%) of the Fair Market
Value of the Common Stock at the time of grant) may be granted either alone or
in addition to Stock Awards granted under Section 5 and this Section 6. Subject
to the provisions of the Plan, the Board will have sole and complete authority
to determine the persons to whom and the time or times at which such Other Stock
Awards will be granted, the number of shares of Common Stock (or the cash
equivalent thereof) to be granted pursuant to such Other Stock Awards and all
other terms and conditions of such Other Stock Awards.
7.
COVENANTS OF THE COMPANY.

(a) Availability of Shares. The Company will keep available at all times the
number of shares of Common Stock reasonably required to satisfy then-outstanding
Stock Awards.
(b) Securities Law Compliance. The Company will seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan the authority
required to grant Stock Awards and to issue and sell shares of Common Stock upon
exercise of the Stock Awards; provided, however, that this undertaking will not
require the Company to register under the Securities Act the Plan, any Stock
Award or any Common Stock issued or issuable pursuant to any such Stock Award.
If, after reasonable efforts and at a



--------------------------------------------------------------------------------



reasonable cost, the Company is unable to obtain from any such regulatory
commission or agency the authority that counsel for the Company deems necessary
for the lawful issuance and sale of Common Stock under the Plan, the Company
will be relieved from any liability for failure to issue and sell Common Stock
upon exercise of such Stock Awards unless and until such authority is obtained.
A Participant will not be eligible for the grant of an Award or the subsequent
issuance of cash or Common Stock pursuant to the Award if such grant or issuance
would be in violation of any applicable securities law.
(c) No Obligation to Notify or Minimize Taxes. The Company will have no duty or
obligation to any Participant to advise such holder as to the time or manner of
exercising a Stock Award. Furthermore, the Company will have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of an Award or a possible period in which the Award may not be
exercised. The Company has no duty or obligation to minimize the tax
consequences of an Award to the holder of such Award.
 
8.
MISCELLANEOUS.

(a) Use of Proceeds from Sales of Common Stock. Proceeds from the sale of shares
of Common Stock issued pursuant to Stock Awards will constitute general funds of
the Company.
(b) Corporate Action Constituting Grant of Awards. Corporate action constituting
a grant by the Company of an Award to any Participant will be deemed completed
as of the date of such corporate action, unless otherwise determined by the
Board, regardless of when the instrument, certificate, or letter evidencing the
Award is communicated to, or actually received or accepted by, the Participant.
In the event that the corporate records (e.g., Board consents, resolutions or
minutes) documenting the corporate action constituting the grant contain terms
(e.g., exercise price, vesting schedule or number of shares) that are
inconsistent with those in the Award Agreement or related grant documents as a
result of a clerical error in the papering of the Award Agreement or related
grant documents, the corporate records will control and the Participant will
have no legally binding right to the incorrect term in the Award Agreement or
related grant documents.
(c) Stockholder Rights. No Participant will be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to an Award unless and until (i) such Participant has satisfied all
requirements for exercise of, or the issuance of shares of Common Stock under,
the Award pursuant to its terms, and (ii) the issuance of the Common Stock
subject to such Award has been entered into the books and records of the
Company.
(d) No Employment or Other Service Rights. Nothing in the Plan, any Award
Agreement or any other instrument executed thereunder or in connection with any
Award granted pursuant thereto will confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in effect at the
time the Award was granted or will affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause, (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate, or
(iii) the service of a Director pursuant to the bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.
(e) Change in Time Commitment. In the event a Participant’s regular level of
time commitment in the performance of his or her services for the Company or any
Affiliate is reduced (for example, and without limitation, if the Participant is
an Employee of the Company and the Employee has a change in status from a
full-time Employee to a part-time Employee) after the date of grant of any Award
to the Participant, the Board has the right in its sole discretion to (x) make a
corresponding reduction in the number of shares or cash amount subject to any
portion of such Award that is scheduled to vest or become payable after the date
of such change in time commitment, and (y) in lieu of or in combination with
such a reduction, extend the vesting or payment schedule applicable to such
Award. In the event of any such reduction, the Participant will have no right
with respect to any portion of the Award that is so reduced or extended.
(f) Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined at the time of grant) of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and any
Affiliates) exceeds one hundred thousand dollars ($100,000) (or such other limit
established in the Code) or otherwise does not comply with the rules governing
Incentive Stock Options, the Options or portions thereof that exceed such limit
(according to the order in which they were granted) or otherwise do not comply
with such rules will be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement(s).
(g) Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Award, (i) to give written
assurances satisfactory to the Company as to the Participant’s knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Award, and (ii) to give written assurances satisfactory
to the Company stating that the Participant is acquiring Common Stock subject to
the Award for the Participant’s own account and not with any present intention
of selling or otherwise distributing the Common Stock. The foregoing
requirements, and any assurances given pursuant to such requirements, will be
inoperative if (A) the issuance of the shares upon the exercise or acquisition
of Common Stock under the



--------------------------------------------------------------------------------



Stock Award has been registered under a then currently effective registration
statement under the Securities Act, or (B) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws. The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the Common Stock.
(h) Withholding Obligations. Unless prohibited by the terms of an Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to an Award by any of the following
means or by a combination of such means: (i) causing the Participant to tender a
cash payment; (ii) withholding shares of Common Stock from the shares of Common
Stock issued or otherwise issuable to the Participant in connection with the
Stock Award; provided, however, that no shares of Common Stock are withheld with
a value exceeding the minimum amount of tax required to be withheld by law (or
such lesser amount as may be necessary to avoid classification of the Stock
Award as a liability for financial accounting purposes); (iii) withholding cash
from an Award settled in cash; (iv) withholding payment from any amounts
otherwise payable to the Participant; or (v) by such other method as may be set
forth in the Award Agreement.
(i) Electronic Delivery. Any reference herein to a “written” agreement or
document will include any agreement or document delivered electronically, filed
publicly at www.sec.gov (or any successor website thereto) or posted on the
Company’s intranet (or other shared electronic medium controlled by the Company
to which the Participant has access).
(j) Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Award
may be deferred and may establish programs and procedures for deferral elections
to be made by Participants. Deferrals by Participants will be made in accordance
with Section 409A of the Code. Consistent with Section 409A of the Code, the
Board may provide for distributions while a Participant is still an employee or
otherwise providing services to the Company. The Board is authorized to make
deferrals of Awards and determine when, and in what annual percentages,
Participants may receive payments, including lump sum payments, following the
Participant’s termination of Continuous Service, and implement such other terms
and conditions consistent with the provisions of the Plan and in accordance with
applicable law.
(k) Compliance with Section 409A of the Code. To the extent that the Board
determines that any Award granted hereunder is subject to Section 409A of the
Code, the Award Agreement evidencing such Award will incorporate the terms and
conditions necessary to avoid the consequences specified in Section 409A(a)(1)
of the Code. To the extent applicable, the Plan and Award Agreements will be
interpreted in accordance with Section 409A of the Code. Notwithstanding
anything to the contrary in this Plan (and unless the Award Agreement
specifically provides otherwise), if the shares of Common Stock are publicly
traded and a Participant holding an Award that constitutes “deferred
compensation” under Section 409A of the Code is a “specified employee” for
purposes of Section 409A of the Code, no distribution or payment of any amount
will be made upon a “separation from service” before a date that is six (6)
months following the date of such Participant’s “separation from service” (as
defined in Section 409A of the Code without regard to alternative definitions
thereunder) or, if earlier, the date of the Participant’s death.
(l) Clawback/Recovery. All Awards granted under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. In addition, the Board may impose such other clawback,
recovery or recoupment provisions in an Award Agreement as the Board determines
necessary or appropriate, including, but not limited to, a reacquisition right
in respect of previously acquired shares of Common Stock or other cash or
property upon the occurrence of Cause. No recovery of compensation under such a
clawback policy will be an event giving rise to a right to resign for “good
reason” or “constructive termination” (or similar term) under any agreement with
the Company.
9.
ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.

(a) Capitalization Adjustments. In the event of a Capitalization Adjustment, the
Board will appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a),
(ii) the class(es) and maximum number of securities that may be issued pursuant
to the exercise of Incentive Stock Options pursuant to Section 3(c), (iii) the
class(es) and maximum number of securities that may be awarded to any
Participant pursuant to Section 3(d), and (iv) the class(es) and number of
securities and price per share of stock subject to outstanding Stock Awards. The
Board will make such adjustments, and its determination will be final, binding
and conclusive.
(b) Dissolution or Liquidation. Except as otherwise provided in the applicable
Stock Award Agreement or other written agreement between a Participant and the
Company or an Affiliate, in the event of a dissolution or liquidation of the
Company, all outstanding Stock Awards (other than Stock Awards consisting of
vested and outstanding shares of Common Stock not subject to a forfeiture
condition or the Company’s right of repurchase) will terminate immediately prior
to the completion of such dissolution or liquidation, and the shares of Common
Stock subject to a forfeiture condition or the Company’s right of repurchase may
be reacquired or repurchased by the Company notwithstanding the fact that the
holder of such Stock Award is providing Continuous Service;



--------------------------------------------------------------------------------



provided, however, that the Board may, in its sole discretion, cause some or all
Stock Awards to become fully vested, exercisable and/or no longer subject to
forfeiture or repurchase (to the extent such Stock Awards have not previously
expired or terminated) before the dissolution or liquidation is completed but
contingent on its completion.
(c) Corporate Transactions – Treatment of Options and SARs. Except as otherwise
provided in the applicable Stock Award Agreement or other written agreement
between a Participant and the Company or an Affiliate, in the event of a
Corporate Transaction, the Board or the board of directors of any entity
assuming the obligations of the Company hereunder (the “Successor Board”) will
take any of the following actions with respect to each outstanding Option or
SAR, in each case contingent upon the closing or completion of the Corporate
Transaction:
(i)
make appropriate provision for the continuation of such Option or SAR by
substituting on an equitable basis for the shares of Common Stock then subject
to such Option or SAR either the consideration payable with respect to the
outstanding shares of Common Stock in connection with the Corporate Transaction
or securities of any successor or acquiring entity;

(ii)
upon written notice to the Participant, provide that such Option or SAR must be
exercised (either (A) to the extent then exercisable or, (B) at the discretion
of the Board, such Option or SAR being made fully exercisable for purposes of
this subsection), within a specified number of days of the date of such notice,
at the end of which period such Option or SAR will terminate; or

(iii)
terminate such Option or SAR in exchange for a cash payment equal to the excess
of the Fair Market Value of the shares of Common Stock subject to such Option or
SAR (either (A) to the extent then exercisable or, (B) at the discretion of the
Board, such Option or SAR being made fully exercisable for purposes of this
subsection) over the exercise or strike price thereof.

The Board or Successor Board need not take the same action or actions with
respect to all such Options or SARs or portions thereof or with respect to all
Participants. The Board or Successor Board may take different actions with
respect to the vested and unvested portions of such Options or SARs.
 
(d) Corporate Transactions – Treatment of Other Stock Awards. Except as
otherwise provided in the applicable Stock Award Agreement or other written
agreement between a Participant and the Company or an Affiliate, in the event of
a Corporate Transaction, the Board or the Successor Board will take any of the
following actions with respect to each outstanding Stock Award other than an
Option or SAR, in each case contingent upon the closing or completion of the
Corporate Transaction:
(i)
make appropriate provision for the continuation of such Stock Award on the same
terms and conditions by substituting on an equitable basis for the shares of
Common Stock then subject to such Stock Award either the consideration payable
with respect to the outstanding shares of Common Stock in connection with the
Corporate Transaction or securities of any successor or acquiring entity; or

(ii)
terminate such Stock Award in exchange for a cash payment equal to the excess of
the Fair Market Value of the shares of Common Stock subject to such Stock Award
(either (A) to the extent then vested or, (B) at the discretion of the Board,
such Stock Award being made fully vested for purposes of this subsection) over
the purchase price thereof, if any.

In addition, in the event of a Corporate Transaction, the Board may waive any or
all forfeiture conditions or the Company’s right of repurchase with respect to
any such Stock Award. The Board or Successor Board need not take the same action
or actions with respect to all such Stock Awards or portions thereof or with
respect to all Participants. The Board or Successor Board may take different
actions with respect to the vested and unvested portions of such Stock Awards.
(e) Change in Control. A Stock Award may be subject to additional acceleration
of vesting and exercisability upon or after a Change in Control as may be
provided in the applicable Stock Award Agreement or other written agreement
between a Participant and the Company or an Affiliate, but in the absence of
such provision, no such acceleration will occur.
10.
SUSPENSION OR TERMINATION OF THE PLAN.

(a) Suspension or Termination. The Board may suspend or terminate the Plan at
any time. No Incentive Stock Option will be granted after the tenth
(10th) anniversary of the earlier of (i) the date the Plan is adopted by the
Board, or (ii) the date the Plan is approved by the stockholders of the Company.
No Awards may be granted under the Plan while the Plan is suspended or after it
is terminated.
(b) No Impairment of Rights. Suspension or termination of the Plan will not
impair rights and obligations under any Award granted while the Plan is in
effect except with the written consent of the affected Participant or as
otherwise permitted in the Plan (including Section 2(b)(viii) above) or an Award
Agreement.



--------------------------------------------------------------------------------



11.
EFFECTIVE DATE OF PLAN.

This Plan will become effective on the Effective Date.
12.
CHOICE OF LAW.

The laws of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.
13.
DEFINITIONS. As used in the Plan, the following definitions will apply to the
capitalized terms indicated below:

(a) “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405. The Board
will have the authority to determine the time or times at which “parent” or
“subsidiary” status is determined within the foregoing definition.
(b) “Award” means a Stock Award or a Performance Cash Award.
 
(c) “Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award.
(d) “Board” means the Board of Directors of the Company.
(e) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, reverse stock split,
liquidating dividend, combination of shares, exchange of shares, change in
corporate structure or any similar equity restructuring transaction, as that
term is used in Statement of Financial Accounting Standards Board Accounting
Standards Codification Topic 718 (or any successor thereto). Notwithstanding the
foregoing, the conversion of any convertible securities of the Company will not
be treated as a Capitalization Adjustment.
(f) “Cause” will have the meaning ascribed to such term in any written agreement
between a Participant and the Company or an Affiliate defining such term and, in
the absence of such agreement, such term includes (and is not limited to)
dishonesty with respect to the Company or any Affiliate, insubordination,
substantial malfeasance or non-feasance of duty, unauthorized disclosure of
confidential information, breach by the Participant of any provision of any
employment, consulting, advisory, nondisclosure, non-competition or similar
agreement between the Participant and the Company or an Affiliate, and conduct
substantially prejudicial to the business of the Company or any Affiliate.
“Cause” will not be limited to events which have occurred prior to a
Participant’s termination of Continuous Service, nor is it necessary that the
Board’s finding of “Cause” occur prior to such termination. The determination
that a termination of a Participant’s Continuous Service is either for Cause or
without Cause will be made by the Board, in its sole discretion, and will be
conclusive on the Participant and the Company. Any determination by the Board
that the Continuous Service of a Participant was terminated for Cause or without
Cause for the purposes of outstanding Awards held by the Participant will have
no effect upon any determination of the rights or obligations of the Company or
the Participant for any other purpose.
(g) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:
(i)
any Exchange Act Person becomes the Owner, directly or indirectly, of securities
of the Company representing more than fifty percent (50%) of the combined voting
power of the Company’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction. Notwithstanding the foregoing, a
Change in Control will not be deemed to occur (A) on account of the acquisition
of securities of the Company by an investor, any affiliate thereof or any other
Exchange Act Person that acquires the Company’s securities in a transaction or
series of related transactions the primary purpose of which is to obtain
financing for the Company through the issuance of equity securities, or
(B) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control will be deemed to occur;

(ii)
there is consummated a merger, consolidation or similar transaction involving
(directly or indirectly) the Company and, immediately after the consummation of
such merger, consolidation or similar transaction, the stockholders of the
Company immediately prior thereto do not Own, directly or indirectly, either
(A) outstanding voting securities representing more than fifty percent (50%) of
the combined outstanding voting power of the surviving Entity in




--------------------------------------------------------------------------------



such merger, consolidation or similar transaction or (B) more than fifty percent
(50%) of the combined outstanding voting power of the parent of the surviving
Entity in such merger, consolidation or similar transaction, in each case in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such transaction;
(iii)
the stockholders of the Company approve or the Board approves a plan of complete
dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company will otherwise occur, except for a liquidation into a
parent corporation;

(iv)
there is consummated a sale, lease, exclusive license or other disposition of
all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition; or

(v)
individuals who, on the date the Plan is adopted by the Board, are members of
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the members of the Board; provided, however, that if the appointment
or election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member will, for purposes of this Plan, be considered as a
member of the Incumbent Board.

Notwithstanding the foregoing definition or any other provision of this Plan:
(A) the term Change in Control will not include a sale of assets, merger or
other transaction effected exclusively for the purpose of changing the domicile
of the Company; and (B) the definition of Change in Control (or any analogous
term) in an individual written agreement between a Participant and the Company
or an Affiliate will supersede the foregoing definition with respect to Awards
subject to such agreement; provided, however, that (1) if no definition of
Change in Control (or any analogous term) is set forth in such an individual
written agreement, the foregoing definition will apply, and (2) no Change in
Control (or any analogous term) will be deemed to occur with respect to Awards
subject to such agreement without a requirement that the Change in Control (or
any analogous term) actually occur.
(h) “Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.
(i) “Committee” means a committee of one (1) or more Directors to whom authority
has been delegated by the Board in accordance with Section 2(c).
(j) “Common Stock” means the common stock of the Company.
(k) “Company” means EnerNOC, Inc., a Delaware corporation.
(l) “Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, will not cause a
Director to be considered a “Consultant” for purposes of the Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.
 
(m) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Director or
Consultant or a change in the Entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, will not terminate a
Participant’s Continuous Service; provided, however, that if the Entity for
which a Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board, in its sole discretion, such Participant’s Continuous
Service will be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. For example, a change in status from an Employee of the
Company to a Consultant of an Affiliate or to a Director will not constitute an
interruption of Continuous Service. To the extent permitted by law, the Board or
the chief executive officer of the Company, in that party’s sole discretion, may
determine whether Continuous Service will be considered interrupted in the case
of (i) any leave of absence approved by the Board or chief executive officer,
including sick leave, military leave or any other personal leave, or
(ii) transfers between the Company, an Affiliate, or their successors.
Notwithstanding the foregoing, (A) a Participant who is absent from the Company
or an Affiliate because of temporary disability (any disability other than a
Disability as defined in Section 13(q)) or who is on a leave of absence for any
purpose will not, during the period of any such absence, be deemed, by virtue of
such absence alone, to have terminated his or her Continuous Service, except as
the Board may otherwise expressly provide, and (B) the period of any such
absence will be treated as Continuous Service for



--------------------------------------------------------------------------------



purposes of vesting in an Award only to such extent as may be provided in the
Company’s leave of absence policy, in the written terms of any leave of absence
agreement or policy applicable to the Participant, or as otherwise required by
law.
(n) “Corporate Transaction” means the consummation, in a single transaction or
in a series of related transactions, of any one or more of the following events:
(i)
a sale or other disposition of all or substantially all, as determined by the
Board, in its sole discretion, of the consolidated assets of the Company and its
Subsidiaries;

(ii)
a sale or other disposition of at least ninety percent (90%) of the outstanding
securities of the Company;

(iii)
a merger, consolidation or similar transaction following which the Company is
not the surviving corporation; or

(iv)
a merger, consolidation or similar transaction following which the Company is
the surviving corporation but the shares of Common Stock outstanding immediately
preceding the merger, consolidation or similar transaction are converted or
exchanged by virtue of the merger, consolidation or similar transaction into
other property, whether in the form of securities, cash or otherwise.

(o) “Covered Employee” will have the meaning provided in Section 162(m)(3) of
the Code.
(p) “Director” means a member of the Board.
(q) “Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than twelve (12) months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and will be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.
(r) “Effective Date” means the effective date of this Plan document, which is
the date of the annual meeting of stockholders of the Company held in 2014,
provided this Plan is approved by the Company’s stockholders at such meeting.
(s) “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
will not cause a Director to be considered an “Employee” for purposes of the
Plan.
 
(t) “Entity” means a corporation, partnership, limited liability company or
other entity.
(u) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
(v) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” will not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company, or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date, is
the Owner, directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities.
(w) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
(i)
If the Common Stock is listed on any established stock exchange or traded on any
established market, the Fair Market Value of a share of Common Stock will be,
unless otherwise determined by the Board, the closing sales price for such stock
as quoted on such exchange or market (or the exchange or market with the
greatest volume of trading in the Common Stock) on the date of determination, as
reported in a source the Board deems reliable.

(ii)
Unless otherwise provided by the Board, if there is no closing sales price for
the Common Stock on the date of determination, then the Fair Market Value will
be the closing sales price on the last preceding date for which such quotation
exists.

(iii)
In the absence of such markets for the Common Stock, the Fair Market Value will
be determined by the Board in good faith and in a manner that complies with
Sections 409A and 422 of the Code.

(x) “Incentive Stock Option” means an option granted pursuant to Section 5 that
is intended to be, and that qualifies as, an “incentive stock option” within the
meaning of Section 422 of the Code.
(y) “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a



--------------------------------------------------------------------------------



consultant or in any capacity other than as a Director (except for an amount as
to which disclosure would not be required under Item 404(a) of Regulation S-K
promulgated pursuant to the Securities Act (“Regulation S-K”)), does not possess
an interest in any other transaction for which disclosure would be required
under Item 404(a) of Regulation S-K, and is not engaged in a business
relationship for which disclosure would be required pursuant to Item 404(b) of
Regulation S-K, or (ii) is otherwise considered a “non-employee director” for
purposes of Rule 16b-3.
(z) “Nonstatutory Stock Option” means any option granted pursuant to Section 5
that does not qualify as an Incentive Stock Option.
(aa) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.
(bb) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option to
purchase shares of Common Stock granted pursuant to the Plan.
(cc) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement will be subject to the terms and conditions of the Plan.
 
(dd) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.
(ee) “Other Stock Award” means an award based in whole or in part by reference
to the Common Stock which is granted pursuant to the terms and conditions of
Section 6(d).
(ff) “Other Stock Award Agreement” means a written agreement between the Company
and a holder of an Other Stock Award evidencing the terms and conditions of an
Other Stock Award grant. Each Other Stock Award Agreement will be subject to the
terms and conditions of the Plan.
(gg) “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.
(hh) “Own,” “Owned,” “Owner,” “Ownership” A person or Entity will be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.
(ii) “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Stock Award.
(jj) “Performance Cash Award” means an award of cash granted pursuant to the
terms and conditions of Section 6(c)(ii).
(kk) “Performance Criteria” means the one or more criteria that the Committee
(or, to the extent that an Award is not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Board or
the Committee) will select for purposes of establishing the Performance Goals
for a Performance Period. The Performance Criteria that will be used to
establish such Performance Goals may be based on any one of, or combination of,
the following as determined by the Committee (or Board, if applicable):
(1) earnings (including earnings per share (basic or diluted)); (2) net
earnings; (3) earnings (including earnings per share (basic or diluted) before
or after any of the following: other income or expense, interest, taxes,
stock-based compensation expense, depreciation, amortization, impairment charges
and/or any other unusual or infrequent income or expense; (4) earnings from
continuing operations; (5) income (before or after taxes); (6) net income;
(7) operating income (before or after taxes); (8) net operating income;
(9) income from continuing operations; (10) sales or revenue; (11) increases in
revenue or product revenue; (12) total stockholder return; (13) return on equity
or average stockholder’s equity; (14) return on assets (gross or net),
investment, or capital; (15) return on revenues; (16) stock price or stock price
performance; (17) stockholders’ equity; (18) margin (including gross margin,
operating margin and profit margin); (19) pre-tax profit; (20) operating profit
or net operating profit; (21) book value (including book value per share (basic
or diluted)); (22) economic value created; (23) cash flow (including cash flow
per share), free cash flow, cash flow return on investment (discounted or
otherwise), net cash provided by operations, cash flow in excess of cost of
capital, or operating cash flow; (24) debt levels or debt reduction;
(25) expenses and cost reduction goals; (26) improvement in or attainment of
working capital levels; (27) capital expenditures; (28) strategic business
criteria, consisting of one or more objectives based on meeting specified market
penetration or market share, geographic business expansion, customer
satisfaction, or goals relating to divestitures, joint ventures and similar
transactions; (29) implementation or completion of projects or processes; and
(30) to the extent



--------------------------------------------------------------------------------



that an Award is not intended to qualify as “performance-based compensation”
under Section 162(m) of the Code, other measures of performance selected by the
Board or the Committee.
 
(ll) “Performance Goals” means, for a Performance Period, the one or more goals
established by the Committee (or, to the extent that an Award is not intended to
qualify as “performance-based compensation” under Section 162(m) of the Code,
the Board or the Committee) for the Performance Period based upon the
Performance Criteria. If applicable, Performance Goals may be expressed in terms
of attaining a specified level of the particular Performance Criteria or the
attainment of a percentage increase or decrease in the particular Performance
Criteria, and in either absolute terms or relative to the performance of one or
more comparable companies or the performance of one or more relevant indices.
Performance Goals may be based on a Company-wide basis, with respect to one or
more business units, divisions, Affiliates, or business segments. If applicable,
each Performance Goal will be evaluated in accordance with generally accepted
accounting principles, subject to adjustment as set forth in this
Section 13(ll). The Committee (or, to the extent that an Award is not intended
to qualify as “performance-based compensation” under Section 162(m) of the Code,
the Board or the Committee) is authorized to make appropriate adjustments in the
method of calculating the attainment of Performance Goals for a Performance
Period as follows; provided, however, that to the extent that an Award is
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, any such adjustment may be made only if such adjustment is objectively
determinable and specified in the Award Agreement at the time the Award is
granted or in such other document setting forth the Performance Goals for the
Award at the time the Performance Goals are established: (1) to exclude
restructuring and/or nonrecurring charges; (2) to exclude exchange rate effects,
as applicable, for non-U.S. dollar denominated Performance Goals; (3) to
establish fixed defined currency exchange rates to be utilized in the
translation of non-U.S. dollar operating results; (4) to exclude the effects of
changes to generally accepted accounting principles; (5) to exclude the effects
of any statutory adjustments to corporate tax rates; (6) to exclude the effects
of any “extraordinary items” as determined under generally accepted accounting
principles; (7) to exclude amortization of intangible assets and depreciation
and impairment of goodwill and intangible assets; (8) to account for any other
items of gain, loss or expense determined to be unusual in nature, or
nonrecurring or infrequent in occurrence, or related to the disposal of a
component of a business; (9) to respond to changes in applicable laws,
regulations or accounting principles; and (10) to the extent that an Award is
not intended to qualify as “performance-based compensation” under Section 162(m)
of the Code, to make other appropriate adjustments selected by the Board or the
Committee.
(mm) “Performance Period” means the period of time selected by the Committee
(or, to the extent that an Award is not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Board or
the Committee) over which the attainment of one or more Performance Goals will
be measured for the purpose of determining a Participant’s right to and the
payment of a Performance Stock Award or a Performance Cash Award. Performance
Periods may be of varying and overlapping duration, at the sole discretion of
the Committee (or Board, if applicable).
(nn) “Performance Stock Award” means a Stock Award granted under the terms and
conditions of Section 6(c)(i).
(oo) “Plan” means this EnerNOC, Inc. 2014 Long-Term Incentive Plan.
(pp) “Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 6(a).
(qq) “Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement will be subject to the terms and conditions of the Plan.
(rr) “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(b).
(ss) “Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant. Each Restricted Stock
Unit Award Agreement will be subject to the terms and conditions of the Plan.
 
(tt) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
(uu) “Rule 405” means Rule 405 promulgated under the Securities Act.
(vv) “Rule 701” means Rule 701 promulgated under the Securities Act.
(ww) “Securities Act” means the Securities Act of 1933, as amended.
(xx) “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.



--------------------------------------------------------------------------------



(yy) “Stock Appreciation Right Agreement” means a written agreement between the
Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement will be subject to the terms and conditions of the Plan.
(zz) “Stock Award” means any right to receive Common Stock granted under the
Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a Stock
Appreciation Right, a Restricted Stock Award, a Restricted Stock Unit Award, a
Performance Stock Award or any Other Stock Award.
(aaa) “Stock Award Agreement” means a written agreement between the Company and
a Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement will be subject to the terms and conditions of the Plan.
(bbb) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation will have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%).
(ccc) “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Affiliate.



--------------------------------------------------------------------------------



ENERNOC, INC.
2014 LONG-TERM INCENTIVE PLAN
OPTION AGREEMENT
(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)
Pursuant to the Option Grant Notice (the “Grant Notice”) and this Option
Agreement (the “Agreement”), EnerNOC, Inc. (the “Company”) has granted you an
option under its 2014 Long-Term Incentive Plan (the “Plan”) to purchase the
number of shares of the Company’s Common Stock indicated in the Grant Notice at
the exercise price indicated in your Grant Notice. The option is granted to you
effective as of the date of grant set forth in the Grant Notice (the “Date of
Grant”). If there is any conflict between the terms in this Agreement and the
Plan, the terms of the Plan will control. Capitalized terms not explicitly
defined in this Agreement or in the Grant Notice but defined in the Plan will
have the same definitions as in the Plan.
The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows.
1. VESTING.
(a) Subject to the provisions contained herein, your option will vest, if at
all, in accordance with the vesting schedule provided in the Grant Notice,
provided that vesting will cease upon the termination of your Continuous
Service.
(b) If your Continuous Service terminates as a result of your Disability or
death, then effective as of the date of such termination of Continuous Service,
your option will be credited with additional vesting to the extent of a pro rata
portion through the date of such termination of Continuous Service, of any
additional vesting rights that would have accrued on the next vesting date had
you not incurred such termination of Continuous Service. Any such proration will
be based upon the number of days accrued in the current vesting period prior to
the date of such termination of Continuous Service.
(c) [Accelerated vesting on Change in Control to be determined on a
grant-by-grant basis] [Notwithstanding anything in this Agreement to the
contrary, in the event of a Change in Control,             % of the shares of
Common Stock subject to your option which would have vested in each vesting
installment remaining under your option will be vested unless your option has
otherwise expired or been terminated pursuant to its terms or the terms of the
Plan.]
2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to your option and your exercise price per share in your Grant Notice
will be adjusted for Capitalization Adjustments, if any, as provided in the
Plan.
3. EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. If you are an Employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (that is, a “Non-Exempt Employee”), and except as otherwise provided
in the Plan, you may not exercise your option until you have completed at least
six (6) months of Continuous Service measured from the Date of Grant.
 
4. EXERCISE PRIOR TO VESTING (“EARLY EXERCISE”). If permitted in your Grant
Notice (i.e., the “Exercise Schedule” indicates “Early Exercise Permitted”) and
subject to the provisions of your option, you may elect at any time that is both
(i) during the period of your Continuous Service and (ii) during the term of
your option, to exercise all or part of your option, including the unvested
portion of your option; provided, however, that:
(a) a partial exercise of your option will be deemed to cover first vested
shares of Common Stock and then the earliest vesting installment of unvested
shares of Common Stock;
(b) any shares of Common Stock so purchased from installments that have not
vested as of the date of exercise will be subject to the purchase option in
favor of the Company as described in the Company’s form of Early Exercise Stock
Purchase Agreement;
(c) you will enter into the Company’s form of Early Exercise Stock Purchase
Agreement with a vesting schedule that will result in the same vesting as if no
early exercise had occurred; and
(d) if your option is an Incentive Stock Option, then, to the extent that the
aggregate Fair Market Value (determined at the Date of Grant) of the shares of
Common Stock with respect to which your option plus all other Incentive Stock
Options you hold are exercisable for the first time by you during any calendar
year (under all plans of the Company and its Affiliates) exceeds one hundred
thousand dollars ($100,000), your option(s) or portions thereof that exceed such
limit (according to the order in which they were granted) will be treated as
Nonstatutory Stock Options.
5. METHOD OF PAYMENT. You must pay the full amount of the exercise price for the
shares you wish to exercise. You may pay the exercise price in cash or by check,
bank draft or money order payable to the Company or in any other manner
permitted by your Grant Notice, which may include one or more of the following:



--------------------------------------------------------------------------------



(a) Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds. This manner of payment is also known as a “broker-assisted exercise”,
“same day sale”, or “sell to cover”.
(b) Provided that at the time of exercise the Common Stock is publicly traded,
by delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company. You may not exercise your option
by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.
 
(c) If this option is a Nonstatutory Stock Option, subject to the consent of the
Company at the time of exercise, by a “net exercise” arrangement pursuant to
which the Company will reduce the number of shares of Common Stock issued upon
exercise of your option by the largest whole number of shares with a Fair Market
Value that does not exceed the aggregate exercise price. You must pay any
remaining balance of the aggregate exercise price not satisfied by the “net
exercise” in cash or other permitted form of payment. Shares of Common Stock
will no longer be outstanding under your option and will not be exercisable
thereafter if those shares (i) are used to pay the exercise price pursuant to
the “net exercise,” (ii) are delivered to you as a result of such exercise, and
(iii) are withheld to satisfy tax withholding obligations.
6. WHOLE SHARES. You may exercise your option only for whole shares of Common
Stock.
7. SECURITIES LAW COMPLIANCE. In no event may you exercise your option unless
the shares of Common Stock issuable upon such exercise are then registered under
the Securities Act or, if not registered, the Company has determined that such
exercise and the issuance of the shares would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with all other applicable laws and regulations governing your option, and you
may not exercise your option if the Company determines that such exercise would
not be in material compliance with such laws and regulations (including any
restrictions on exercise required for compliance with Treas. Reg.
1.401(k)-1(d)(3), if applicable).
8. TERM. You may not exercise your option before the Date of Grant or after the
expiration of the option’s term. The term of your option expires, subject to the
provisions of Section 5(h) of the Plan, upon the earliest of the following:
(a) if you are notified that (i) your Continuous Service is terminated for
Cause, or (ii) the Board has determined, subsequent to your termination of
Continuous Service (for a reason other than Cause), that either prior or
subsequent to such termination of Continuous Service, you engaged in conduct
which would constitute Cause, then your Option will immediately be forfeited
upon such notice, and you will be prohibited from exercising your Option from
and after the time of such notice;
(b) three (3) months after the termination of your Continuous Service for any
reason other than Cause, your Disability or your death (except as otherwise
provided in Section 8(c) or 8(d) below); provided, however, that if during any
part of such three (3) month period your option is not exercisable solely
because of the condition set forth in the section above relating to “Securities
Law Compliance,” your option will not expire until the earlier of the Expiration
Date or until it has been exercisable for an aggregate period of three
(3) months after the termination of your Continuous Service; provided further,
if during any part of such three (3) month period, the sale of any Common Stock
received upon exercise of your option would violate the Company’s insider
trading policy, then your option will not expire until the earlier of the
Expiration Date or until it has been exercisable for an aggregate period of
three (3) months after the termination of your Continuous Service during which
the sale of the Common Stock received upon exercise of your option would not be
in violation of the Company’s insider trading policy. Notwithstanding the
foregoing, if (i) you are a Non-Exempt Employee, (ii) your Continuous Service
terminates within six (6) months after the Date of Grant, and (iii) you have
vested in a portion of your option at the time of your termination of Continuous
Service, your option will not expire until the earlier of (x) the later of
(A) the date that is seven (7) months after the Date of Grant, and (B) the date
that is three (3) months after the termination of your Continuous Service, and
(y) the Expiration Date;
(c) twelve (12) months after the termination of your Continuous Service if such
termination is due to your Disability (except as otherwise provided in
Section 8(d)) below) or you incur a Disability within three (3) months after
your Continuous Service terminates for any reason other than Disability or
Cause;
(d) eighteen (18) months after the termination of your Continuous Service if
such termination is due to your death or you die within three (3) months after
your Continuous Service terminates for any reason other than Disability, death
or Cause;
(e) the Expiration Date indicated in your Grant Notice; or
(f) the day before the tenth (10th) anniversary of the Date of Grant.



--------------------------------------------------------------------------------



If your option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the day
three (3) months before the date of your option’s exercise, you must be an
employee of the Company or an Affiliate, except in the event of your death or
Disability. The Company has provided for extended exercisability of your option
under certain circumstances for your benefit but cannot guarantee that your
option will necessarily be treated as an Incentive Stock Option if you continue
to provide services to the Company or an Affiliate as a Consultant or Director
after your employment terminates or if you otherwise exercise your option more
than three (3) months after the date your employment with the Company or an
Affiliate terminates.
9. EXERCISE.
(a) You may exercise the vested portion of your option (and the unvested portion
of your option if your Grant Notice so permits) during its term by
(i) delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable withholding taxes
to the Company’s Secretary, stock plan administrator, or such other person as
the Company may designate, together with such additional documents as the
Company may then require.
(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (i) the exercise of your option, (ii) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (iii) the disposition of shares of Common
Stock acquired upon such exercise.
 
(c) If your option is an Incentive Stock Option, by exercising your option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the Date of Grant
or within one (1) year after such shares of Common Stock are transferred upon
exercise of your option.
10. TRANSFERABILITY. Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, (i) by delivering written notice to the
Company, in a form satisfactory to the Company and any broker designated by the
Company to handle option exercises, you may designate a third party who, in the
event of your death, will thereafter be entitled to exercise this option and
receive the Common Stock or other consideration resulting from such exercise
(provided that in the absence of such a designation, your executor or
administrator of your estate will be entitled to exercise this option and
receive, on behalf of your estate, the Common Stock or other consideration
resulting from such exercise), and (ii) upon receiving written permission from
the Board or its duly authorized designee, you may transfer your option,
provided that such transfer is not prohibited by applicable tax, securities and
other laws.
11. OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ or service of
the Company or an Affiliate, or on the part of the Company or an Affiliate to
continue your employment or service. In addition, nothing in your option will
obligate the Company or an Affiliate, their respective stockholders, boards of
directors, Officers or Employees to continue any relationship that you might
have as an Employee, Director or Consultant for the Company or an Affiliate.
12. WITHHOLDING OBLIGATIONS.
(a) At the time you exercise your option, in whole or in part, and at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
any Affiliate which arise in connection with your option.
(b) If this option is a Nonstatutory Stock Option, then upon your request and
subject to approval by the Company, and compliance with any applicable legal
conditions or restrictions, the Company may withhold from fully vested shares of
Common Stock otherwise issuable to you upon the exercise of your option a number
of whole shares of Common Stock having a Fair Market Value, determined by the
Company as of the date of exercise, not in excess of the minimum amount of tax
required to be withheld by law (or such lower amount as may be necessary to
avoid classification of your option as a liability for financial accounting
purposes). If the date of determination of any tax withholding obligation is
deferred to a date later than the date of exercise of your option, share
withholding pursuant to the preceding sentence will not be permitted unless you
make a proper and timely election under Section 83(b) of the Code, covering the
aggregate number of shares of Common Stock acquired upon such exercise with
respect to which such determination is otherwise deferred, to accelerate the
determination of such tax withholding obligation to the date of exercise of your
option. Notwithstanding the filing of such election, shares of Common Stock will
be withheld solely from fully vested shares of Common Stock determined as of the
date of exercise of your option that are otherwise issuable to you upon such
exercise. Any adverse consequences to you arising in connection with such share
withholding procedure will be your sole responsibility.



--------------------------------------------------------------------------------



(c) You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company will have no obligation to issue a certificate for such shares of Common
Stock or release such shares of Common Stock from any escrow provided for
herein, if applicable, unless such obligations are satisfied.
13. VOTING RIGHTS. You will not have voting or any other rights as a stockholder
of the Company with respect to the shares to be issued pursuant to this
Agreement until such shares are issued to you. Upon such issuance, you will
obtain full voting and other rights as a stockholder of the Company. Nothing
contained in this Agreement, and no action taken pursuant to its provisions,
will create or be construed to create a trust of any kind or a fiduciary
relationship between you and the Company or any other person.
14. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting officers, directors and
employees to sell shares of Common Stock only during certain “window” periods
and the Company’s insider trading policy, in effect from time to time.
15. GOVERNING LAW. This Agreement will be construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to the conflict of
law principles thereof. For the purpose of litigating any dispute that arises
under this Agreement, the parties hereby consent to exclusive jurisdiction in
the Commonwealth of Massachusetts and agree that such litigation will be
conducted in the courts of Suffolk County, Massachusetts or the federal courts
of the United States for the District of Massachusetts.
16. NOTICES. Any notices provided for in your option or the Plan will be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. Notwithstanding the
foregoing, the Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and this option by electronic
means or to request your consent to participate in the Plan by electronic means.
By accepting this option, you consent to receive such documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
 
17. GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided in this Agreement, in the event of any conflict between the
provisions of your option and those of the Plan, the provisions of the Plan will
control. In addition, your option (and any compensation paid or shares issued
under your option) is subject to recoupment in accordance with The Dodd–Frank
Wall Street Reform and Consumer Protection Act and any implementing regulations
thereunder, any clawback policy adopted by the Company and any compensation
recovery policy otherwise required by applicable law.
18. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
19. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of this option will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.
20. AMENDMENT. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of your option as a result of any change in applicable
laws or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change will be applicable only to rights relating to that
portion of your option which is then subject to restrictions as provided herein.
21. TAX CONSEQUENCES. The Company has no duty or obligation to minimize the tax
consequences to you of this option and will not be liable to you for any adverse
tax consequences to you arising in connection with this option. You acknowledge
that this option is exempt from Section 409A of the Code only if the exercise
price per share specified in the Grant Notice is at least equal to the “fair
market value” per share of the Common Stock on the Date of Grant and there is no
other impermissible deferral of compensation associated with the option. You are
hereby advised to consult with your own personal tax, financial and/or legal
advisors



--------------------------------------------------------------------------------



regarding the tax consequences of this option and by signing the Grant Notice,
you have agreed that you have done so or knowingly and voluntarily declined to
do so.
 
22. MISCELLANEOUS.
(a) The rights and obligations of the Company under your option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your option
may only be assigned with the prior written consent of the Company.
(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.
(c) You acknowledge and agree that you have reviewed your option in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your option, and fully understand all provisions of your
option.
(d) This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e) All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
*    *    *
This Option Agreement will be deemed to be signed by you upon the signing by you
of the Option Grant Notice to which it is attached.
 





--------------------------------------------------------------------------------



ENERNOC, INC.
2014 LONG-TERM INCENTIVE PLAN
OPTION GRANT NOTICE
EnerNOC, Inc. (the “Company”), pursuant to its 2014 Long-Term Incentive Plan
(the “Plan”), hereby grants to Optionholder an option to purchase the number of
shares of the Company’s Common Stock set forth below. This option is subject to
all of the terms and conditions as set forth in this Option Grant Notice (the
“Grant Notice”) and in the Option Agreement (the “Agreement”) and the Plan, both
of which are attached hereto and incorporated herein in their entirety.
Capitalized terms not explicitly defined herein but defined in the Plan or the
Agreement will have the same definitions as in the Plan or the Agreement. If
there is any conflict between the terms in this Grant Notice and the Plan, the
terms of the Plan will control.
 
 
 
Optionholder:
 
 
 
Date of Grant:
 
 
 
Vesting Commencement Date:
 
 
 
Number of Shares Subject to Option:
 
 
 
Exercise Price (Per Share):
 
 
 
Total Exercise Price:
 
 
 
Expiration Date:
 
 
 

 
 
 
Type of Grant:
   Incentive Stock Option1                   Nonstatutory Stock Option
 
 
Exercise Schedule:
   Same as Vesting Schedule              Early Exercise Permitted
 
 
Vesting Schedule:
[                                                  ]
 
 
Payment:
By one or a combination of the following items (described in the Agreement):
 
 
 
   By cash, check, bank draft or money order payable to the Company
 
   Pursuant to a Regulation T Program if the shares are publicly traded
 
   By delivery of already-owned shares if the shares are publicly traded
 
   If and only to the extent this option is a Nonstatutory Stock Option, and
subject to the Company’s     consent at the time of exercise, by a “net
exercise” arrangement

 

--------------------------------------------------------------------------------

  1 
If this is an Incentive Stock Option, it (plus other outstanding Incentive Stock
Options) cannot be first exercisable for more than $100,000 in value (measured
by exercise price) in any calendar year. Any excess over $100,000 is a
Nonstatutory Stock Option.

 
Additional Terms/Acknowledgements: Optionholder acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Agreement and the Plan.
Optionholder further acknowledges that as of the Date of Grant, this Grant
Notice, the Agreement and the Plan set forth the entire understanding between
Optionholder and the Company regarding this option and supersede all prior oral
and written agreements, promises and/or representations on that subject with the
exception of (i) any employment or severance arrangement that would provide for
vesting acceleration of this option upon the terms and conditions set forth
therein and (ii) any compensation recovery policy that is adopted by the Company
or is otherwise required by applicable law.



--------------------------------------------------------------------------------



By accepting this option, Optionholder acknowledges having received and read
this Grant Notice, the Agreement and the Plan and agrees to all of the terms and
conditions set forth in these documents. Furthermore, by accepting this option,
Optionholder consents to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
 
 
 
 
 
 
ENERNOC, INC.
 
OPTIONHOLDER
 
 
 
 
By:
 
 
 
 
Signature
 
 
Signature
 
 
 
 
 
Title:
 
 
Date:
 
 
 
 
 
 
Date:
 
 
 
 

ATTACHMENTS: Option Agreement and 2014 Long-Term Incentive Plan
 
ATTACHMENT I
OPTION AGREEMENT
 



--------------------------------------------------------------------------------



ATTACHMENT II
2014 LONG-TERM INCENTIVE PLAN
 





--------------------------------------------------------------------------------





NOTICE OF EXERCISE
 
 
 
EnerNOC, Inc.
One Marina Park Drive, Suite 400
Boston, MA 02210
   Date of Exercise:                            

This constitutes notice to EnerNOC, Inc. (the “Company”) under my option that I
elect to purchase the below number of shares of Common Stock of the Company
(the “Shares”) for the price set forth below.
 
 
 
 
Type of option (check one):
  Incentive
  Nonstatutory
 
 
 
Option dated:
 
 
 
 
 
 
 
 
Number of Shares as to which option is exercised:
 
 
 
 
 
 
 
 
Certificates to be issued in name of:
 
 
 
 
 
 
 
 
Total exercise price:
$ ______________
$ ______________
 
 
 
Cash payment delivered herewith:
$ ______________
$ ______________
 
 
 
Value of             Shares delivered herewith1:
$ ______________
$ ______________
 
 
 
Value of             Shares pursuant to net exercise2:
$ ______________
$ ______________
 
 
 
Regulation T Program (cashless exercise3):
$ ______________
$ ______________

 

--------------------------------------------------------------------------------

1 
Shares must meet the public trading requirements set forth in the option. Shares
must be valued in accordance with the terms of the option being exercised, and
must be owned free and clear of any liens, claims, encumbrances or security
interests. Certificates must be endorsed or accompanied by an executed
assignment separate from certificate.

2 
The option must be a Nonstatutory Stock Option, and the Company must have
established net exercise procedures at the time of exercise, in order to utilize
this payment method.

3 
Shares must meet the public trading requirements set forth in the option.

 
By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the EnerNOC, Inc. 2014 Long-Term Incentive
Plan, (ii) to provide for the payment by me to you (in the manner designated by
you) of your withholding obligation, if any, relating to the exercise of this
option, and (iii) if this exercise relates to an incentive stock option, to
notify you in writing within fifteen (15) days after the date of any disposition
of any of the Shares issued upon exercise of this option that occurs within two
(2) years after the date of grant of this option or within one (1) year after
such Shares are issued upon exercise of this option.
 
 
 
Very truly yours,
 
 
 
 



 





--------------------------------------------------------------------------------



ENERNOC, INC.
2014 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT (FOR EMPLOYEES)
Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”)
and this Restricted Stock Unit Award Agreement (the “Agreement”) and in
consideration of your services, EnerNOC, Inc. (the “Company”) has awarded you a
Restricted Stock Unit Award (the “Award”) under its 2014 Long-Term Incentive
Plan (the “Plan”) for the number of restricted stock units indicated in the
Grant Notice. If there is any conflict between the terms in this Agreement and
the Plan, the terms of the Plan will control. Capitalized terms not explicitly
defined in this Agreement or in the Grant Notice but defined in the Plan will
have the same definitions as in the Plan.
The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.
1. GRANT OF THE AWARD. This Award represents your right to be issued on a future
date the number of shares of the Company’s Common Stock that is equal to the
number of restricted stock units indicated in the Grant Notice (the “Stock
Units”). As of the Date of Grant, the Company will credit to a bookkeeping
account maintained by the Company for your benefit (the “Account”) the number of
Stock Units subject to the Award. This Award was granted in consideration of
your services to the Company. Except as otherwise provided herein, you will not
be required to make any payment to the Company (other than past and future
services to the Company) with respect to your receipt of the Award, the vesting
of the Stock Units or the delivery of the Common Stock to be issued in respect
of the Award.
2. VESTING.
(a) Subject to the provisions contained herein, your Award will vest, if at all,
in accordance with the vesting schedule provided in the Grant Notice, provided
that vesting will cease upon the termination of your Continuous Service. Upon
such termination of your Continuous Service, the Stock Units credited to the
Account that were not vested on the date of such termination will be forfeited
at no cost to the Company and you will have no further right, title or interest
in such Stock Units or the shares of Common Stock to be issued in respect of
such portion of the Award.
(b) If your Continuous Service terminates as a result of your Disability or
death, then effective as of the date of such termination of Continuous Service,
your Award will be credited with additional vesting to the extent of a pro rata
portion of the shares of Common Stock subject to your Award through the date of
such termination of Continuous Service as would have been credited had you not
incurred such termination of Continuous Service. Any such proration will be
based upon the number of days accrued prior to the date of such termination of
Continuous Service.
 
(c) [Accelerated vesting on Change in Control to be determined on a
grant-by-grant basis] [Notwithstanding anything in this Agreement to the
contrary, in the event of a Change in Control,         % of the Stock Units
subject to your Award which would have vested in each vesting installment
remaining under your Award will be vested unless your Award has otherwise
expired or been terminated pursuant to its terms or the terms of the Plan.]
3. NUMBER OF STOCK UNITS AND SHARES OF COMMON STOCK.
(a) The number of Stock Units subject to your Award will be adjusted for
Capitalization Adjustments, if any, as provided in the Plan.
(b) Any additional Stock Units that become subject to the Award pursuant to this
Section 3 will be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Stock Units covered by your Award.
(c) Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Common Stock will be created pursuant to this
Section 3. The Board will, in its discretion, determine an equivalent benefit
for any fractional shares or fractional shares that may be created by the
adjustments referred to in this Section 3.
4. SECURITIES LAW COMPLIANCE. You may not be issued any shares of Common Stock
in respect of your Award unless either (i) the shares are registered under the
Securities Act or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Your Award also
must comply with all other applicable laws and regulations governing the Award,
and you will not receive such shares if the Company determines that such receipt
would not be in material compliance with such laws and regulations.
5. TRANSFER RESTRICTIONS. Your Award is not transferable, except by will or by
the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Common Stock subject to the Award until the shares are issued to you
in accordance with Section 6 of this Agreement. After the shares have been
issued to you, you are free to assign, hypothecate, donate, encumber or
otherwise dispose of any interest in such shares provided that any such actions
are in compliance with the



--------------------------------------------------------------------------------



provisions herein and applicable securities laws. Notwithstanding the foregoing,
(i) by delivering written notice to the Company, in a form satisfactory to the
Company, you may designate a third party who, in the event of your death, will
thereafter be entitled to receive any distribution of Common Stock to which you
were entitled at the time of your death pursuant to this Agreement, and
(ii) upon receiving written permission from the Board or its duly authorized
designee, you may transfer your Award, provided that such transfer is not
prohibited by applicable tax, securities and other laws and that the Stock Units
and shares of Common Stock subject to the Award remain subject to the terms of
this Agreement.
 
6. DATE OF ISSUANCE.
(a) To the extent your Award is exempt from application of Section 409A of the
Code and any state law of similar effect (collectively “Section 409A”), the
Company will deliver to you a number of shares of Common Stock equal to the
number of vested Stock Units subject to your Award, including any additional
Stock Units received pursuant to Section 3 above that relate to those vested
Stock Units on the applicable vesting date(s). However, if a scheduled delivery
date falls on a date that is not a business day, such delivery date will instead
fall on the next following business day. Notwithstanding the foregoing, in the
event that (i) you are subject to the Company’s policy permitting officers,
directors and employees to sell shares of Common Stock only during certain
“window” periods, in effect from time to time (the “Policy”) or you are
otherwise prohibited from selling shares of Common Stock on the open market and
any shares covered by your Award are scheduled to be delivered on a day (the
“Original Distribution Date”) that does not occur during an open “window period”
applicable to you or a day on which you are permitted to sell shares of Common
Stock pursuant to a written plan that meets the requirements of Rule 10b5-1
under the Exchange Act, as determined by the Company in accordance with the
Policy, or does not occur on a date when you are otherwise permitted to sell
shares of Common Stock on the open market, and (ii) the Company elects not to
satisfy its tax withholding obligations by withholding shares from your
distribution, then such shares will not be delivered on such Original
Distribution Date and will instead be delivered on the first business day of the
next occurring open “window period” applicable to you pursuant to such Policy
(regardless of whether you are still providing Continuous Service at such time)
or the next business day when you are not prohibited from selling shares of
Common Stock on the open market, but in no event later than the fifteenth
(15th) day of the third calendar month of the calendar year following the
calendar year in which the shares covered by the Award vest. Delivery of the
shares pursuant to the provisions of this Section 6(a) is intended to comply
with the requirements for the short-term deferral exemption available under
Treasury Regulations Section 1.409A-1(b)(4) and will be construed and
administered in such manner. The form of such delivery of the shares (e.g., a
stock certificate or electronic entry evidencing such shares) will be determined
by the Company.
(b) The provisions of this Section 6(b) are intended to apply to the extent your
Award is subject to Section 409A because of the terms of a severance arrangement
or other agreement between you and the Company, if any, that provide for
acceleration of vesting of your Award and issuance of the shares in respect of
the Award upon your termination of employment or separation from service (as
such term is defined in Section 409A(a)(2)(A)(i) of the Code (and without regard
to any alternative definition thereunder) (“Separation from Service”) and such
severance benefit does not satisfy the requirements for an exemption from
application of Section 409A provided under Treasury Regulations
Section 1.409A-1(b)(4) or 1.409A-1(b)(9) (“Non-Exempt Severance Arrangement”).
To the extent your Award is subject to and not exempt from application of
Section 409A due to application of a Non-Exempt Severance Arrangement, the
following provisions in this Section 6(b) will supersede anything to the
contrary in Section 6(a).
(i) If your Award vests in the ordinary course during your Continuous Service in
accordance with the vesting schedule set forth in the Grant Notice, without
accelerating vesting under the terms of a Non-Exempt Severance Arrangement, in
no event will the shares be issued in respect of your Award any later than the
later of: (i) December 31st of the calendar year that includes the applicable
vesting date and (ii) the 60th day that follows the applicable vesting date.
 
(ii) If vesting of your Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were in effect as of the date of grant of your
Award and, therefore, are part of the terms of your Award as of the date of
grant, then the shares will be earlier issued in respect of your Award upon your
Separation from Service in accordance with the terms of the Non-Exempt Severance
Arrangement, but in no event later than the 60th day that follows the date of
your Separation from Service. However, if at the time the shares would otherwise
be issued you are subject to the distribution limitations contained in
Section 409A applicable to “specified employees,” as defined in
Section 409A(a)(2)(B)(i) of the Code, such shares will not be issued before the
date that is six (6) months following the date of your Separation from Service,
or, if earlier, the date of your death that occurs within such six month period.
(iii) If vesting of your Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were not in effect as of the date of grant of
the Award and, therefore, are not a part of the terms of your Award on the date
of grant, then such acceleration of vesting of your Award will not accelerate
the issuance date of the shares, but the shares will instead be issued on the
same schedule as set forth in the Grant Notice as if they had vested in the
ordinary course during your Continuous Service, notwithstanding the vesting
acceleration of the Award. Such issuance schedule is intended to satisfy the
requirements of payment on a specified date or pursuant to a fixed schedule, as
provided under Treasury Regulations Section 1.409A-3(a)(4).



--------------------------------------------------------------------------------



7. DIVIDENDS. You will receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment as provided in the Plan; provided,
however, that this sentence will not apply with respect to any shares of Common
Stock that are delivered to you in connection with your Award after such shares
have been delivered to you.
8. RESTRICTIVE LEGENDS. The shares of Common Stock issued in respect of your
Award will be endorsed with appropriate legends, if any, as determined by the
Company.
9. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ or service of
the Company or an Affiliate, or on the part of the Company or an Affiliate to
continue your employment or service. In addition, nothing in your Award will
obligate the Company or an Affiliate, their respective stockholders, boards of
directors, Officers or Employees to continue any relationship that you might
have as an Employee, Director or Consultant for the Company or an Affiliate.
10. WITHHOLDING OBLIGATIONS.
(a) On or before the time you receive a distribution of the shares subject to
your Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding from the shares of Common Stock issuable to
you and/or otherwise agree to make adequate provision in cash for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or any Affiliate which arise in connection with your
Award (the “Withholding Taxes”). Additionally, the Company may, in its sole
discretion, satisfy all or any portion of the Withholding Taxes obligation
relating to your Award by any of the following means or by a combination of such
means: (i) withholding from any compensation otherwise payable to you by the
Company or Affiliate; (ii) causing you to tender a cash payment;
(iii) permitting you to enter into a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby you irrevocably elect to sell a portion of the shares to
be delivered in connection with your Award to satisfy the Withholding Taxes and
whereby the FINRA Dealer irrevocably commits to forward the proceeds necessary
to satisfy the Withholding Taxes directly to the Company and/or its Affiliates;
or (iv) withholding shares of Common Stock from the shares of Common Stock
issued or otherwise issuable to you in connection with the Award with a Fair
Market Value (measured as of the date shares of Common Stock are issued to you
pursuant to Section 6) equal to the amount of such Withholding Taxes; provided,
however, that the number of such shares of Common Stock so withheld will not
exceed the amount necessary to satisfy the Company’s required tax withholding
obligations using the minimum statutory withholding rates for federal, state,
local and foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.
(b) Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company will have no obligation to deliver to you any Common
Stock.
(c) In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.
11. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you will be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this Agreement.
You will not have voting or any other rights as a stockholder of the Company
with respect to the shares to be issued pursuant to this Agreement until such
shares are issued to you pursuant to Section 6 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
12. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting officers, directors and
employees to sell shares of Common Stock only during certain “window” periods
and the Company’s insider trading policy, in effect from time to time.
 
13. GOVERNING LAW. This Agreement will be construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to the conflict of
law principles thereof. For the purpose of litigating any dispute that arises
under this Agreement, the parties hereby consent to exclusive jurisdiction in
the Commonwealth of Massachusetts and agree that such litigation will be
conducted in the courts of Suffolk County, Massachusetts or the federal courts
of the United States for the District of Massachusetts.
14. NOTICES. Any notices provided for in your Award or the Plan will be given in
writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. Notwithstanding the
foregoing, the Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and this Award



--------------------------------------------------------------------------------



by electronic means or to request your consent to participate in the Plan by
electronic means. By accepting this Award, you consent to receive such documents
by electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
15. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided in this Agreement, in the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan will
control. In addition, your Award (and any compensation paid or shares issued
under your Award) is subject to recoupment in accordance with The Dodd–Frank
Wall Street Reform and Consumer Protection Act and any implementing regulations
thereunder, any clawback policy adopted by the Company and any compensation
recovery policy otherwise required by applicable law.
16. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
17. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.
18. AMENDMENT. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of your Award as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change will be applicable only to rights relating to that
portion of your Award which is then subject to restrictions as provided herein.
19. NO OBLIGATION TO MINIMIZE TAXES. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this Award.
You are hereby advised to consult with your own personal tax, financial and/or
legal advisors regarding the tax consequences of this Award and by signing the
Grant Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so.
20. MISCELLANEOUS.
(a) The rights and obligations of the Company under your Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.
(d) This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e) All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
*    *    *
This Restricted Stock Unit Award Agreement will be deemed to be signed by you
upon the signing by you of the Restricted Stock Unit Award Grant Notice to which
it is attached.
 



--------------------------------------------------------------------------------



ENERNOC, INC.
2014 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT (FOR EXECUTIVE OFFICERS)
Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”)
and this Restricted Stock Unit Award Agreement (the “Agreement”) and in
consideration of your services, EnerNOC, Inc. (the “Company”) has awarded you a
Restricted Stock Unit Award (the “Award”) under its 2014 Long-Term Incentive
Plan (the “Plan”) for the number of restricted stock units indicated in the
Grant Notice. If there is any conflict between the terms in this Agreement and
the Plan, the terms of the Plan will control. Capitalized terms not explicitly
defined in this Agreement or in the Grant Notice but defined in the Plan will
have the same definitions as in the Plan.
The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.
1.    GRANT OF THE AWARD. This Award represents your right to be issued on a
future date the number of shares of the Company’s Common Stock that is equal to
the number of restricted stock units indicated in the Grant Notice (the “Stock
Units”). As of the Date of Grant, the Company will credit to a bookkeeping
account maintained by the Company for your benefit (the “Account”) the number of
Stock Units subject to the Award. This Award was granted in consideration of
your services to the Company. Except as otherwise provided herein, you will not
be required to make any payment to the Company (other than past and future
services to the Company) with respect to your receipt of the Award, the vesting
of the Stock Units or the delivery of the Common Stock to be issued in respect
of the Award.
2.    VESTING.
(a)    Subject to the provisions contained herein, your Award will vest, if at
all, in accordance with the vesting schedule provided in the Grant Notice,
provided that vesting will cease upon the termination of your Continuous
Service. Upon such termination of your Continuous Service, the Stock Units
credited to the Account that were not vested on the date of such termination
will be forfeited at no cost to the Company and you will have no further right,
title or interest in such Stock Units or the shares of Common Stock to be issued
in respect of such portion of the Award.
(b)    If your Continuous Service terminates as a result of your Disability or
death, then effective as of the date of such termination of Continuous Service,
your Award will be credited with additional vesting to the extent of a pro rata
portion of the shares of Common Stock subject to your Award through the date of
such termination of Continuous Service as would have been credited had you not
incurred such termination of Continuous Service. Any such proration will be
based upon the number of days accrued prior to the date of such termination of
Continuous Service.
(c)    [Accelerated vesting on Change in Control to be determined on a
grant-by-grant basis] [Notwithstanding anything in this Agreement to the
contrary, in the event of a Change in Control, ___% of the Stock Units subject
to your Award which would have vested in each vesting installment remaining
under your Award will be vested unless your Award has otherwise expired or been
terminated pursuant to its terms or the terms of the Plan.]
3.    NUMBER OF STOCK UNITS AND SHARES OF COMMON STOCK.
(a)     The number of Stock Units subject to your Award will be adjusted for
Capitalization Adjustments, if any, as provided in the Plan.
(b)    Any additional Stock Units that become subject to the Award pursuant to
this Section 3 will be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Stock Units covered by your Award.
(c)    Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Common Stock will be created pursuant to this
Section 3. The Board will, in its discretion, determine an equivalent benefit
for any fractional shares or fractional shares that may be created by the
adjustments referred to in this Section 3.
4.    SECURITIES LAW COMPLIANCE. You may not be issued any shares of Common
Stock in respect of your Award unless either (i) the shares are registered under
the Securities Act or (ii) the Company has determined that such issuance would
be exempt



--------------------------------------------------------------------------------



from the registration requirements of the Securities Act. Your Award also must
comply with all other applicable laws and regulations governing the Award, and
you will not receive such shares if the Company determines that such receipt
would not be in material compliance with such laws and regulations.
5.    TRANSFER RESTRICTIONS. Your Award is not transferable, except by will or
by the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Common Stock subject to the Award until the shares are issued to you
in accordance with Section 6 of this Agreement. After the shares have been
issued to you, you are free to assign, hypothecate, donate, encumber or
otherwise dispose of any interest in such shares provided that any such actions
are in compliance with the provisions herein and applicable securities laws.
Notwithstanding the foregoing, (i) by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, will thereafter be entitled to receive any distribution
of Common Stock to which you were entitled at the time of your death pursuant to
this Agreement, and (ii) upon receiving written permission from the Board or its
duly authorized designee, you may transfer your Award, provided that such
transfer is not prohibited by applicable tax, securities and other laws and that
the Stock Units and shares of Common Stock subject to the Award remain subject
to the terms of this Agreement.
6.    DATE OF ISSUANCE.
(a)    Shares will be issued in respect of the number of Stock Units subject to
the Award, including any additional Stock Units received pursuant to Section 3
above that relate to those Stock Units, in accordance with the Issuance Schedule
set forth in the Grant Notice; provided, however, that if the issuance of such
shares occurs upon your separation from service, and if you are then a
“specified employee” (as such term is defined in Section 409A(a)(2)(B)(i) of the
Code) of the Company or any successor entity thereto, then, solely to the extent
necessary to avoid the incurrence of the adverse personal tax consequences to
you under Code Section 409A, the issuance of such shares shall be delayed until
the fifth business day after the earlier to occur of (i) the date that is six
(6) months after your separation from service and (ii) the date of your death.
The issuance date determined by this paragraph is referred to as the “Original
Distribution Date”.
(b)    However, if the Original Distribution Date falls on a date that is not a
business day, such delivery date will instead fall on the next following
business day. Notwithstanding the foregoing, in the event that (i) you are
subject to the Company’s policy permitting officers, directors and employees to
sell shares of Common Stock only during certain “window” periods, in effect from
time to time (the “Policy”) or you are otherwise prohibited from selling shares
of Common Stock on the open market and the Original Issuance Date does not occur
during an open “window period” applicable to you or a day on which you are
permitted to sell shares of Common Stock pursuant to a written plan that meets
the requirements of Rule 10b5-1 under the Exchange Act, as determined by the
Company in accordance with the Policy, or does not occur on a date when you are
otherwise permitted to sell shares of Common Stock on the open market, then such
shares will not be delivered on such Original Distribution Date and will instead
be delivered on the first business day of the next occurring open “window
period” applicable to you pursuant to such Policy (regardless of whether you are
still providing Continuous Service at such time) or the next business day when
you are not prohibited from selling shares of Common Stock on the open market,
but in no event later than the later of (i) December 31st of the calendar year
that includes the Original Distribution Date, or (ii) the fifteenth (15th) day
of the third calendar month following the Original Distribution Date. Delivery
of the shares pursuant to the provisions of this Section 6(b) is intended to
comply with the requirements of Treasury Regulations Section 1.409A-3(d) and
will be construed and administered in such manner. The form of such delivery of
the shares (e.g., a stock certificate or electronic entry evidencing such
shares) will be determined by the Company.
7.    DIVIDENDS. You will receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment as provided in the Plan; provided,
however, that this sentence will not apply with respect to any shares of Common
Stock that are delivered to you in connection with your Award after such shares
have been delivered to you.
8.    RESTRICTIVE LEGENDS. The shares of Common Stock issued in respect of your
Award will be endorsed with appropriate legends, if any, as determined by the
Company.
9.    AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ or service of
the Company or an Affiliate, or on the part of the Company or an Affiliate to
continue your employment or service. In addition, nothing in your Award will
obligate the Company or an Affiliate, their respective stockholders, boards of
directors, Officers or Employees to continue any relationship that you might
have as an Employee, Director or Consultant for the Company or an Affiliate.



--------------------------------------------------------------------------------



10.    WITHHOLDING OBLIGATIONS.
(a)    On or before the time you receive a distribution of the shares subject to
your Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding from the shares of Common Stock issuable to
you and/or otherwise agree to make adequate provision in cash for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or any Affiliate which arise in connection with your
Award (the “Withholding Taxes”). Additionally, the Company may, in its sole
discretion, satisfy all or any portion of the Withholding Taxes obligation
relating to your Award by any of the following means or by a combination of such
means: (i) withholding from any compensation otherwise payable to you by the
Company or Affiliate; (ii) causing you to tender a cash payment; (iii)
permitting you to enter into a “same day sale” commitment with a broker-dealer
that is a member of the Financial Industry Regulatory Authority (a “FINRA
Dealer”) whereby you irrevocably elect to sell a portion of the shares to be
delivered in connection with your Award to satisfy the Withholding Taxes and
whereby the FINRA Dealer irrevocably commits to forward the proceeds necessary
to satisfy the Withholding Taxes directly to the Company and/or its Affiliates;
or (iv) withholding shares of Common Stock from the shares of Common Stock
issued or otherwise issuable to you in connection with the Award with a Fair
Market Value (measured as of the date shares of Common Stock are issued to you
pursuant to Section 6) equal to the amount of such Withholding Taxes; provided,
however, that the number of such shares of Common Stock so withheld will not
exceed the amount necessary to satisfy the Company’s required tax withholding
obligations using the minimum statutory withholding rates for federal, state,
local and foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.
(b)    Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company will have no obligation to deliver to you
any Common Stock.
(c)    In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.
11.    UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you will be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this Agreement.
You will not have voting or any other rights as a stockholder of the Company
with respect to the shares to be issued pursuant to this Agreement until such
shares are issued to you pursuant to Section 6 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
12.    OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting officers, directors and
employees to sell shares of Common Stock only during certain “window” periods
and the Company’s insider trading policy, in effect from time to time.
13.    GOVERNING LAW. This Agreement will be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
conflict of law principles thereof. For the purpose of litigating any dispute
that arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in the Commonwealth of Massachusetts and agree that such litigation
will be conducted in the courts of Suffolk County, Massachusetts or the federal
courts of the United States for the District of Massachusetts.
14.    NOTICES. Any notices provided for in your Award or the Plan will be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. Notwithstanding the
foregoing, the Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and this Award by electronic
means or to request your consent to participate in the Plan by electronic means.
By accepting this Award, you consent to receive such documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
15.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided in this Agreement, in the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan will
control. In addition, your Award (and any compensation paid or shares issued
under your Award) is subject to recoupment in accordance with The Dodd–Frank
Wall Street Reform and Consumer Protection Act and any implementing regulations
thereunder, any clawback policy adopted by the Company and any compensation
recovery policy otherwise required by applicable law.



--------------------------------------------------------------------------------



16.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
17.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.
18.    AMENDMENT. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of your Award as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change will be applicable only to rights relating to that
portion of your Award which is then subject to restrictions as provided herein.
19.    NO OBLIGATION TO MINIMIZE TAXES. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this Award.
You are hereby advised to consult with your own personal tax, financial and/or
legal advisors regarding the tax consequences of this Award and by signing the
Grant Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so.
20.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under your Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.
(d)    This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)    All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
*    *    *
This Restricted Stock Unit Award Agreement will be deemed to be signed by you
upon the signing by you of the Restricted Stock Unit Award Grant Notice to which
it is attached.





--------------------------------------------------------------------------------



ENERNOC, INC.
2014 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT (FOR DIRECTORS)
Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”)
and this Restricted Stock Unit Award Agreement (the “Agreement”) and in
consideration of your services, EnerNOC, Inc. (the “Company”) has awarded you a
Restricted Stock Unit Award (the “Award”) under its 2014 Long-Term Incentive
Plan (the “Plan”) for the number of restricted stock units indicated in the
Grant Notice. If there is any conflict between the terms in this Agreement and
the Plan, the terms of the Plan will control. Capitalized terms not explicitly
defined in this Agreement or in the Grant Notice but defined in the Plan will
have the same definitions as in the Plan.
The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.
21.    GRANT OF THE AWARD. This Award represents your right to be issued on a
future date the number of shares of the Company’s Common Stock that is equal to
the number of restricted stock units indicated in the Grant Notice (the “Stock
Units”). As of the Date of Grant, the Company will credit to a bookkeeping
account maintained by the Company for your benefit (the “Account”) the number of
Stock Units subject to the Award. This Award was granted in consideration of
your services to the Company. Except as otherwise provided herein, you will not
be required to make any payment to the Company (other than past and future
services to the Company) with respect to your receipt of the Award or the
delivery of the Common Stock to be issued in respect of the Award.
22.    VESTING. Your Award is fully vested on the Date of Grant as provided in
the Grant Notice.
23.    NUMBER OF STOCK UNITS AND SHARES OF COMMON STOCK.
(a)     The number of Stock Units subject to your Award will be adjusted for
Capitalization Adjustments, if any, as provided in the Plan.
(b)    Any additional Stock Units that become subject to the Award pursuant to
this Section 3 will be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Stock Units covered by your Award.
(c)    Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Common Stock will be created pursuant to this
Section 3. The Board will, in its discretion, determine an equivalent benefit
for any fractional shares or fractional shares that may be created by the
adjustments referred to in this Section 3.
24.    SECURITIES LAW COMPLIANCE. You may not be issued any shares of Common
Stock in respect of your Award unless either (i) the shares are registered under
the Securities Act or (ii) the Company has determined that such issuance would
be exempt from the registration requirements of the Securities Act. Your Award
also must comply with all other applicable laws and regulations governing the
Award, and you will not receive such shares if the Company determines that such
receipt would not be in material compliance with such laws and regulations.
25.    TRANSFER RESTRICTIONS. Your Award is not transferable, except by will or
by the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Common Stock subject to the Award until the shares are issued to you
in accordance with Section 6 of this Agreement. After the shares have been
issued to you, you are free to assign, hypothecate, donate, encumber or
otherwise dispose of any interest in such shares provided that any such actions
are in compliance with the provisions herein and applicable securities laws.
Notwithstanding the foregoing, (i) by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, will thereafter be entitled to receive any distribution
of Common Stock to which you were entitled at the time of your death pursuant to
this Agreement, and (ii) upon receiving written permission from the Board or its
duly authorized designee, you may transfer your Award, provided that such
transfer is not prohibited by applicable tax, securities and other laws and that
the Stock Units and shares of Common Stock subject to the Award remain subject
to the terms of this Agreement.



--------------------------------------------------------------------------------



26.    DATE OF ISSUANCE.
(a)    Shares will be issued in respect of the number of Stock Units subject to
the Award, including any additional Stock Units received pursuant to Section 3
above that relate to those Stock Units, in accordance with the Issuance Schedule
set forth in the Grant Notice; provided, however, that if the issuance of such
shares occurs upon your separation from service, and if you are then a
“specified employee” (as such term is defined in Section 409A(a)(2)(B)(i) of the
Code) of the Company or any successor entity thereto, then, solely to the extent
necessary to avoid the incurrence of the adverse personal tax consequences to
you under Code Section 409A, the issuance of such shares shall be delayed until
the fifth business day after the earlier to occur of (i) the date that is six
(6) months after your separation from service and (ii) the date of your death.
The issuance date determined by this paragraph is referred to as the “Original
Distribution Date”.
(b)    However, if the Original Distribution Date falls on a date that is not a
business day, such delivery date will instead fall on the next following
business day. Notwithstanding the foregoing, in the event that (i) you are
subject to the Company’s policy permitting officers, directors and employees to
sell shares of Common Stock only during certain “window” periods, in effect from
time to time (the “Policy”) or you are otherwise prohibited from selling shares
of Common Stock on the open market and the Original Issuance Date does not occur
during an open “window period” applicable to you or a day on which you are
permitted to sell shares of Common Stock pursuant to a written plan that meets
the requirements of Rule 10b5-1 under the Exchange Act, as determined by the
Company in accordance with the Policy, or does not occur on a date when you are
otherwise permitted to sell shares of Common Stock on the open market, then such
shares will not be delivered on such Original Distribution Date and will instead
be delivered on the first business day of the next occurring open “window
period” applicable to you pursuant to such Policy (regardless of whether you are
still providing Continuous Service at such time) or the next business day when
you are not prohibited from selling shares of Common Stock on the open market,
but in no event later than the later of (i) December 31st of the calendar year
that includes the Original Distribution Date, or (ii) the fifteenth (15th) day
of the third calendar month following the Original Distribution Date. Delivery
of the shares pursuant to the provisions of this Section 6(b) is intended to
comply with the requirements of Treasury Regulations Section 1.409A-3(d) and
will be construed and administered in such manner. The form of such delivery of
the shares (e.g., a stock certificate or electronic entry evidencing such
shares) will be determined by the Company.
27.    DIVIDENDS. You will receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment as provided in the Plan; provided,
however, that this sentence will not apply with respect to any shares of Common
Stock that are delivered to you in connection with your Award after such shares
have been delivered to you.
28.    RESTRICTIVE LEGENDS. The shares of Common Stock issued in respect of your
Award will be endorsed with appropriate legends, if any, as determined by the
Company.
29.    AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ or service of
the Company or an Affiliate, or on the part of the Company or an Affiliate to
continue your employment or service. In addition, nothing in your Award will
obligate the Company or an Affiliate, their respective stockholders, boards of
directors, Officers or Employees to continue any relationship that you might
have as an Employee, Director or Consultant for the Company or an Affiliate.
30.    WITHHOLDING OBLIGATIONS.
(a)    On or before the time you receive a distribution of the shares subject to
your Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding from the shares of Common Stock issuable to
you and/or otherwise agree to make adequate provision in cash for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or any Affiliate which arise in connection with your
Award, if applicable (the “Withholding Taxes”). Additionally, the Company may,
in its sole discretion, satisfy all or any portion of the Withholding Taxes
obligation relating to your Award by any of the following means or by a
combination of such means: (i) withholding from any compensation otherwise
payable to you by the Company or Affiliate; (ii) causing you to tender a cash
payment; (iii) permitting you to enter into a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby you irrevocably elect to sell a portion of the shares to
be delivered in connection with your Award to satisfy the Withholding Taxes and
whereby the FINRA Dealer irrevocably commits to forward the proceeds necessary
to satisfy the Withholding Taxes directly to the Company and/or its Affiliates;
or (iv) withholding shares of Common Stock from the shares of Common Stock
issued or otherwise issuable to you in connection with the Award with a Fair
Market Value (measured as of the date shares of Common Stock are issued to you
pursuant to Section 6) equal to the amount of such Withholding Taxes; provided,
however, that the number of such shares of Common Stock so withheld will not
exceed the amount necessary to satisfy the Company’s required tax withholding
obligations using the minimum statutory withholding rates for federal, state,
local and foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.



--------------------------------------------------------------------------------



(b)    Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company will have no obligation to deliver to you
any Common Stock.
(c)    In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.
31.    UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you will be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this Agreement.
You will not have voting or any other rights as a stockholder of the Company
with respect to the shares to be issued pursuant to this Agreement until such
shares are issued to you pursuant to Section 6 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
32.    OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting officers, directors and
employees to sell shares of Common Stock only during certain “window” periods
and the Company’s insider trading policy, in effect from time to time.
33.    GOVERNING LAW. This Agreement will be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
conflict of law principles thereof. For the purpose of litigating any dispute
that arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in the Commonwealth of Massachusetts and agree that such litigation
will be conducted in the courts of Suffolk County, Massachusetts or the federal
courts of the United States for the District of Massachusetts.
34.    NOTICES. Any notices provided for in your Award or the Plan will be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. Notwithstanding the
foregoing, the Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and this Award by electronic
means or to request your consent to participate in the Plan by electronic means.
By accepting this Award, you consent to receive such documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
35.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided in this Agreement, in the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan will
control. In addition, your Award (and any compensation paid or shares issued
under your Award) is subject to recoupment in accordance with The Dodd–Frank
Wall Street Reform and Consumer Protection Act and any implementing regulations
thereunder, any clawback policy adopted by the Company and any compensation
recovery policy otherwise required by applicable law.
36.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
37.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.
38.    AMENDMENT. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of your Award as a result of any change in applicable laws
or



--------------------------------------------------------------------------------



regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change will be applicable only to rights relating to that
portion of your Award which is then subject to restrictions as provided herein.
39.    NO OBLIGATION TO MINIMIZE TAXES. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this Award.
You are hereby advised to consult with your own personal tax, financial and/or
legal advisors regarding the tax consequences of this Award and by signing the
Grant Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so.
40.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under your Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.
(d)    This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)    All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
*    *    *
This Restricted Stock Unit Award Agreement will be deemed to be signed by you
upon the signing by you of the Restricted Stock Unit Award Grant Notice to which
it is attached.







--------------------------------------------------------------------------------



ENERNOC, INC.
2014 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD GRANT NOTICE
EnerNOC, Inc. (the “Company”), pursuant to its 2014 Long-Term Incentive Plan
(the “Plan”), hereby awards to Participant the number of restricted stock units
specified and on the terms set forth below (the “Award”). This Award is subject
to all of the terms and conditions as set forth in this Restricted Stock Unit
Award Grant Notice (the “Grant Notice”) and in the Restricted Stock Unit Award
Agreement (the “Agreement”) and the Plan, both of which are attached hereto and
incorporated herein in their entirety. Capitalized terms not explicitly defined
herein but defined in the Plan or the Agreement will have the same definitions
as in the Plan or the Agreement. If there is any conflict between the terms in
this Grant Notice and the Plan, the terms of the Plan will control.
 
 
 
 
 
Participant:
 
 
 
 
Date of Grant:
 
 
 
 
Vesting Commencement Date:
 
 
 
 
Number of Restricted Stock Units:
 
 
 
 
Consideration:
 
Participant’s Services
 

Vesting Schedule: [                        
                                                 ]
 
 
 
Issuance Schedule:
One share of Common Stock will be issued for each restricted stock unit which
vests at the time set forth in Section 6 of the Agreement.

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Agreement and
the Plan. Participant further acknowledges that as of the Date of Grant, this
Grant Notice, the Agreement and the Plan set forth the entire understanding
between Participant and the Company regarding the Award and supersede all prior
oral and written agreements, promises and/or representations on that subject,
with the exception of: (i) any employment or severance arrangement that would
provide for vesting acceleration of the Award upon the terms and conditions set
forth therein or (ii) any compensation recovery policy that is adopted by the
Company or is otherwise required by applicable law.
By accepting this Award, Participant acknowledges having received and read this
Grant Notice, the Agreement and the Plan and agrees to all of the terms and
conditions set forth in these documents. Furthermore, by accepting this Award,
Participant consents to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
 
 
 
 
 
 
ENERNOC, INC.
 
PARTICIPANT
 
 
 
 
By:
 
 
 
 
Signature
 
 
Signature
 
 
 
 
 
Title:
 
 
   Date:
 
 
 
 
 
 
Date:
 
 
 
 

ATTACHMENTS: Restricted Stock Unit Award Agreement, 2014 Long-Term Incentive
Plan
 



--------------------------------------------------------------------------------



ATTACHMENT I
RESTRICTED STOCK UNIT AWARD AGREEMENT
 



--------------------------------------------------------------------------------



ATTACHMENT II
2014 LONG-TERM INCENTIVE PLAN
 





--------------------------------------------------------------------------------



ENERNOC, INC.
2014 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) and
this Restricted Stock Award Agreement (the “Agreement”) and in consideration of
your services, EnerNOC, Inc. (the “Company”) has awarded you a Restricted Stock
Award (the “Award”) under its 2014 Long-Term Incentive Plan (the “Plan”) for the
number of shares of Common Stock indicated in the Grant Notice. If there is any
conflict between the terms in this Agreement and the Plan, the terms of the Plan
will control. Capitalized terms not explicitly defined in this Agreement or in
the Grant Notice but defined in the Plan will have the same definitions as in
the Plan.
The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.
1. VESTING.
(a) Subject to the provisions contained herein, your Award will vest, if at all,
in accordance with the vesting schedule provided in the Grant Notice, provided
that vesting will cease upon the termination of your Continuous Service.
(b) If your Continuous Service terminates as a result of your Disability or
death, then effective as of the date of such termination of Continuous Service,
any forfeiture conditions or repurchase rights held by the Company with respect
to your Award will lapse to the extent of a pro rata portion of the shares of
Common Stock subject to your Award through the date of such termination of
Continuous Service as would have lapsed had you not incurred such termination of
Continuous Service. Any such proration will be based upon the number of days
accrued prior to the date of such termination of Continuous Service.
(c) [Accelerated vesting on Change in Control to be determined on a
grant-by-grant basis] [Notwithstanding anything in this Agreement to the
contrary, in the event of a Change in Control,         % of the shares of Common
Stock subject to your Award which would have vested in each vesting installment
remaining under your Award will be vested unless your Award has otherwise
expired or been terminated pursuant to its terms or the terms of the Plan.]
2. NUMBER OF SHARES. The number of shares of Common Stock subject to your Award
will be adjusted for Capitalization Adjustments, if any, as provided in the
Plan.
3. SECURITIES LAW COMPLIANCE. You may not be issued any shares of Common Stock
in respect of your Award unless either (i) the shares are registered under the
Securities Act or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Your Award also
must comply with all other applicable laws and regulations governing the Award,
and you will not receive such shares if the Company determines that such receipt
would not be in material compliance with such laws and regulations.
 
4. TRANSFER RESTRICTIONS. Your Award is not transferable, except by will or by
the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Common Stock subject to the Award until the shares are vested and
released from any escrow provided for herein. After the shares are vested and
released from any escrow provided for herein, you are free to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in such
shares provided that any such actions are in compliance with the provisions
herein and applicable securities laws. Notwithstanding the foregoing, (i) by
delivering written notice to the Company, in a form satisfactory to the Company,
you may designate a third party who, in the event of your death, will thereafter
be entitled to receive any shares that have vested and been released from any
escrow provided for herein as of the time of your death pursuant to this
Agreement, and (ii) upon receiving written permission from the Board or its duly
authorized designee, you may transfer your Award, provided that such transfer is
not prohibited by applicable tax, securities and other laws and that the shares
of Common Stock subject to the Award remain subject to the terms of this
Agreement.
5. RIGHT OF REACQUISITION OF UNVESTED SHARES.
(a) The Company will have a right to reacquire all or any part of the shares of
Common Stock received pursuant to your Award (a “Reacquisition Right”) that have
not as yet vested in accordance with the vesting schedule provided in the Grant
Notice (the “Unvested Shares”) on the following terms and conditions:
(i) The Company will simultaneously with the termination of your Continuous
Service automatically reacquire for no consideration all of the Unvested Shares,
unless the Company agrees to waive its Reacquisition Right as to some or all of
the Unvested Shares. Any such waiver will be exercised by the Company by written
notice to you or your representative (with a copy to the escrow agent party to
the Joint Escrow Instructions attached to the Grant Notice (the “Escrow Agent”))
within ninety (90) days after the termination of your Continuous Service, and
the Escrow Agent may then release to you the number of Unvested Shares not being
reacquired by the Company. If the Company does not waive its Reacquisition Right
as to all of the Unvested Shares, then upon such termination of your Continuous
Service, the Escrow Agent will transfer to the Company the number of Unvested
Shares the Company is reacquiring.



--------------------------------------------------------------------------------



(ii) The shares issued under your Award will be held in escrow pursuant to the
terms of the Joint Escrow Instructions attached to the Grant Notice as
Attachment III. You agree to execute two (2) Assignment Separate From
Certificate forms (with date and number of shares blank) substantially in the
form attached to the Grant Notice as Attachment IV and deliver the same, along
with the certificate or certificates evidencing the shares, for use by the
escrow agent pursuant to the terms of the Joint Escrow Instructions.
 
(iii) Subject to the provisions of your Award, you will, during the term of your
Award, exercise all rights and privileges of a stockholder of the Company with
respect to the shares deposited in escrow. You will be deemed to be the holder
of the shares for purposes of receiving any dividends which may be paid with
respect to such shares and for purposes of exercising any voting rights relating
to such shares, even if some or all of such shares have not yet vested and been
released from the Reacquisition Right.
(iv) If, from time to time, there is any stock dividend, stock split or other
change in the character or amount of any of the outstanding stock of the Company
the stock of which is subject to the provisions of your Award, then in such
event any and all new, substituted or additional securities to which you are
entitled by reason of your ownership of the shares acquired under your Award
will be immediately subject to the Reacquisition Right with the same force and
effect as the shares subject to this Reacquisition Right immediately before such
event.
6. RESTRICTIVE LEGENDS. The shares of Common Stock issued in respect of your
Award will be endorsed with appropriate legends, if any, as determined by the
Company.
7. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ or service of
the Company or an Affiliate, or on the part of the Company or an Affiliate to
continue your employment or service. In addition, nothing in your Award will
obligate the Company or an Affiliate, their respective stockholders, boards of
directors, Officers or Employees to continue any relationship that you might
have as an Employee, Director or Consultant for the Company or an Affiliate.
8. WITHHOLDING OBLIGATIONS.
(a) At the time your Award is made, or at any time thereafter as requested by
the Company, you hereby authorize any required withholding from the shares of
Common Stock issuable to you or that are released from any escrow provided for
herein and/or otherwise agree to make adequate provision in cash for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or any Affiliate which arise in connection with your
Award (the “Withholding Taxes”). Additionally, the Company may, in its sole
discretion, satisfy all or any portion of the Withholding Taxes obligation
relating to your Award by any of the following means or by a combination of such
means: (i) withholding from any compensation otherwise payable to you by the
Company or Affiliate; (ii) causing you to tender a cash payment;
(iii) permitting you to enter into a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby you irrevocably elect to sell a portion of the shares to
be delivered or released from escrow in connection with your Award to satisfy
the Withholding Taxes and whereby the FINRA Dealer irrevocably commits to
forward the proceeds necessary to satisfy the Withholding Taxes directly to the
Company and/or its Affiliates; or (iv) withholding shares of Common Stock from
the shares of Common Stock issued or otherwise issuable to you or released from
escrow in connection with the Award with a Fair Market Value (measured as of the
applicable date) equal to the amount of such Withholding Taxes; provided,
however, that the number of such shares of Common Stock so withheld will not
exceed the amount necessary to satisfy the Company’s required tax withholding
obligations using the minimum statutory withholding rates for federal, state,
local and foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.
 
(b) Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company will have no obligation to issue a certificate for
the shares of Common Stock subject to your Award or release such shares from any
escrow provided for herein.
(c) In the event the Company’s obligation to withhold arises prior to the
issuance of a certificate for the shares of Common Stock subject to your Award
or release of such shares from any escrow provided for herein, or it is
determined after such issuance or release that the amount of the Company’s
withholding obligation was greater than the amount withheld by the Company, you
agree to indemnify and hold the Company harmless from any failure by the Company
to withhold the proper amount.
9. TAX CONSEQUENCES. The acquisition and vesting of the shares of Common Stock
subject to your Award may have adverse tax consequences to you that may be
avoided or mitigated by filing an election under Section 83(b) of the Internal
Revenue Code, as amended (the “Code”). Such election must be filed within thirty
(30) days after the date of your Award. YOU ACKNOWLEDGE THAT IT IS YOUR OWN
RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER SECTION
83(B) OF THE CODE, EVEN IF YOU REQUEST THE COMPANY TO MAKE THE FILING ON YOUR
BEHALF.



--------------------------------------------------------------------------------



10. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting officers, directors and
employees to sell shares of Common Stock only during certain “window” periods
and the Company’s insider trading policy, in effect from time to time.
11. GOVERNING LAW. This Agreement will be construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to the conflict of
law principles thereof. For the purpose of litigating any dispute that arises
under this Agreement, the parties hereby consent to exclusive jurisdiction in
the Commonwealth of Massachusetts and agree that such litigation will be
conducted in the courts of Suffolk County, Massachusetts or the federal courts
of the United States for the District of Massachusetts.
12. NOTICES. Any notices provided for in your Award or the Plan will be given in
writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. Notwithstanding the
foregoing, the Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and this Award by electronic
means or to request your consent to participate in the Plan by electronic means.
By accepting this Award, you consent to receive such documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
 
13. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided in this Agreement, in the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan will
control. In addition, your Award (and any compensation paid or shares issued
under your Award) is subject to recoupment in accordance with The Dodd–Frank
Wall Street Reform and Consumer Protection Act and any implementing regulations
thereunder, any clawback policy adopted by the Company and any compensation
recovery policy otherwise required by applicable law.
14. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
15. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.
16. AMENDMENT. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of your Award as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change will be applicable only to rights relating to that
portion of your Award which is then subject to restrictions as provided herein.
17. NO OBLIGATION TO MINIMIZE TAXES. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this Award.
You are hereby advised to consult with your own personal tax, financial and/or
legal advisors regarding the tax consequences of this Award and by signing the
Grant Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so.
 
18. MISCELLANEOUS.
(a) The rights and obligations of the Company under your Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.



--------------------------------------------------------------------------------



(d) This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e) All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
*    *    *
This Restricted Stock Award Agreement will be deemed to be signed by you upon
the signing by you of the Restricted Stock Award Grant Notice to which it is
attached.
 



--------------------------------------------------------------------------------



ENERNOC, INC.
2014 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD GRANT NOTICE
EnerNOC, Inc. (the “Company”), pursuant to its 2014 Long-Term Incentive Plan
(the “Plan”), hereby awards to Participant the number of shares of the Company’s
Common Stock set forth below (the “Award”). This Award is subject to all of the
terms and conditions as set forth in this Restricted Stock Award Grant Notice
(the “Grant Notice”) and in the Restricted Stock Award Agreement (the
“Agreement”), the Plan, the form of Joint Escrow Instructions and the form of
Assignment Separate from Certificate, all of which are attached hereto and
incorporated herein in their entirety. Capitalized terms not explicitly defined
herein but defined in the Plan or the Agreement will have the same definitions
as in the Plan or the Agreement. If there is any conflict between the terms in
this Grant Notice and the Plan, the terms of the Plan will control.
 
 
 
Participant:
_________________________________
Date of Grant:
_________________________________
Vesting Commencement Date:
_________________________________
Number of Shares Subject to Award:
_________________________________
Consideration:
Participant’s Services

Vesting Schedule: [                                         ]
Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Agreement and
the Plan. Participant further acknowledges that as of the Date of Grant, this
Grant Notice, the Agreement and the Plan set forth the entire understanding
between Participant and the Company regarding the Award and supersede all prior
oral and written agreements, promises and/or representations on that subject,
with the exception of: (i) any employment or severance arrangement that would
provide for vesting acceleration of the Award upon the terms and conditions set
forth therein or (ii) any compensation recovery policy that is adopted by the
Company or is otherwise required by applicable law.
By accepting this Award, Participant acknowledges having received and read this
Grant Notice, the Agreement and the Plan and agrees to all of the terms and
conditions set forth in these documents. Furthermore, by accepting this Award,
Participant consents to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
 
 
 
 
 
 
ENERNOC, INC.
 
PARTICIPANT
 
 
 
 
By:
 
 
 
 
Signature
 
Signature
Title:
 
 
Date:
 
 
 
 
 
 
Date:
 
 
 
 

ATTACHMENTS:
Restricted Stock Award Agreement, 2014 Long-Term Incentive Plan, form of Joint
Escrow Instructions, form of Assignment Separate from Certificate and
Section 83(b) Election

 



--------------------------------------------------------------------------------



ATTACHMENT I
RESTRICTED STOCK AWARD AGREEMENT
 



--------------------------------------------------------------------------------



ATTACHMENT II
2014 LONG-TERM INCENTIVE PLAN
 



--------------------------------------------------------------------------------



ATTACHMENT III
JOINT ESCROW INSTRUCTIONS
 



--------------------------------------------------------------------------------



ATTACHMENT IV
ASSIGNMENT SEPARATE FROM CERTIFICATE
 



--------------------------------------------------------------------------------



ATTACHMENT V
SECTION  83(B) ELECTION
 



--------------------------------------------------------------------------------



JOINT ESCROW INSTRUCTIONS
[DATE]
Corporate Secretary
EnerNOC, Inc.
One Marina Park Drive, Suite 400
Boston, MA 02210
Dear Sir/Madam:
As Escrow Agent for both EnerNOC, Inc. (the “Company”) and the undersigned
recipient of stock of the Company (“Recipient”), you are hereby authorized and
directed to hold the documents delivered to you pursuant to the terms of that
certain Restricted Stock Award Grant Notice (the “Grant Notice”), dated
                     to which a copy of these Joint Escrow Instructions is
attached as Attachment III, and pursuant to the terms of that certain Restricted
Stock Award Agreement (“Agreement”), which is Attachment I to the Grant Notice,
in accordance with the following instructions:
1. In the event Recipient ceases to render services to the Company or an
affiliate of the Company during the vesting period set forth in the Grant
Notice, the Company or its assignee will give to Recipient and you a written
notice specifying that the shares of stock shall be transferred to the Company.
Recipient and the Company hereby irrevocably authorize and direct you to close
the transaction contemplated by such notice in accordance with the terms of said
notice.
2. At the closing you are directed (a) to date any stock assignments necessary
for the transfer in question, (b) to fill in the number of shares being
transferred, and (c) to deliver same, together with the certificate evidencing
the shares of stock to be transferred, to the Company.
3. Recipient irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as specified in the Grant Notice or
Agreement. Recipient does hereby irrevocably constitute and appoint you as
Recipient’s attorney-in-fact and agent for the term of this escrow to execute
with respect to such securities and other property all documents of assignment
and/or transfer and all stock certificates necessary or appropriate to make all
securities negotiable and complete any transaction herein contemplated.
4. This escrow shall terminate upon vesting of the shares or upon the earlier
return of the shares to the Company.
5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Recipient,
you shall deliver all of same to any pledgee entitled thereto or, if none, to
Recipient and shall be discharged of all further obligations hereunder.
 
6. Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.
7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties or
their assignees. You shall not be personally liable for any act you may do or
omit to do hereunder as Escrow Agent or as attorney-in-fact for Recipient while
acting in good faith and any act done or omitted by you pursuant to the advice
of your own attorneys shall be conclusive evidence of such good faith.
8. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree of any court, you shall not be
liable to any of the parties hereto or to any other person, firm or corporation
by reason of such compliance, notwithstanding any such order, judgment or decree
being subsequently reversed, modified, annulled, set aside, vacated or found to
have been entered without jurisdiction.
9. You shall not be liable in any respect on account of the identity, authority
or rights of the parties executing or delivering or purporting to execute or
deliver the Grant Notice or any documents or papers deposited or called for
hereunder.
10. You shall not be liable for the outlawing of any rights under any statute of
limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.
11. You shall be entitled to employ such legal counsel, including but not
limited to Cooley LLP, and other experts as you may deem necessary properly to
advise you in connection with your obligations hereunder, may rely upon the
advice of such counsel, and may pay such counsel reasonable compensation
therefor.
12. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be Secretary of the Company or if you shall resign by written notice to
each party. In the event of any such termination, the Company may appoint any
officer or assistant officer of the Company as successor Escrow Agent and
Recipient hereby confirms the appointment of such successor or successors as his
attorney-in-fact and agent to the full extent of your appointment.



--------------------------------------------------------------------------------



13. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.
 
14. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities, you may
(but are not obligated to) retain in your possession without liability to anyone
all or any part of said securities until such dispute shall have been settled
either by mutual written agreement of the parties concerned or by a final order,
decree or judgment of a court of competent jurisdiction after the time for
appeal has expired and no appeal has been perfected, but you shall be under no
duty whatsoever to institute or defend any such proceedings.
15. Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in any
United States Post Box, by registered or certified mail with postage and fees
prepaid, addressed to each of the other parties hereunto entitled at the
following addresses, or at such other addresses as a party may designate by ten
(10) days’ written notice to each of the other parties hereto:  
 
 
COMPANY:
EnerNOC, Inc.
 
One Marina Park Drive, Suite 400
Boston, MA 02210
Attn: General Counsel
 
 
RECIPIENT:
_______________________________
 
_______________________________
 
_______________________________
 
_______________________________
 
 
ESCROW AGENT:
EnerNOC, Inc.
One Marina Park Drive, Suite 400
Boston, MA 02210
Attn: Corporate Secretary

16. By signing these Joint Escrow Instructions you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Grant Notice.
17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns. It is
understood and agreed that references to “you” or “your” herein refer to the
original Escrow Agent and to any and all successor Escrow Agents. It is
understood and agreed that the Company may at any time or from time to time
assign its rights under the Grant Notice and these Joint Escrow Instructions in
whole or in part.  
 
 
Very truly yours,
 
ENERNOC, INC.
 
 
By:
 
 
 

 
 
 
 
RECIPIENT
 
 
 
 
Name:
 

 
 
ESCROW AGENT:
 
 

 



--------------------------------------------------------------------------------



ASSIGNMENT SEPARATE FROM CERTIFICATE
FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Award Grant
Notice and Restricted Stock Award Agreement (the “Award”),
                             hereby assigns and transfers unto EnerNOC, Inc.
(“Assignee” or “Company”)                          (            ) shares of the
common stock of the Assignee, standing in the undersigned’s name on the books of
the Company represented by Certificate No.              herewith and does hereby
irrevocably constitute and appoint                          as attorney-in-fact
to transfer the said stock on the books of the Company with full power of
substitution in the premises. This Assignment may be used only in accordance
with and subject to the terms and conditions of the Award, in connection with
the reacquisition of shares of Common Stock of the Company issued to the
undersigned pursuant to the Award, and only to the extent that such shares
remain subject to the Company’s Reacquisition Right under the Award.
Dated:                             
 
 
 
 
 
Signature:
 
 
   [                         ], Recipient    

[INSTRUCTION: Please do not fill in any blanks other than the signature line.
The purpose of this Assignment is to enable the Company to exercise its
Reacquisition Right set forth in the Award without requiring additional
signatures on your part.]
 



--------------------------------------------------------------------------------



SECTION 83(b) ELECTION
[DATE]
Department of the Treasury
Internal Revenue Service
[CITY, STATE ZIP]2
Re:
Election Under Section 83(b)

Ladies and Gentlemen:
The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in gross income as
compensation for services the excess (if any) of the fair market value of the
shares described below over the amount paid for those shares. The following
information is supplied in accordance with Treasury Regulation § 1.83-2:
1.
The name, social security number, address of the undersigned, and the taxable
year for which this election is being made are:

 
 
 
  Name:
______________
  Social Security Number:
______________
  Address:
______________
 
______________
  Taxable year:
______________

2.
The property that is the subject of this election: [            ] shares of
Common Stock of EnerNOC, Inc., a Delaware corporation (the “Company”).

3.
  The property was transferred on: [                    ].

4.
The property is subject to the following restrictions: The shares are subject to
forfeiture if the undersigned ceases to be employed by or provide services to
the Company. The risk of forfeiture lapses over a specified vesting period.

5.
The fair market value of the property at the time of transfer (determined
without regard to any restriction other than a nonlapse restriction as defined
in Treasury Regulation § 1.83-3(h)): $[             ] per share x [            ]
shares = $[            ].

6.
For the property transferred, the undersigned paid: $0.00 per share x
[            ] shares = $0.00.

7.
The amount to include in gross income is: $[            ].

 

--------------------------------------------------------------------------------

2 
Per Treasury Regulation § 1.83-2(c), the Section 83(b) election must be filed
with the IRS office where the person otherwise files his or her tax return.

 
The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.
 
 
Very truly yours,
 
 

 



--------------------------------------------------------------------------------



[DATE]
RETURN SERVICE REQUESTED
Department of the Treasury
Internal Revenue Service
[CITY, STATE ZIP]
Re:
Election Under Section 83(b) of the Internal Revenue Code

Dear Sir or Madam:
Enclosed please find an executed form of election under Section 83(b) of the
Internal Revenue Code of 1986, as amended, filed with respect to an interest in
EnerNOC, Inc., a Delaware corporation.
Also enclosed is a copy of this letter and a stamped, self-addressed envelope.
Please acknowledge receipt of these materials by marking the copy when received
and returning it to the undersigned.
Thank you very much for your assistance.
 
 
Very truly yours,
 
 

Enclosures
 



--------------------------------------------------------------------------------



ENERNOC, INC.
2014 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT FOR UK RECIPIENT
Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) and
this Restricted Stock Award Agreement (the “Agreement”) and in consideration of
your services, EnerNOC, Inc. (the “Company”) has awarded you a Restricted Stock
Award (the “Award”) under its 2014 Long-Term Incentive Plan (the “Plan”) for the
number of shares of Common Stock indicated in the Grant Notice. If there is any
conflict between the terms in this Agreement and the Plan, the terms of the Plan
will control. Capitalized terms not explicitly defined in this Agreement or in
the Grant Notice but defined in the Plan will have the same definitions as in
the Plan.
The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.
1. VESTING.
(a) Subject to the provisions contained herein, your Award will vest, if at all,
in accordance with the vesting schedule provided in the Grant Notice, provided
that vesting will cease upon the termination of your Continuous Service.
(b) If your Continuous Service terminates as a result of your Disability or
death, then effective as of the date of such termination of Continuous Service,
any forfeiture conditions or repurchase rights held by the Company with respect
to your Award will lapse to the extent of a pro rata portion of the shares of
Common Stock subject to your Award through the date of such termination of
Continuous Service as would have lapsed had you not incurred such termination of
Continuous Service. Any such proration will be based upon the number of days
accrued prior to the date of such termination of Continuous Service.
(c) [Accelerated vesting on Change in Control to be determined on a
grant-by-grant basis] [Notwithstanding anything in this Agreement to the
contrary, in the event of a Change in Control,         % of the shares of Common
Stock subject to your Award which would have vested in each vesting installment
remaining under your Award will be vested unless your Award has otherwise
expired or been terminated pursuant to its terms or the terms of the Plan.]
2. NUMBER OF SHARES. The number of shares of Common Stock subject to your Award
will be adjusted for Capitalization Adjustments, if any, as provided in the
Plan.
3. SECURITIES LAW COMPLIANCE. You may not be issued any shares of Common Stock
in respect of your Award unless either (i) the shares are registered under the
Securities Act or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Your Award also
must comply with all other applicable laws and regulations governing the Award,
and you will not receive such shares if the Company determines that such receipt
would not be in material compliance with such laws and regulations.
 
4. TRANSFER RESTRICTIONS. Your Award is not transferable, except on death to
your personal representative. In addition to any other limitation on transfer
created by applicable securities laws, you agree not to assign, hypothecate,
donate, encumber or otherwise dispose of any interest in any of the shares of
Common Stock subject to the Award until the shares are vested and released from
any escrow provided for herein. After the shares are vested and released from
any escrow provided for herein, you are free to assign, hypothecate, donate,
encumber or otherwise dispose of any interest in such shares provided that any
such actions are in compliance with the provisions herein and applicable
securities laws. Notwithstanding the foregoing, (i) by delivering written notice
to the Company, in a form satisfactory to the Company, you may designate a third
party who, in the event of your death, will thereafter be entitled to receive
any shares that have vested and been released from any escrow provided for
herein as of the time of your death pursuant to this Agreement, and (ii) upon
receiving written permission from the Board or its duly authorized designee, you
may transfer your Award, provided that such transfer is not prohibited by
applicable tax, securities and other laws and that the shares of Common Stock
subject to the Award remain subject to the terms of this Agreement.
5. RIGHT OF REACQUISITION OF UNVESTED SHARES.
(a) The Company will have a right to reacquire all or any part of the shares of
Common Stock received pursuant to your Award (a “Reacquisition Right”) that have
not as yet vested in accordance with the vesting schedule provided in the Grant
Notice (the “Unvested Shares”) on the following terms and conditions:
(i) The Company will simultaneously with the termination of your Continuous
Service automatically reacquire for no consideration all of the Unvested Shares,
unless the Company agrees to waive its Reacquisition Right as to some or all of
the Unvested Shares. Any such waiver will be exercised by the Company by written
notice to you or your representative (with a copy to the escrow agent party to
the Joint Escrow Instructions attached to the Grant Notice (the “Escrow Agent”))
within ninety (90) days after the termination of your Continuous Service, and
the Escrow Agent may then release to you the number of Unvested Shares not being
reacquired by the Company. If the Company does not waive its Reacquisition Right
as to all of the Unvested Shares, then upon such termination of your Continuous
Service, the Escrow Agent will transfer to the Company the number of Unvested
Shares the Company is reacquiring.



--------------------------------------------------------------------------------



(ii) The shares issued under your Award will be held in escrow pursuant to the
terms of the Joint Escrow Instructions attached to the Grant Notice as
Attachment III. You agree to execute two (2) Assignment Separate From
Certificate forms (with date and number of shares blank) substantially in the
form attached to the Grant Notice as Attachment IV and deliver the same, along
with the certificate or certificates evidencing the shares, for use by the
escrow agent pursuant to the terms of the Joint Escrow Instructions.
 
(iii) Subject to the provisions of your Award, you will, during the term of your
Award, exercise all rights and privileges of a stockholder of the Company with
respect to the shares deposited in escrow. You will be deemed to be the holder
of the shares for purposes of receiving any dividends which may be paid with
respect to such shares and for purposes of exercising any voting rights relating
to such shares, even if some or all of such shares have not yet vested and been
released from the Reacquisition Right.
(iv) If, from time to time, there is any stock dividend, stock split or other
change in the character or amount of any of the outstanding stock of the Company
the stock of which is subject to the provisions of your Award, then in such
event any and all new, substituted or additional securities to which you are
entitled by reason of your ownership of the shares acquired under your Award
will be immediately subject to the Reacquisition Right with the same force and
effect as the shares subject to this Reacquisition Right immediately before such
event.
6. RESTRICTIVE LEGENDS. The shares of Common Stock issued in respect of your
Award will be endorsed with appropriate legends, if any, as determined by the
Company.
7. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ or service of
the Company or an Affiliate, or on the part of the Company or an Affiliate to
continue your employment or service. In addition, nothing in your Award will
obligate the Company or an Affiliate, their respective stockholders, boards of
directors, Officers or Employees to continue any relationship that you might
have as an Employee, Director or Consultant for the Company or an Affiliate. The
Plan is wholly discretionary and is not to be considered part of your normal or
expected compensation subject to severance, resignation, redundancy or similar
compensation. You hereby waive all and any rights to compensation or damages in
consequence of the termination of your office or employment with the Company or
an Affiliate for any reasons whatsoever (whether lawful or unlawful and
including, without prejudice to the generality of the foregoing, in
circumstances giving rise to a claim for wrongful dismissal) insofar as those
rights arise or may arise from you ceasing to have rights under or being
entitled to your Award as a result of such termination, or from the loss or
diminution in value of such rights or entitlements.
8. WITHHOLDING OBLIGATIONS.
(a) At the time your Award is made, or at any time thereafter as requested by
the Company, you hereby authorize any required withholding from the shares of
Common Stock issuable to you or that are released from any escrow provided for
herein and/or otherwise agree to make adequate provision in cash for any sums
required to satisfy the federal, state or local withholding taxes, UK income tax
and National Insurance Contributions of any kind required or allowed by law to
be withheld in respect of this Award or which you have provided an indemnity or
have agreed or elected to bear (including any employer National Insurance
Contributions) (together “Tax Liabilities”). Additionally, the Company may, in
its sole discretion, satisfy all or any portion of the Tax Liabilities relating
to your Award by any of the following means or by a combination of such means:
(i) withholding from any compensation otherwise payable to you by the Company or
Affiliate; (ii) causing you to tender a cash payment; (iii) permitting you to
enter into a “same day sale” commitment with a broker-dealer that is a member of
the Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby you
irrevocably elect to sell a portion of the shares to be delivered or released
from escrow in connection with your Award to satisfy the Tax Liabilities and
whereby the FINRA Dealer irrevocably commits to forward the proceeds necessary
to satisfy the Tax Liabilities directly to the Company and/or its Affiliates; or
(iv) withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to you or released from escrow in connection with the
Award with a Fair Market Value (measured as of the applicable date) equal to the
amount of such Tax Liabilities; provided, however, that the number of such
shares of Common Stock so withheld will not exceed the amount necessary to
satisfy the Tax Liabilities.
(b) Unless the Tax Liabilities are satisfied, the Company will have no
obligation to issue a certificate for the shares of Common Stock subject to your
Award or release such shares from any escrow provided for herein.
(c) You hereby indemnify the Company and any Affiliate against all and any Tax
Liabilities (including, to the maximum extent permitted by law, employer
National Insurance Contributions) which arise or may arise in connection with
this Award and the Common Stock issued or transferred to you pursuant to the
vesting of this Award in whole or in part.
9. NIC JOINT ELECTION. Unless the Company permits otherwise, this Award may not
vest unless and until the Company has received from you a duly completed joint
election with the Company or an Affiliate, (in the form and manner prescribed by
the Company from time to time) to the effect that you will become liable, so far
as permissible by law, for the whole of any employer National Insurance
Contributions which may arise in connection with this Award and the Common Stock
which is or may be acquired.



--------------------------------------------------------------------------------



10. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting officers, directors and
employees to sell shares of Common Stock only during certain “window” periods
and the Company’s insider trading policy, in effect from time to time.
11. GOVERNING LAW. This Agreement will be construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to the conflict of
law principles thereof. For the purpose of litigating any dispute that arises
under this Agreement, the parties hereby consent to exclusive jurisdiction in
the Commonwealth of Massachusetts and agree that such litigation will be
conducted in the courts of Suffolk County, Massachusetts or the federal courts
of the United States for the District of Massachusetts.
12. NOTICES. Any notices provided for in your Award or the Plan will be given in
writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. Notwithstanding the
foregoing, the Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and this Award by electronic
means or to request your consent to participate in the Plan by electronic means.
By accepting this Award, you consent to receive such documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
 
13. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided in this Agreement, in the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan will
control. In addition, your Award (and any compensation paid or shares issued
under your Award) is subject to recoupment in accordance with The Dodd–Frank
Wall Street Reform and Consumer Protection Act and any implementing regulations
thereunder, any clawback policy adopted by the Company and any compensation
recovery policy otherwise required by applicable law.
14. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
15. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.
16. AMENDMENT. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of your Award as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change will be applicable only to rights relating to that
portion of your Award which is then subject to restrictions as provided herein.
17. NO OBLIGATION TO MINIMIZE TAXES. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this Award.
You are hereby advised to consult with your own personal tax, financial and/or
legal advisors regarding the tax consequences of this Award and by signing the
Grant Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so.
 
18. MISCELLANEOUS.
(a) The rights and obligations of the Company under your Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.



--------------------------------------------------------------------------------



(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.
(d) This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e) All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
19. DATA PRIVACY.
(a) You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement by and among, as applicable, the Company and any Affiliate for
the exclusive purpose of implementing, administering and managing your
participation in the Plan.
(b) You understand that the Company holds certain personal information about
you, including, but not limited to, your name, home address and telephone
number, work location and phone number, date of birth, hire date, details of all
awards or any other entitlement to shares awarded, cancelled, exercised, vested,
unvested or outstanding in your favor, for the purpose of implementing,
administering and managing the Plan (“Personal Data”). You understand that
Personal Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Personal Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Personal Data, in electronic or other form, for the
purposes of implementing, administering and managing your participation in the
Plan. You understand that Personal Data will be held only as long as is
necessary to implement, administer and manage your participation in the Plan.
You understand that you may, at any time, view Personal Data, request additional
information about the storage and processing of Personal Data, require any
necessary amendments to Personal Data or refuse or withdraw the consents herein,
in any case without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.
*    *    *
This Restricted Stock Award Agreement will be deemed to be signed by you upon
the signing by you of the Restricted Stock Award Grant Notice to which it is
attached.
 





--------------------------------------------------------------------------------



ENERNOC, INC.
2014 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT FOR UK RECIPIENT
Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”)
and this Restricted Stock Unit Award Agreement (the “Agreement”) and in
consideration of your services, EnerNOC, Inc. (the “Company”) has awarded you a
Restricted Stock Unit Award (the “Award”) under its 2014 Long-Term Incentive
Plan (the “Plan”) for the number of restricted stock units indicated in the
Grant Notice. If there is any conflict between the terms in this Agreement and
the Plan, the terms of the Plan will control. Capitalized terms not explicitly
defined in this Agreement or in the Grant Notice but defined in the Plan will
have the same definitions as in the Plan.
The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.
1. GRANT OF THE AWARD. This Award represents your right to be issued on a future
date the number of shares of the Company’s Common Stock that is equal to the
number of restricted stock units indicated in the Grant Notice (the “Stock
Units”). As of the Date of Grant, the Company will credit to a bookkeeping
account maintained by the Company for your benefit (the “Account”) the number of
Stock Units subject to the Award. This Award was granted in consideration of
your services to the Company. Except as otherwise provided herein, you will not
be required to make any payment to the Company (other than past and future
services to the Company) with respect to your receipt of the Award, the vesting
of the Stock Units or the delivery of the Common Stock to be issued in respect
of the Award.
2. VESTING.
(a) Subject to the provisions contained herein, your Award will vest, if at all,
in accordance with the vesting schedule provided in the Grant Notice, provided
that vesting will cease upon the termination of your Continuous Service. Upon
such termination of your Continuous Service, the Stock Units credited to the
Account that were not vested on the date of such termination will be forfeited
at no cost to the Company and you will have no further right, title or interest
in such Stock Units or the shares of Common Stock to be issued in respect of
such portion of the Award.
(b) If your Continuous Service terminates as a result of your Disability or
death, then effective as of the date of such termination of Continuous Service,
your Award will be credited with additional vesting to the extent of a pro rata
portion of the shares of Common Stock subject to your Award through the date of
such termination of Continuous Service as would have been credited had you not
incurred such termination of Continuous Service. Any such proration will be
based upon the number of days accrued prior to the date of such termination of
Continuous Service.
 
(c) [Accelerated vesting on Change in Control to be determined on a
grant-by-grant basis] [Notwithstanding anything in this Agreement to the
contrary, in the event of a Change in Control,         % of the Stock Units
subject to your Award which would have vested in each vesting installment
remaining under your Award will be vested unless your Award has otherwise
expired or been terminated pursuant to its terms or the terms of the Plan.]
3. NUMBER OF STOCK UNITS AND SHARES OF COMMON STOCK.
(a) The number of Stock Units subject to your Award will be adjusted for
Capitalization Adjustments, if any, as provided in the Plan.
(b) Any additional Stock Units that become subject to the Award pursuant to this
Section 3 will be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Stock Units covered by your Award.
(c) Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Common Stock will be created pursuant to this
Section 3. The Board will, in its discretion, determine an equivalent benefit
for any fractional shares or fractional shares that may be created by the
adjustments referred to in this Section 3.
4. SECURITIES LAW COMPLIANCE. You may not be issued any shares of Common Stock
in respect of your Award unless either (i) the shares are registered under the
Securities Act or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Your Award also
must comply with all other applicable laws and regulations governing the Award,
and you will not receive such shares if the Company determines that such receipt
would not be in material compliance with such laws and regulations.
5. TRANSFER RESTRICTIONS. Your Award is not transferable, except on death to
your personal representative. In addition to any other limitation on transfer
created by applicable securities laws, you agree not to assign, hypothecate,
donate, encumber or otherwise dispose of any interest in any of the shares of
Common Stock subject to the Award until the shares are issued to you in
accordance with Section 6 of this Agreement. After the shares have been issued
to you, you are free to assign, hypothecate, donate, encumber or



--------------------------------------------------------------------------------



otherwise dispose of any interest in such shares provided that any such actions
are in compliance with the provisions herein and applicable securities laws.
Notwithstanding the foregoing, (i) by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, will thereafter be entitled to receive any distribution
of Common Stock to which you were entitled at the time of your death pursuant to
this Agreement, and (ii) upon receiving written permission from the Board or its
duly authorized designee, you may transfer your Award, provided that such
transfer is not prohibited by applicable tax, securities and other laws and that
the Stock Units and shares of Common Stock subject to the Award remain subject
to the terms of this Agreement.
6. DATE OF ISSUANCE. The Company will deliver to you a number of shares of
Common Stock equal to the number of vested Stock Units subject to your Award,
including any additional Stock Units received pursuant to Section 3 above that
relate to those vested Stock Units on the applicable vesting date(s). However,
if a scheduled delivery date falls on a date that is not a business day, such
delivery date will instead fall on the next following business day.
Notwithstanding the foregoing, in the event that (i) you are subject to the
Company’s policy permitting officers, directors and employees to sell shares of
Common Stock only during certain “window” periods, in effect from time to time
(the “Policy”) or you are otherwise prohibited from selling shares of Common
Stock on the open market and any shares covered by your Award are scheduled to
be delivered on a day (the “Original Distribution Date”) that does not occur
during an open “window period” applicable to you or a day on which you are
permitted to sell shares of Common Stock pursuant to a written plan that meets
the requirements of Rule 10b5-1 under the Exchange Act, as determined by the
Company in accordance with the Policy, or does not occur on a date when you are
otherwise permitted to sell shares of Common Stock on the open market, and
(ii) the Company elects not to satisfy its tax withholding obligations by
withholding shares from your distribution, then such shares will not be
delivered on such Original Distribution Date and will instead be delivered on
the first business day of the next occurring open “window period” applicable to
you pursuant to such Policy (regardless of whether you are still providing
Continuous Service at such time) or the next business day when you are not
prohibited from selling shares of Common Stock on the open market, but in no
event later than the fifteenth (15th) day of the third calendar month of the
calendar year following the calendar year in which the shares covered by the
Award vest. Delivery of the shares pursuant to the provisions of this
Section 6(a) is intended to comply with the requirements for the short-term
deferral exemption available under Treasury Regulations Section 1.409A-1(b)(4)
and will be construed and administered in such manner. The form of such delivery
of the shares (e.g., a stock certificate or electronic entry evidencing such
shares) will be determined by the Company.
7. DIVIDENDS. You will receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment as provided in the Plan; provided,
however, that this sentence will not apply with respect to any shares of Common
Stock that are delivered to you in connection with your Award after such shares
have been delivered to you.
8. RESTRICTIVE LEGENDS. The shares of Common Stock issued in respect of your
Award will be endorsed with appropriate legends, if any, as determined by the
Company.
9. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ or service of
the Company or an Affiliate, or on the part of the Company or an Affiliate to
continue your employment or service. In addition, nothing in your Award will
obligate the Company or an Affiliate, their respective stockholders, boards of
directors, Officers or Employees to continue any relationship that you might
have as an Employee, Director or Consultant for the Company or an Affiliate. The
Plan is wholly discretionary and is not to be considered part of your normal or
expected compensation subject to severance, resignation, redundancy or similar
compensation. You hereby waive all and any rights to compensation or damages in
consequence of the termination of your office or employment with the Company or
an Affiliate for any reasons whatsoever (whether lawful or unlawful and
including, without prejudice to the generality of the foregoing, in
circumstances giving rise to a claim for wrongful dismissal) insofar as those
rights arise or may arise from you ceasing to have rights under or being
entitled to this Award as a result of such termination, or from the loss or
diminution in value of such rights or entitlements.
 
10. WITHHOLDING OBLIGATIONS.
(a) On or before the time you receive a distribution of the shares subject to
your Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding from the shares of Common Stock issuable to
you and/or otherwise agree to make adequate provision in cash for any sums
required to satisfy the federal, state or local withholding taxes, UK income tax
and National Insurance Contributions required to be withheld in respect of this
Award or which you have provided an indemnity (together “Tax Liabilities”).
Additionally, the Company may, in its sole discretion, satisfy all or any
portion of the Tax Liabilities relating to your Award by any of the following
means or by a combination of such means: (i) withholding from any compensation
otherwise payable to you by the Company or Affiliate; (ii) causing you to tender
a cash payment; (iii) permitting you to enter into a “same day sale” commitment
with a broker-dealer that is a member of the Financial Industry Regulatory
Authority (a “FINRA Dealer”) whereby you irrevocably elect to sell a portion of
the shares to be delivered in connection with your Award to satisfy the Tax
Liabilities and whereby the FINRA Dealer irrevocably commits to forward the
proceeds necessary to satisfy the Tax Liabilities directly to the Company and/or
its Affiliates; or (iv) withholding shares of Common Stock from the shares of
Common



--------------------------------------------------------------------------------



Stock issued or otherwise issuable to you in connection with the Award with a
Fair Market Value (measured as of the date shares of Common Stock are issued to
you pursuant to Section 6) equal to the amount of such Tax Liabilities;
provided, however, that the number of such shares of Common Stock so withheld
will not exceed the amount necessary to satisfy the Tax Liabilities.
(b) Unless the Tax Liabilities are satisfied, the Company will have no
obligation to deliver to you any Common Stock.
(c) You hereby indemnify the Company and any Affiliate against all and any Tax
Liabilities which arise or may arise in connection with this Award and the
Common Stock issued or transferred to you pursuant to the vesting of this Award
in whole or in part.
11. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you will be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this Agreement.
You will not have voting or any other rights as a stockholder of the Company
with respect to the shares to be issued pursuant to this Agreement until such
shares are issued to you pursuant to Section 6 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
12. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting officers, directors and
employees to sell shares of Common Stock only during certain “window” periods
and the Company’s insider trading policy, in effect from time to time.
 
13. GOVERNING LAW. This Agreement will be construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to the conflict of
law principles thereof. For the purpose of litigating any dispute that arises
under this Agreement, the parties hereby consent to exclusive jurisdiction in
the Commonwealth of Massachusetts and agree that such litigation will be
conducted in the courts of Suffolk County, Massachusetts or the federal courts
of the United States for the District of Massachusetts.
14. NOTICES. Any notices provided for in your Award or the Plan will be given in
writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. Notwithstanding the
foregoing, the Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and this Award by electronic
means or to request your consent to participate in the Plan by electronic means.
By accepting this Award, you consent to receive such documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
15. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided in this Agreement, in the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan will
control. In addition, your Award (and any compensation paid or shares issued
under your Award) is subject to recoupment in accordance with The Dodd–Frank
Wall Street Reform and Consumer Protection Act and any implementing regulations
thereunder, any clawback policy adopted by the Company and any compensation
recovery policy otherwise required by applicable law.
16. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
17. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.
 
18. AMENDMENT. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of your Award as a result of any change in



--------------------------------------------------------------------------------



applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change will be applicable only to
rights relating to that portion of your Award which is then subject to
restrictions as provided herein.
19. NO OBLIGATION TO MINIMIZE TAXES. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this Award.
You are hereby advised to consult with your own personal tax, financial and/or
legal advisors regarding the tax consequences of this Award and by signing the
Grant Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so.
20. MISCELLANEOUS.
(a) The rights and obligations of the Company under your Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.
(d) This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e) All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
21. DATA PRIVACY.
(a) You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement by and among, as applicable, the Company and any Affiliate for
the exclusive purpose of implementing, administering and managing your
participation in the Plan.
 
(b) You understand that the Company holds certain personal information about
you, including, but not limited to, your name, home address and telephone
number, work location and phone number, date of birth, hire date, details of all
awards or any other entitlement to shares awarded, cancelled, exercised, vested,
unvested or outstanding in your favor, for the purpose of implementing,
administering and managing the Plan (“Personal Data”). You understand that
Personal Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Personal Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Personal Data, in electronic or other form, for the
purposes of implementing, administering and managing your participation in the
Plan. You understand that Personal Data will be held only as long as is
necessary to implement, administer and manage your participation in the Plan.
You understand that you may, at any time, view Personal Data, request additional
information about the storage and processing of Personal Data, require any
necessary amendments to Personal Data or refuse or withdraw the consents herein,
in any case without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.
*    *    *
This Restricted Stock Unit Award Agreement will be deemed to be signed by you
upon the signing by you of the Restricted Stock Unit Award Grant Notice to which
it is attached.
 





--------------------------------------------------------------------------------



DATED                      20    
ENERNOC, INC.
- and -
[EMPLOYEE]
 

--------------------------------------------------------------------------------

JOINT ELECTION
for the transfer of employer’s national
insurance contributions
Approved by HM Revenue & Customs on
[    ] 2014 under reference ELECT/[    ]
 

--------------------------------------------------------------------------------

 
[exhibit1022_image1.jpg]
Alder Castle
10 Noble Street
London EC2V 7QJ
Tel: +44 (0)20 7645 2400
Fax: +44 (0)20 7645 2424
 





--------------------------------------------------------------------------------



THIS JOINT ELECTION, executed as a deed, is made on                         
20    
BETWEEN:-
(1)
ENERNOC, INC., a Delaware corporation (the “Company”); and

(2)
The person whose name, address and other details are set out in the Schedule to
this Deed (the “Employee”).

WHEREAS:-
(A)
The Employee is employed by EnerNOC UK Limited, a wholly owned subsidiary and an
Associated Company (as defined below) of the Company.

(B)
The Company is entering into this election on behalf of itself and all
Associated Companies (as defined below).

(C)
The Employee and the Company have agreed to enter into this election pursuant to
paragraph 3B of Schedule 1 to the Social Security Contributions and Benefits Act
1992 (as amended) whereby the Company and any Associated Company transfers to
the Employee the whole of any liability to pay any secondary Class 1 national
insurance contributions arising in connection with any Relevant Employment
Income (as defined below) arising on or after the date hereof.

NOW IT IS HEREBY AGREED as follows:
1.
DEFINITIONS

1.1
In this Deed the following words and expressions have, unless the context
otherwise requires, the following meanings:

 
“Act”
the Social Security Contributions and Benefits Act 1992;

 
“Associated Company”
an associated company of the Company within the meaning that expression bears in
section 416 of the Income and Corporation Taxes Act 1988;

 
 
“Employer NICs”
secondary Class 1 national insurance contributions which would, but for the
effect of this deed, be payable by the Company or any Associated Company in
respect of the Employee’s Relevant Employment Income;

 
“Income Tax Act”
the Income Tax (Earnings and Pensions) Act 2003;

 
“Relevant Amount”
the whole of any Employer NICs;

“Relevant Employment
Income”
means:

 
 
 

 
(i) any amount that counts as employment income under section 426 of the Income
Tax Act,

 
 
(ii) any amount that counts as employment income under section 438 of the Income
Tax Act, and

 
 
(iii) any gain that is treated as remuneration by virtue of section 4(4)(a) of
the Act,

 
 
in each case which arises under (a) any employment related securities options;
and (b) any employment related restricted securities or employment related
convertible securities satisfied by the issue or transfer of Company stock,
granted under the EnerNOC, Inc. 2014 Long-Term Incentive Plan on or after the
date hereof.




--------------------------------------------------------------------------------



1.2
In this Deed, unless the context requires otherwise:

(A)
The headings are inserted for convenience only and do not affect the
interpretation of this Deed;

(B)
A reference to a statute or statutory provision includes a reference:

(i)
to that statute or provision as from time to time consolidated, modified,
re-enacted or replaced by any statute or statutory provision;

 
(ii)
to any repealed statute or statutory provision which it re-enacts (with or
without modification); and

(iii)
to any subordinate legislation made under it;

(C)
Words in the singular include the plural, and vice versa;

(D)
A reference to the masculine shall be treated as a reference to the feminine and
vice versa.

2.
TRANSFER OF LIABILITY

2.1
Subject to Clause 2.2, the Employee and the Company jointly elect that the
Relevant Amount of any Employer NICs is hereby transferred from the Company and
any Associated Company to the Employee and that, for the avoidance of doubt, the
Employee shall continue to bear such liability notwithstanding that he shall
have ceased to be employed by the Company or any Associated Company or that he
shall have become resident outside of the United Kingdom.

2.2
This joint election shall not apply to the extent it is related to Relevant
Employment Income which is employment income of the Employee by virtue of
Chapter 3A of Part 7 of the Income Tax Act (employment income: securities with
artificially depressed market value).

2.3
This joint election shall not apply in relation to any liability, or any part of
any liability arising as result of regulations having retrospective effect by
virtue of section 4B(2) of either the Social Security Contribution and Benefits
Act 1992 or the Social Security Contribution and Benefits (Northern Ireland) Act
1992).

3.
RELEVANT EMPLOYMENT INCOME

3.1
In relation to any Relevant Employment Income:

(A)
the Employee shall remit, if so requested by the Company, to or at the direction
of the Company the Relevant Amount; and/or

(B)
to the extent that the Relevant Amount is not paid in full under Clause 3.1(A)
above, the Company may, at its discretion, deduct or arrange for the deduction
of the Relevant Amount (or appropriate part thereof) from any cash payments
(including salary and payment of the Relevant Employment Income itself) to be
made to the Employee by the Company, any Associated Company or any person;
and/or

(C)
at the request of the Employee, or to the extent that any such amount has not
been remitted or deducted, the Employee hereby authorises the Company to sell
such number of shares or securities held by or on behalf of the Employee as are
equal in value (taking account of any prospective costs of disposal) to such
insufficiency,

and the Company shall, within 14 days of the end of the income tax month in
which the Relevant Employment Event arises, account to, or arrange for account
to be made to, HM Revenue & Customs for the amounts which have been remitted,
deducted or realised in accordance with Clauses 3.1(A), (B) and (C) above.
3.2
The Employee hereby provides all necessary and appropriate authorities to the
Company, any Associated Company and any other person to implement the provisions
of Clause 3.1.

4.
CESSATION OF JOINT ELECTION

This Joint Election shall cease to have effect on:
4.1
termination by the Company giving notice to that effect to the Employee; or

4.2
joint revocation by both the Company and the Employee;

4.3
HM Revenue & Customs withdrawing its approval to the Joint Election, to the
extent of the terms of that withdrawal; or

4.4
the terms of this Joint Election being satisfied in full.

5.
ACCEPTANCE AND ACKNOWLEDGEMENT

5.1
By executing this Joint Election as a deed both the Employee and the Company
agree to be bound by all the terms contained within it.

5.2
The Employee acknowledges that, by completing this deed, he will be personally
liable for all Employer NICs.

 



--------------------------------------------------------------------------------



6.
GOVERNING LAW

This Joint Election shall be governed by and construed in accordance with
English law. The English courts shall have jurisdiction to settle any dispute
which may arise out of, or is in connection with this Joint Election.
IN WITNESS WHEREOF the parties hereto have executed this joint election as a
Deed the day and year first above written. This joint election shall take effect
as a Deed and sealed instrument.
 
 
 
ENERNOC, INC.,
 
 
By:
 
 
Name:
 
Title:

 
 
 
 
 
 
 
SIGNED as a deed by                                     )
 
 
[EMPLOYEE] in the presence of                  )
 
Employee

 
 
 
 
 
 
Witness Signature:
 
 
 
Name in Print:
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
Occupation:
 

 



--------------------------------------------------------------------------------



SCHEDULE
Name of Employee:
Address:
National Insurance Number:
Payroll Number:
 





--------------------------------------------------------------------------------



ENERNOC, INC.
2014 LONG-TERM INCENTIVE PLAN
SUB-PLAN FOR AUSTRALIAN EMPLOYEES
(“THE AUSTRALIAN SUB-PLAN”)
Adopted by the Board of Directors on [insert date]
 





--------------------------------------------------------------------------------



ENERNOC, INC.
2014 LONG-TERM INCENTIVE PLAN
SUB-PLAN FOR AUSTRALIAN EMPLOYEES
(“THE AUSTRALIAN SUB-PLAN”)
1.
GENERAL

This supplement to the EnerNOC, Inc. Long-term Incentive Plan (“the Plan”) sets
out the Sub-Plan for Australian Employees. (“the Australian Sub-Plan”).
2.
ESTABLISHMENT OF AUSTRALIAN SUB-PLAN

EnerNOC, Inc. (“the Company”) has established the Australian Sub-Plan under
Paragraph 2(b)(x) of the Plan, which authorizes the Administrator to establish
sub-plans to the Plan.
3.
PURPOSE OF AUSTRALIAN SUB-PLAN

The purpose of the Australian Sub-Plan is to enable the Company to offer the
following discretionary grants of Awards to Employees and Consultants in
Australia in accordance with the Plan:
(a)
incentive stock options

(b)
non-statutory stock options

(c)
stock appreciations rights

(d)
restricted stock awards

(e)
restricted stock unit awards

(f)
performance stock awards

(g)
other stock awards; and

(h)
performance cash awards,

(together, “Stock Awards”).
4.
FUNDRAISING PROVISIONS

The Australian Sub-Plan must be operated in a manner such that each offer of a
Stock Award made under the Plan to an Employee or Consultant in Australia
complies with the Fundraising Provisions and is made in compliance with ASIC
Class Order rulings and guidance.
5.
RULES OF AUSTRALIAN SUB-PLAN

The rules of the Plan, in their present form and as amended from time to time,
shall, with the modifications set out in this document, form the rules of the
Australian Sub-Plan. In the event of any conflict between the rules of the Plan
and this document, this document shall prevail.
6.
RELATIONSHIP OF AUSTRALIAN SUB-PLAN TO PLAN

The Australian Sub-Plan shall form part of the Plan and not a separate and
independent plan.
7.
INTERPRETATION

In the Australian Sub-Plan, unless the context otherwise requires, the following
words and expressions have the following meanings:
 
5%  Condition 
the condition in Paragraph 12 of this Australian Sub-Plan;

 
ASIC 
the Australian Securities and Investments Commission;

 
associated body corporate 
the meaning given to that term in ASIC Class Order 03/184;

 
Corporations Act
the Corporations Act 2001 (Cth);

 
Disclosure Document
the meaning given to that term in the Fundraising Provisions

 





--------------------------------------------------------------------------------



Eligible Offer Condition 
the condition in Paragraph 13 of this Australian Sub-Plan;

 
Employee Conditions 
the condition in Paragraph 14 of this Australian Sub-Plan;

 
Fundraising Provisions 
Part 6D.2, Part 6D.3 (except section 736) and Part 7.9 of the Corporations Act;

 
Local Entity Condition 
the condition in Paragraph 11 of this Australian Sub-Plan;

 
Offer Document 
a document prepared to comply with Paragraph 10 of this Australian Sub-Plan;

 
Offer Document Condition 
the condition in Paragraph 10 of this Australian Sub-Plan;

 
Performance Award 
means a financial product which may be granted to an Australian Employee under
the Plan, but which does not constitute a ‘security’ for the purposes of the
Corporations Act, including stock appreciation rights, restricted stock unit
awards and performance stock awards;

 
Product Disclosure Statement 
the meaning in section 761A of the Corporations Act; and

 
Security Awards 
means a financial product which may be granted to an Australian Employee under
the Plan which constitutes a ‘security’ for the purposes of the Corporations
Act, including incentive stock options, non-statutory stock options and
restricted stock awards.

In this Australian Sub-Plan, unless the context otherwise requires:
(a)
words and expressions not defined above have the same meanings as are given to
them in the Plan;

(b)
the rule headings are inserted for ease of reference only and do not affect
their interpretation; and

(c)
a reference to a statutory provision or other law is a reference to an
Australian statutory provision or law and includes any modification, amendment
or re-enactment thereof.

8.
NO OFFER OF STOCK AWARDS IN CONTRAVENTION WITH AUSTRALIAN LAW

The Company must not, and is not obliged to, offer Stock Awards under the Plan
in contravention of the Corporations Act or any other Australian law.
9.
SECURITY AWARDS

Unless a suitable exception is available under the Fundraising Provisions or a
Disclosure Document is provided to Employees or Consultants in connection with
the offer, offers of Security Awards proposed to be made by the Company in
Australia must be made in a manner that enables the Company to obtain the
benefit of the relief from the Fundraising Provisions available under an ASIC
Class Order. Without limitation, each offer must be made in compliance with:
(a)
the Offer Document Condition;

(b)
the Local Entity Condition;

(c)
the 5% Condition;

(d)
the Eligible Offer Condition; and

(e)
the Employee Condition,

but only to the extent necessary in order to enable the Company to obtain the
benefit of the relief available under an appropriate Class Order as made by ASIC
from time to time.  



--------------------------------------------------------------------------------



10.
OFFER DOCUMENT CONDITION

If required by Paragraph 9, the Company must provide an Offer Document to each
Australian Employee that is to receive a Security Award grant, which:
(a)
includes a copy of the Plan including a copy of the Australian Sub-Plan;

(b)
details of the Common Stock price in Australian dollars or, if the offer price
is specified in US dollars, the Australian dollar equivalent of that price at
the date of the offer; and

(c)
includes an undertaking, and an explanation of the way in which the Company
will, during the offer period and within a reasonable period of a request by an
Australian Employee, make available to the Australian Employee the current
market price and offer price of Common Stock and the Australian dollar
equivalent of that price.

If the Company is required to comply with the Offer Document Condition then the
Company must notify ASIC in the required manner not later than 7 days after the
Company first makes an offer to the Australian Employee.
11.
LOCAL ENTITY CONDITION

If required by Paragraph 9, the Company must comply (or, if the Company does not
have a registered office in Australia, cause an associated body corporate which
does have a registered office in Australia to comply) with any undertaking
required to be made in the Offer Document by reason of any ASIC Class Order.
12.
5% CONDITION

If required by Paragraph 9, the Company must take reasonable steps to ensure
that the number of Security Awards does not contravene the 5% Condition imposed
by ASIC, as set down by ASIC in the appropriate ASIC Class Order from time to
time.
13.
ELIGIBLE OFFER CONDITION

If required by Paragraph 9, the Company may only offer Security Awards to
Australian Employees pursuant to the Plan if, at the time of the offer, the
underlying Common Stock has been quoted on the NASDAQ or another approved
foreign market for the purposes of the appropriate ASIC Class Orders throughout
the 12 month period immediately before the offer without suspension for more
than a total of 2 trading days during that period.
14.
EMPLOYEE CONDITION

If required by Paragraph 9, the Company may only offer Security Awards to a
person who is at the time of an offer a full or part-time Employee or director
of the Company or of an associated body corporate of the Company.
15.
PERFORMANCE AWARDS

Unless a suitable exception is available under the Fundraising Provisions or a
Product Disclosure Statement is provided to Employees or Consultants in
connection with the offer, offers of Performance Awards must only be made to
Employees or Consultants in Australia in a manner that enables the Company to
obtain the benefit of the relief from the Fundraising Provisions available under
any future ASIC Class Order.
 
16.
ELECTRONIC SIGNATURE

Electronic signatures may be used on any documents in respect of the Plan or
this Australian Sub-Plan with respect to disclosure or communication between the
Company and Australian Employees in accordance with the relevant Australian
legislation concerning electronic signatures.
The Company must use a reliable method to identify the Australian Employee who
is accepting a grant electronically, and to indicate their approval of the
information communicated.
The Company consents to accepting an electronic signature from an Australian
Employee, and, by signing a document electronically, an Australian Employee is
deemed to give their consent to using an electronic signature.
17.
NO RESTRICTION

Nothing in this Australian Sub-Plan restricts the Company from undertaking any
activity, including the offer or issue of any other Stock Award, including
performance cash awards and other stock awards, if such offer or issue is made
in compliance with the Corporations Act and other applicable Australian laws.





--------------------------------------------------------------------------------



ENERNOC, INC.
2014 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT – AUSTRALIAN EMPLOYEES
Pursuant to the Offer Letter sent to you by EnerNOC and this Restricted Stock
Award Agreement (the “Agreement”) and in consideration of your services,
EnerNOC, Inc. (the “Company”) has awarded you a Restricted Stock Award (the
“Award”) under its 2014 Long-Term Incentive Plan, as amended by the EnerNOC,
Inc. 2014 Long-Term Incentive Plan Sub-Plan for Australian Employees (the
“Plan”) for the number of shares of Common Stock indicated in the Offer Letter.
If there is any conflict between the terms in this Agreement and the Plan, the
terms of the Plan will control. Capitalized terms not explicitly defined in this
Agreement or in the Offer Letter but defined in the Plan will have the same
definitions as in the Plan.
The details of your Award, in addition to those set forth in the Offer Letter
and the Plan, are as follows.
1. VESTING.
(a) Subject to the provisions contained herein, your Award will vest, if at all,
in accordance with the vesting schedule provided in the Offer Letter, provided
that vesting will cease upon the termination of your Continuous Service.
(b) If your Continuous Service terminates as a result of your Disability or
death, then effective as of the date of such termination of Continuous Service,
any forfeiture conditions or repurchase rights held by the Company with respect
to your Award will lapse to the extent of a pro rata portion of the shares of
Common Stock subject to your Award through the date of such termination of
Continuous Service as would have lapsed had you not incurred such termination of
Continuous Service. Any such proration will be based upon the number of days
accrued prior to the date of such termination of Continuous Service.
(c) [Accelerated vesting on Change in Control to be determined on a
grant-by-grant basis] [Notwithstanding anything in this Agreement to the
contrary, in the event of a Change in Control,         % of the shares of Common
Stock subject to your Award which would have vested in each vesting installment
remaining under your Award will be vested unless your Award has otherwise
expired or been terminated pursuant to its terms or the terms of the Plan.]
2. NUMBER OF SHARES. The number of shares of Common Stock subject to your Award
will be adjusted for Capitalization Adjustments, if any, as provided in the
Plan.
3. SECURITIES LAW COMPLIANCE. You may not be issued any shares of Common Stock
in respect of your Award unless either (i) the shares are registered under the
Securities Act or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Your Award also
must comply with all other applicable laws and regulations governing the Award,
including the Corporations Act, and you will not receive such shares if the
Company determines that such receipt would not be in material compliance with
such laws and regulations.
4. TRANSFER RESTRICTIONS. Your Award is not transferable, except by will or by
the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Common Stock subject to the Award until the shares are vested and
released from any escrow provided for herein. After the shares are vested and
released from any escrow provided for herein, you are free to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in such
shares provided that any such actions are in compliance with the provisions
herein and applicable securities laws. Notwithstanding the foregoing, (i) by
delivering written notice to the Company, in a form satisfactory to the Company,
you may designate a third party who, in the event of your death, will thereafter
be entitled to receive any shares that have vested and been released from any
escrow provided for herein as of the time of your death pursuant to this
Agreement, and (ii) upon receiving written permission from the Board or its duly
authorized designee, you may transfer your Award, provided that such transfer is
not prohibited by applicable tax, securities and other laws and that the shares
of Common Stock subject to the Award remain subject to the terms of this
Agreement.
5. RIGHT OF REACQUISITION OF UNVESTED SHARES.
(a) The Company will have a right to reacquire all or any part of the shares of
Common Stock received pursuant to your Award (a “Reacquisition Right”) that have
not as yet vested in accordance with the vesting schedule provided in the Offer
Letter (the “Unvested Shares”) on the following terms and conditions:
(i) The Company will simultaneously with the termination of your Continuous
Service automatically reacquire for no consideration all of the Unvested Shares,
unless the Company agrees to waive its Reacquisition Right as to some or all of
the Unvested Shares. Any such waiver will be exercised by the Company by written
notice to you or your representative (with a copy to the escrow agent party to
the Joint Escrow Instructions attached to the Offer Letter (the “Escrow Agent”))
within ninety (90) days after the termination of your Continuous Service, and
the Escrow Agent may then release to you the number of Unvested Shares not being
reacquired by the Company. If the Company does not waive its Reacquisition Right
as to all of the Unvested Shares, then upon



--------------------------------------------------------------------------------



such termination of your Continuous Service, the Escrow Agent will transfer to
the Company the number of Unvested Shares the Company is reacquiring.
(ii) The shares issued under your Award will be held in escrow pursuant to the
terms of the Joint Escrow Instructions attached to the Offer Letter as
Attachment 4. You agree to execute two (2) Assignment Separate From Certificate
forms (with date and number of shares blank) substantially in the form attached
to the Offer Letter as Attachment 5 and deliver the same, along with the
certificate or certificates evidencing the shares, for use by the escrow agent
pursuant to the terms of the Joint Escrow Instructions.
 
(iii) Subject to the provisions of your Award, you will, during the term of your
Award, exercise all rights and privileges of a stockholder of the Company with
respect to the shares deposited in escrow. You will be deemed to be the holder
of the shares for purposes of receiving any dividends which may be paid with
respect to such shares and for purposes of exercising any voting rights relating
to such shares, even if some or all of such shares have not yet vested and been
released from the Reacquisition Right.
(iv) If, from time to time, there is any stock dividend, stock split or other
change in the character or amount of any of the outstanding stock of the Company
the stock of which is subject to the provisions of your Award, then in such
event any and all new, substituted or additional securities to which you are
entitled by reason of your ownership of the shares acquired under your Award
will be immediately subject to the Reacquisition Right with the same force and
effect as the shares subject to this Reacquisition Right immediately before such
event.
6. RESTRICTIVE LEGENDS. The shares of Common Stock issued in respect of your
Award will be endorsed with appropriate legends, if any, as determined by the
Company.
7. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ or service of
the Company or an Affiliate, or on the part of the Company or an Affiliate to
continue your employment or service. In addition, nothing in your Award will
obligate the Company or an Affiliate, their respective stockholders, boards of
directors, Officers or Employees to continue any relationship that you might
have as an Employee, Director or Consultant for the Company or an Affiliate.
8. TAX CONSEQUENCES. The acquisition and vesting of the shares of Common Stock
subject to your Award may have adverse tax consequences for you. You should seek
your own independent taxation advice before accepting your Award.
9. OTHER DOCUMENTS. You hereby acknowledge receipt of the information document
which has been prepared in respect of the Incentive Plan and which includes an
addendum prepared under Australian law which amends the information document in
respect of the Award as it applies to Australian Employees. In addition, you
acknowledge receipt of the Company’s policy permitting officers, directors and
employees to sell shares of Common Stock only during certain “window” periods
and the Company’s insider trading policy, in effect from time to time.
10. GOVERNING LAW. This Agreement will be construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to the conflict of
law principles thereof. For the purpose of litigating any dispute that arises
under this Agreement, the parties hereby consent to exclusive jurisdiction in
the Commonwealth of Massachusetts and agree that such litigation will be
conducted in the courts of Suffolk County, Massachusetts or the federal courts
of the United States for the District of Massachusetts.
 
11. NOTICES. Any notices provided for in your Award or the Plan will be given in
writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. Notwithstanding the
foregoing, the Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and this Award by electronic
means or to request your consent to participate in the Plan by electronic means.
By accepting this Award, you consent to receive such documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.



--------------------------------------------------------------------------------



12. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan (including, for avoidance of doubt, the Australian sub-plan applying to
Australian Employees), the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan. Except as expressly provided in this Agreement, in the event of any
conflict between the provisions of your Award and those of the Plan, the
provisions of the Plan will control. In addition, your Award (and any
compensation paid or shares issued under your Award) is subject to recoupment in
accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law.
13. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
14. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.
15. AMENDMENT. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of your Award as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change will be applicable only to rights relating to that
portion of your Award which is then subject to restrictions as provided herein.
 
16. NO OBLIGATION TO MINIMIZE TAXES. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this Award.
You are hereby advised to consult with your own personal tax, financial and/or
legal advisors regarding the tax consequences of this Award and by signing the
Offer Letter, you have agreed that you have done so or knowingly and voluntarily
declined to do so.
17. MISCELLANEOUS.
(a) The rights and obligations of the Company under your Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.
(d) This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e) All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
*    *    *
This Restricted Stock Award Agreement will be deemed to be signed by you upon
the signing by you of the Offer Letter to which it is attached.
 



--------------------------------------------------------------------------------



[Date]
###
###
###
Dear ###
EnerNOC, Inc. 2014 Long-Term Incentive Plan
In recognition of your continuing commitment to EnerNOC Pty Ltd (EnerNOC
Australia), EnerNOC invites you to participate in the EnerNOC, Inc. (EnerNOC)
2014 Long-Term Incentive Plan, as it applies to Australian employees of EnerNOC
Australia (Australian Employees).
Capitalised terms used in this letter (Offer Letter) which are not defined in
this Offer Letter but are defined in the Incentive Plan or the Restricted Stock
Award Agreement (Agreement) will have the same definitions as in the Incentive
Plan or the Agreement. If there is any conflict between the terms in this Offer
Letter and the terms of the Incentive Plan, the terms of the Incentive Plan will
prevail.
Offer
You have been offered an award of [insert] shares of common stock by EnerNOC
(Restricted Stock Award) at a purchase price of US$0.001 (approx. AU$0.001) per
share (Offer), receipt of which is acknowledged by your prior and future service
to EnerNOC Australia.
The Offer contained in this Offer Letter will remain open until 5:00pm
Australian Eastern Standard Time (AEST) on [insert], and if not accepted by that
time, it will end unless extended by EnerNOC Australia (Offer Period). EnerNOC
Australia reserves the right to accept late acceptances at its absolute
discretion.
Terms of the Offer
This Offer is made subject to the general terms and conditions contained in the
EnerNOC, Inc. 2014 Long-Term Incentive Plan, as amended by the EnerNOC, Inc.
2014 Long-Term Incentive Plan Sub-Plan for Australian Employees (Incentive Plan)
and the Restricted Stock Award Agreement (Agreement),.
EnerNOC has also produced a document in respect of the Incentive Plan, which
contains information and answers certain questions regarding the nature of the
Offer and the securities granted under the Offer. The document contains an
addendum which amends the information in respect of the Offer as it applies to
Australian Employees (Information Document). For information regarding
Restricted Stock Awards, refer to sections 19-22 of the Information Document.
The following documents accompany this Offer letter:
Attachment 1 – Information Document;
Attachment 2 – Agreement;
Attachment 3 – Incentive Plan;
Attachment 4 – Joint Escrow Instructions; and
Attachment 5 – Assignment separate from certificate.
Acceptance
You may accept the Offer through Solium’s electronic system by following the
electronic prompts at the bottom of the Agreement by no later than 5.00pm AEST
on [insert]. To assist you with accepting the offer electronically you should
read the step-by-step instructions provided in the document “Signing Your Grant
Agreement through Solium”, which was sent to you by email.
If the Agreement is electronically accepted and is received by EnerNOC Australia
by the required time, the Restricted Stock will be awarded to you in accordance
with the terms of the Incentive Plan and the Agreement.





--------------------------------------------------------------------------------



Vesting of Shares
As set out in the Agreement, the shares are subject to vesting requirements. The
vesting commencement date is [insert] and the vesting schedule is as follows:
 
 
 
Vest Date
 
Vest Quantity
 
 
 
 
 
 
 
 
 

If the vesting requirements are not satisfied then EnerNOC will be entitled to
require part or all of your unvested shares of common stock for no
consideration.
If your employment at EnerNOC Australia is terminated for cause or because of
death or disability, EnerNOC may deal with the vested shares of common stock you
received under the Restricted Stock Award in accordance with the terms of the
Incentive Plan and the Agreement.
Escrow
All Restricted Stock which is awarded to you under the Offer will be held in
escrow whilst they are subject to forfeiture rights, transfer restrictions, and
any other restrictions imposed by EnerNOC. Any cash (including dividends) or
securities distributed in respect of escrowed Restricted Stock will also be held
in escrow.
While the Restricted Stock Awards are held in escrow, you will not be able to
sell, transfer or otherwise deal with the shares of common stock issued to you
under this Offer.
Rights as a shareholder
You will have all the rights as a shareholder with respect to the Restricted
Stock Awards which are awarded to you under the Offer (including shares held in
escrow), including voting and dividend rights, subject to transfer, escrow and
other restrictions set out in the Agreement and the Incentive Plan.
Market Price
During the Offer Period, upon request, EnerNOC Australia undertakes to make
available within a reasonable period:
(1)
the Australian dollar equivalent of the current market price of the shares of
common stock as published by NASDAQ as the final price on the previous day on
which the shares were traded; and

(2)
the current Australian dollar equivalent of the purchase price for the shares
the subject of the Offer.

The Australian currency equivalent of a price will be calculated by reference to
the exchange rate published by the Reserve Bank of Australia on the business day
before the date the information is made available to EnerNOC Australia.
 
Risks
As outlined above, the shares in common stock will only vest if EnerNOC
satisfies the vesting requirements set out above and in the Agreement. Given
this, you should be aware that if the events required for vesting of the shares
do not occur, you will not receive shares of common stock or any other financial
return from the shares. Further, EnerNOC provides no assurances about the value
of the shares of common stock, whether today or in the future. As with any
securities, the value of shares can vary widely over time.
Tax
The addendum to the Information Document was prepared for the benefit of
Australian Employees, and it contains a short summary of the tax issues relating
to your participation in the Incentive Plan. You should read the addendum and
the Information Document carefully. However, the tax considerations outlined in
the addendum to the Information Document are general in nature and do not take
into account the specific taxation circumstances of each individual participant.
The taxation consequences may vary depending upon the particular circumstances
of each individual participant. Accordingly you should seek your own independent
taxation advice before applying to participate in the Incentive Plan.
Contact
If you have any queries in relation to the matters set out in this Offer Letter
(including any attachment to this Offer Letter), please contact Jeff Renaud,
Director, Australia & New Zealand, or Sonali Dias, Manager, Human Resources, of
EnerNOC Australia.



--------------------------------------------------------------------------------



IMPORTANT NOTES:
To accept the Offer of the Restricted Stock Awards, please accept the Agreement
through Solium’s electronic system.
By accepting this Award, you acknowledge having received and read this Offer
Letter and the accompanying documents and agree to all of the terms and
conditions set out in those documents. Furthermore, by accepting this Award, you
consent to receiving such documents by electronic delivery and to participating
in the Incentive Plan through an on-line or electronic system established and
maintained by EnerNOC or another person nominated by EnerNOC. You further
acknowledge that as of the date of this Offer Letter, this Offer Letter and the
accompany documents set out the entire understanding between you and EnerNOC
regarding the Award and supersede all prior oral and written agreements,
promises and/or representations on that subject, other than:
any employment or severance arrangement that would provide for vesting
acceleration of the Award on the terms and conditions of this Offer Letter and
the accompanying documents; or
any compensation recovery policy that is adopted by EnerNOC or is otherwise
required by applicable law.
The Agreement must be accepted by no later than 5pm AEST on [insert].
Yours faithfully
Neil Moses, Chief Operating Officer of EnerNOC
attach. x5
 



--------------------------------------------------------------------------------



Attachment 1 – Information Document
 



--------------------------------------------------------------------------------



Attachment 2 – Restricted Stock Award Agreement
 



--------------------------------------------------------------------------------



Attachment 3 – Incentive Plan
 



--------------------------------------------------------------------------------



Attachment 4 – Joint Escrow Instructions
 



--------------------------------------------------------------------------------



Attachment 5 – Assignment separate from certificate
 





--------------------------------------------------------------------------------



[Date]
###
###
###
Dear ###
EnerNOC, Inc. 2014 Long-Term Incentive Plan
In recognition of your continuing commitment to EnerNOC Pty Ltd (EnerNOC
Australia), EnerNOC invites you to participate in the EnerNOC, Inc. (EnerNOC)
2014 Long-Term Incentive Plan, as it applies to Australian employees of EnerNOC
Australia (Australian Employees).
Capitalised terms used in this letter (Offer Letter) which are not defined in
this Offer Letter but are defined in the Incentive Plan or the Restricted Stock
Unit Award Agreement (Agreement) will have the same definitions as in the
Incentive Plan or the Agreement. If there is any conflict between the terms in
this Offer Letter and the terms of the Incentive Plan, the terms of the
Incentive Plan will prevail.
Offer
You have been offered an award of [insert] restricted stock units by EnerNOC
(Restricted Stock Unit Award), each of which gives you a right to be issued on a
future date a share of EnerNOC’s common stock (Offer) for no further
consideration.
The Offer contained in this Offer Letter will remain open until 5:00pm
Australian Eastern Standard Time (AEST) on [insert], and if not accepted by that
time, it will end unless extended by EnerNOC (Offer Period). EnerNOC reserves
the right to accept late acceptances at its absolute discretion.
Terms of the Offer
This Offer is made subject to the general terms and conditions contained in the
EnerNOC, Inc. 2014 Long-Term Incentive Plan, as amended by the EnerNOC, Inc.
2014 Long-Term Incentive Plan Sub-Plan for Australian Employees (Incentive Plan)
and the Restricted Stock Unit Award Agreement (Agreement).
EnerNOC has also produced a document in respect of the Incentive Plan, which
contains information and answers certain questions regarding the nature of the
Offer and the securities granted under the Offer. The document contains an
addendum which amends the information in respect of the Offer as it applies to
Australian Employees (Information Document). For information regarding
Restricted Stock Unit Awards, refer to sections 23-26 of the Information
Document.
The following documents accompany this Offer letter:
Attachment 1 – Agreement;
Attachment 2 – Incentive Plan; and
Attachment 3 – Information Document.
Acceptance
You may accept the Offer through Solium’s electronic system by following the
electronic prompts at the bottom of the Agreement by no later than 5.00pm AEST
on [insert]. To assist you with accepting the offer electronically you should
read the step-by-step instructions provided in the document “Signing Your Grant
Agreement through Solium”, which was sent to you by email.
If the Agreement is electronically accepted and is received by EnerNOC Australia
by the required time, the shares will be awarded to you in accordance with the
terms of the Incentive Plan and the Agreement.



--------------------------------------------------------------------------------



Vesting requirements
As set out in the Agreement, the restricted stock units are subject to vesting
requirements. The vesting schedule is as follows:
 
 
 
Vest Date
 
Vest Quantity
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------



If the vesting requirements are not satisfied, then the unvested restricted
stock units will be forfeited.
Issuance Schedule
One share of Common Stock will be issued for each restricted stock unit which
vests at the time set forth in Section 6 of the Agreement.
Transfers
The restricted stock units are not transferrable. You can freely transfer shares
of common stock issued to you following vesting of the restricted stock units.
Rights as a holder of restricted stock units
Until you receive shares of common stock following vesting of the restricted
stock units, you will receive no benefit or adjustment to your Restricted Stock
Units Award with respect to any cash dividend, stock dividend or other
distribution that does not result from a capitalisation adjustment under the
Incentive Plan.
Market Price
During the Offer Period, upon request, EnerNOC Australia undertakes to make
available within a reasonable period:
(1)
the Australian dollar equivalent of the current market price of the shares of
common stock as published by NASDAQ as the final price on the previous day on
which the shares were traded; and

(2)
the current Australian dollar equivalent of the purchase price for the shares
the subject of the Offer.

The Australian currency equivalent of a price will be calculated by reference to
the exchange rate published by the Reserve Bank of Australia on the business day
before the date the information is made available to EnerNOC Australia.
Risks
As outlined above, the shares in common stock will only vest if EnerNOC
satisfies the vesting requirements set out above and in the Agreement. Given
this, you should be aware that if the events required for vesting of the shares
do not occur, you will not receive shares of common stock or any other financial
return from the shares. Further, EnerNOC provides no assurances about the value
of the shares of common stock, whether today or in the future. As with any
securities, the value of shares can vary widely over time.
 
Tax
The addendum to the Information Document was prepared for the benefit of
Australian Employees, and it contains a short summary of the tax issues relating
to your participation in the Incentive Plan. You should read the addendum and
the Information Document carefully. However, the tax considerations outlined in
the addendum to the Information Document are general in nature and do not take
into account the specific taxation circumstances of each individual participant.
The taxation consequences may vary depending upon the particular circumstances
of each individual participant. Accordingly you should seek your own independent
taxation advice before applying to participate in the Incentive Plan.
Contact
If you have any queries in relation to the matters set out in this Offer Letter
(including any attachment to this Offer Letter), please contact Jeff Renaud,
Director, Australia & New Zealand, or Sonali Dias, Manager, Human Resources, of
EnerNOC Australia.
IMPORTANT NOTES:
To accept the Offer of the Restricted Stock Unit Awards, please accept the
Agreement through Solium’s electronic system, and sign Annexure A to this Offer
Letter.
By accepting this Award, you acknowledge having received and read this Offer
Letter and the accompanying documents and agree to all of the terms and
conditions set out in those documents. Furthermore, by accepting this Award, you
consent to receiving such documents by electronic delivery and to participating
in the Incentive Plan through an on-line or electronic system established and
maintained by EnerNOC or another person nominated by EnerNOC.



--------------------------------------------------------------------------------



You further acknowledge that as of the date of this Offer Letter, this Offer
Letter and the accompany documents set out the entire understanding between you
and EnerNOC regarding the Award and supersede all prior oral and written
agreements, promises and/or representations on that subject, other than:
any employment or severance arrangement that would provide for vesting
acceleration of the Award on the terms and conditions of this Offer Letter and
the accompanying documents; or
any compensation recovery policy that is adopted by EnerNOC or is otherwise
required by applicable law.
The Agreement must be accepted by no later than 5pm AEST on [insert].
Yours faithfully
Neil Moses, Chief Operating Officer of EnerNOC
Attach. x3
 



--------------------------------------------------------------------------------



Attachment 1 – Restricted Stock Unit Award Agreement
 



--------------------------------------------------------------------------------



Attachment 2 – Incentive Plan
 



--------------------------------------------------------------------------------



Attachment 3 – Information Document
 





--------------------------------------------------------------------------------



ENERNOC, INC.
2014 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT – AUSTRALIAN EMPLOYEES
Pursuant to the Offer Letter sent to you by EnerNOC and this Restricted Stock
Unit Award Agreement (the “Agreement”) and in consideration of your services,
EnerNOC, Inc. (the “Company”) has awarded you a Restricted Stock Unit Award (the
“Award”) under its 2014 Long-Term Incentive Plan, as amended by the EnerNOC,
Inc. 2014 Long-Term Incentive Plan Sub-Plan for Australian Employees (together,
the “Plan”) for the number of restricted stock units indicated in the Offer
Letter. If there is any conflict between the terms in this Agreement and the
Plan, the terms of the Plan will control. Capitalized terms not explicitly
defined in this Agreement or in the Offer Letter but defined in the Plan will
have the same definitions as in the Plan.
The details of your Award, in addition to those set forth in the Offer Letter
and the Plan, are as follows.
1. GRANT OF THE AWARD. This Award represents your right to be issued on a future
date the number of shares of the Company’s Common Stock that is equal to the
number of restricted stock units indicated in the Offer Letter (the “Stock
Units”). As of the Date of Grant, the Company will credit to a bookkeeping
account maintained by the Company for your benefit (the “Account”) the number of
Stock Units subject to the Award. This Award was granted in consideration of
your services to the Company. Except as otherwise provided herein, you will not
be required to make any payment to the Company (other than past and future
services to the Company) with respect to your receipt of the Award, the vesting
of the Stock Units or the delivery of the Common Stock to be issued in respect
of the Award.
2. VESTING.
(a) Subject to the provisions contained herein, your Award will vest, if at all,
in accordance with the vesting schedule provided in the Offer Letter, provided
that vesting will cease upon the termination of your Continuous Service. Upon
such termination of your Continuous Service, the Stock Units credited to the
Account that were not vested on the date of such termination will be forfeited
at no cost to the Company and you will have no further right, title or interest
in such Stock Units or the shares of Common Stock to be issued in respect of
such portion of the Award.
(b) If your Continuous Service terminates as a result of your Disability or
death, then effective as of the date of such termination of Continuous Service,
your Award will be credited with additional vesting to the extent of a pro rata
portion of the shares of Common Stock subject to your Award through the date of
such termination of Continuous Service as would have been credited had you not
incurred such termination of Continuous Service. Any such proration will be
based upon the number of days accrued prior to the date of such termination of
Continuous Service.
 
(c) [Accelerated vesting on Change in Control to be determined on a
grant-by-grant basis] [Notwithstanding anything in this Agreement to the
contrary, in the event of a Change in Control,         % of the Stock Units
subject to your Award which would have vested in each vesting installment
remaining under your Award will be vested unless your Award has otherwise
expired or been terminated pursuant to its terms or the terms of the Plan.]
3. NUMBER OF STOCK UNITS AND SHARES OF COMMON STOCK.
(a) The number of Stock Units subject to your Award will be adjusted for
Capitalization Adjustments, if any, as provided in the Plan.
(b) Any additional Stock Units that become subject to the Award pursuant to this
Section 3 will be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Stock Units covered by your Award.
(c) Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Common Stock will be created pursuant to this
Section 3. The Board will, in its discretion, determine an equivalent benefit
for any fractional shares or fractional shares that may be created by the
adjustments referred to in this Section 3.
4. SECURITIES LAW COMPLIANCE. You may not be issued any shares of Common Stock
in respect of your Award unless either (i) the shares are registered under the
Securities Act or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Your Award also
must comply with all other applicable laws and regulations governing the Award,
including the Corporations Act, and you will not receive such shares if the
Company determines that such receipt would not be in material compliance with
such laws and regulations.

I-7

--------------------------------------------------------------------------------



5. TRANSFER RESTRICTIONS. Your Award is not transferable, except by will or by
the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Common Stock subject to the Award until the shares are issued to you
in accordance with Section 6 of this Agreement. After the shares have been
issued to you, you are free to assign, hypothecate, donate, encumber or
otherwise dispose of any interest in such shares provided that any such actions
are in compliance with the provisions herein and applicable securities laws.
Notwithstanding the foregoing, (i) by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, will thereafter be entitled to receive any distribution
of Common Stock to which you were entitled at the time of your death pursuant to
this Agreement, and (ii) upon receiving written permission from the Board or its
duly authorized designee, you may transfer your Award, provided that such
transfer is not prohibited by applicable tax, securities and other laws and that
the Stock Units and shares of Common Stock subject to the Award remain subject
to the terms of this Agreement.
 
6. DATE OF ISSUANCE.
(a) The form of delivery of the shares (e.g., a stock certificate or electronic
entry evidencing such shares) will be determined by the Company.
(b) If your Award vests in the ordinary course during your Continuous Service in
accordance with the vesting schedule set forth in the Offer Letter, in no event
will the shares be issued in respect of your Award any later than the later of:
(i) December 31st of the calendar year that includes the applicable vesting date
and (ii) the 60th day that follows the applicable vesting date.
7. DIVIDENDS. You will receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment as provided in the Plan; provided,
however, that this sentence will not apply with respect to any shares of Common
Stock that are delivered to you in connection with your Award after such shares
have been delivered to you.
8. RESTRICTIVE LEGENDS. The shares of Common Stock issued in respect of your
Award will be endorsed with appropriate legends, if any, as determined by the
Company.
9. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ or service of
the Company or an Affiliate, or on the part of the Company or an Affiliate to
continue your employment or service. In addition, nothing in your Award will
obligate the Company or an Affiliate, their respective stockholders, boards of
directors, Officers or Employees to continue any relationship that you might
have as an Employee or Director for the Company or an Affiliate.
10. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you will be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this Agreement.
You will not have voting or any other rights as a stockholder of the Company
with respect to the shares to be issued pursuant to this Agreement until such
shares are issued to you pursuant to Section 6 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
11. OTHER DOCUMENTS. You hereby acknowledge receipt of the information document
which has been prepared in respect of the Plan and which includes an addendum
prepared under Australian law which amends the information document in respect
of the Award as it applies to Australian Employees. In addition, you acknowledge
receipt of the Company’s policy permitting officers, directors and employees to
sell shares of Common Stock only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.
 
12. GOVERNING LAW. This Agreement will be construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to the conflict of
law principles thereof. For the purpose of litigating any dispute that arises
under this Agreement, the parties hereby consent to exclusive jurisdiction in
the Commonwealth of Massachusetts and agree that such litigation will be
conducted in the courts of Suffolk County, Massachusetts or the federal courts
of the United States for the District of Massachusetts.
13. NOTICES. Any notices provided for in your Award or the Plan will be given in
writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. Notwithstanding the
foregoing, the Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and this Award by electronic
means or to request your consent to participate in the Plan by electronic means.
By accepting this Award, you consent to receive such documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

I-8

--------------------------------------------------------------------------------



14. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan (including, for avoidance of doubt, the Australian sub-plan applying to
Australian Employees), the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan. Except as expressly provided in this Agreement, in the event of any
conflict between the provisions of your Award and those of the Plan, the
provisions of the Plan will control. In addition, your Award (and any
compensation paid or shares issued under your Award) is subject to recoupment in
accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law.
15. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
16. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.
17. AMENDMENT. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of your Award as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change will be applicable only to rights relating to that
portion of your Award which is then subject to restrictions as provided herein.
18. NO OBLIGATION TO MINIMIZE TAXES. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this Award.
You are hereby advised to consult with your own personal tax, financial and/or
legal advisors regarding the tax consequences of this Award and by signing the
Offer Letter, you have agreed that you have done so or knowingly and voluntarily
declined to do so.
19. MISCELLANEOUS.
(a) The rights and obligations of the Company under your Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.
(d) This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e) All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
*    *    *
This Restricted Stock Unit Award Agreement will be deemed to be signed by you
upon the signing by you of the Restricted Stock Unit Award Offer Letter to which
it is attached.





I-9